Exhibit 10.1
EXECUTED VERSION
FIRST AMENDMENT
          This First Amendment, dated as of February 17, 2011 (this
“Amendment”), to that certain Amended and Restated Credit Agreement, dated as of
December 10, 2009 (as previously amended, the “Existing Credit Agreement”; as
amended by this Amendment, the “Credit Agreement”), among Hanesbrands Inc., a
Maryland corporation (the “Borrower”), the various financial institutions and
other persons from time to time party thereto (the “Lenders”), Barclays Bank PLC
and Goldman Sachs Credit Partners L.P., as the co-documentation agents, Bank of
America, N.A. and HSBC Securities (USA) Inc., as the co-syndication agents,
JPMorgan Chase Bank, N.A., as the administrative agent and collateral agent (in
its capacity as the administrative agent, the “Administrative Agent”) and J.P.
Morgan Securities LLC (formerly known as J.P. Morgan Securities Inc.), Banc of
America Securities LLC, HSBC Securities (USA) Inc. and Barclays Capital, the
investment banking division of Barclays Bank PLC, as the joint lead arrangers
and joint bookrunners. Capitalized terms used herein but not defined herein are
used as defined in the Credit Agreement.
W I T N E S S E T H:
          WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have
agreed to make, and have made, certain loans and other extensions of credit to
the Borrower;
          WHEREAS, the Borrower has requested that the Existing Credit Agreement
be amended to, among other things, extend the termination date of the Revolving
Loan Commitments in the manner set forth herein;
          WHEREAS, the Required Lenders are willing to agree to this Amendment
on the terms, and subject to the conditions, set forth herein.
          NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants and obligations set forth herein and other good and valuable
consideration, the adequacy and receipt of which is hereby acknowledged, and in
reliance upon the representations, warranties and covenants herein contained,
the parties hereto, intending to be legally bound, hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
     SECTION 2. Amendments. The Existing Credit Agreement is hereby amended as
of the First Amendment Effective Date (as defined below) in accordance with
Exhibit B hereto: by (a) deleting each term thereof which is lined out and
(b) inserting each term thereof which is double underlined, in each case in the
place where such term appears therein.
     SECTION 3. Extension of Maturity Date. On the First Amendment Effective
Date, each Extending Revolving Loan Lender hereby extends the Stated Maturity
Date as applicable to all of its Revolving Loan Commitment (as set forth on
Schedule I to this Amendment) to the Extended Termination Date (i.e.,
December 10, 2015). The Stated Maturity Date applicable to the Revolving Loan
Commitment of each Non-Extending Revolving Loan Lender shall continue to be the
Non-Extended Termination Date (i.e., December 10, 2013). The Extending Revolving
Loan Lenders understand and agree that, on the Non-Extended Termination Date (or
prior thereto in accordance with the Credit Agreement), (i) the Revolving Loans
of each Non-Extending Revolving Loan Lender shall become due and payable
(together with all interest and fees related thereto), (ii) the Revolving Loan
Commitment of each Non-Extending Revolving Loan Lender shall terminate and
(iii) to the extent provided in Section 4(a) below, the participating interests
of each Non-Extending Revolving Loan Lender in undrawn Letters of Credit and
Open Account Discount Agreements with respect to which no OA Payment Obligations
then exist under the applicable Open Account Paying Agreement will terminate.

 



--------------------------------------------------------------------------------



 



2
     SECTION 4. Allocation and Repayment of Revolving Loans and Letters of
Credit. Notwithstanding anything in the Credit Agreement to the contrary:
          (a) From the First Amendment Effective Date until the Non-Extended
Termination Date, all Revolving Loans (to the extent required to be made under
the Credit Agreement) shall continue to be made, and participations in any
Letters of Credit and Open Account Discount Agreements shall continue to be
allocated, ratably in accordance with the respective Revolving Loan Percentages
of the Revolving Loan Lenders as if there were a single tranche of Revolving
Loan Commitments. On the Non-Extended Termination Date, subject to the
satisfaction of the conditions precedent set forth in Section 5.2 of the Credit
Agreement, the participations in any outstanding Letters of Credit (other than
in respect of then outstanding unreimbursed drawings under Letters of Credit)
and Open Account Discount Agreements (other than in respect of unreimbursed OA
Payment Obligations under the applicable Open Account Paying Agreement) of the
Non-Extending Revolving Loan Lenders (the “Non-Extended LC/OA Exposure”) shall
be reallocated to and among the Extending Revolving Loan Lenders ratably in
accordance with their Revolving Loan Percentages (and the Non-Extending
Revolving Loan Lenders shall be released from their participation obligations in
undrawn Letters of Credit and Open Account Discount Agreements with respect to
which no OA Payment Obligations are then outstanding under the applicable Open
Account Paying Agreement) but only to the extent the sum of the amount of the
Revolving Exposure of all Extending Revolving Loan Lenders before giving effect
to such reallocation plus the participations in any outstanding Letters of
Credit and Open Account Discount Agreements of the Non-Extending Revolving Loan
Lenders being reallocated does not exceed the Total Extended Revolving Loan
Commitment Amount.
          (b) If the reallocation described in clause (a) above cannot, or can
only partially, be effected as a result of the limitations set forth therein,
the Borrower shall promptly Cash Collateralize the Non-Extended LC/OA Exposure
(after giving effect to any partial reallocation pursuant to clause (a) of this
Section 4) for so long as such Non-Extended LC/OA Exposure is outstanding.
     SECTION 5. Conditions Precedent. This Amendment shall become effective on
the date on which the following conditions precedent have been satisfied or
waived (the “First Amendment Effective Date”):
          (a) Certain Documents. The Administrative Agent shall have received
each of the following:
          (i) this Amendment, duly executed by the Borrower, each Subsidiary
Guarantor and the Administrative Agent (on behalf of the Required Lenders); and
          (ii) an Acknowledgment and Consent to Amendment, in the form set forth
hereto as Exhibit A, duly executed by the Required Lenders.
          (b) Payment of Fees, Costs and Expenses. The Administrative Agent and
the consenting Lenders shall have received from the Borrower, as applicable
(i) a consent fee for the account of each Lender consenting to this Amendment by
5:00 p.m. (New York City time) on February 17, 2011, in an amount equal to
0.375% of each such consenting Lender’s Revolving Loan Commitment, and (ii) all
other fees required to be paid, and all reasonable out-of-pocket costs and
expenses for which invoices have been presented (including the reasonable fees
and expenses of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent) as required by Section 10.3 of the Credit Agreement.
          (c) Representations and Warranties. Each of the representations and
warranties contained in Section 6 below shall be true and correct.

 



--------------------------------------------------------------------------------



 



3
     SECTION 6. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents to the Administrative Agent and each Lender, as
follows:
          (a) After giving effect to this Amendment, each of the representations
and warranties in the Credit Agreement and in the other Loan Documents are true
and correct in all material respects (except to the extent that such
representation or warranty is already qualified as to materiality) on and as of
the date hereof as though made on and as of the date hereof, except to the
extent that any such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects (except to the extent that such representation or warranty
is already qualified as to materiality) as of such earlier date;
          (b) The Borrower and each Subsidiary Guarantor has taken all necessary
action to authorize the execution, delivery and performance of this Amendment,
this Amendment has been duly executed and delivered by the Borrower and each
Subsidiary Guarantor, and this Amendment is the legal, valid and binding
obligation of the Borrower and each Subsidiary Guarantor, enforceable against
each in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally and by principles of equity; and
          (c) At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
     SECTION 7. Costs and Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in accordance with and to the extent required by
Section 10.3 of the Credit Agreement.
     SECTION 8. Reference to and Effect on the Loan Documents; Real Property
Obligations.
          (a) As of the First Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement.
          (b) Except as expressly amended hereby, all of the terms and
provisions of the Existing Credit Agreement and all other Loan Documents are and
shall remain in full force and effect and are hereby ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent, any Lender or any Issuer under the
Existing Credit Agreement or any Loan Document, or constitute a waiver or
amendment of any other provision of the Existing Credit Agreement or any Loan
Document except as and to the extent expressly set forth herein.
          (d) Each of the Borrower and (by its acknowledgment hereof as set
forth on the signature pages hereto) each Subsidiary Guarantor hereby confirms
that the guaranties, security interests and liens granted pursuant to the Loan
Documents (as amended hereby) continue to guarantee and secure the Obligations
as set forth in the Loan Documents (as amended hereby) and that such guaranties,
security interests and liens remain in full force and effect.
          (e) It is hereby agreed that, with respect to each parcel of real
property for which there is an existing Mortgage which has been delivered and
recorded pursuant to the Loan Documents, the Borrower shall deliver to the
Administrative Agent within 90 days of the First

 



--------------------------------------------------------------------------------



 



4
Amendment Effective Date (or within such other longer period as to which the
Administrative Agent may reasonably agree): (i) an amendment to the Mortgage on
such mortgaged property in form and substance reasonably satisfactory to the
Administrative Agent, (ii) a “date-down” endorsement to the existing title
insurance policy (or a “reissued title policy”) for such mortgaged property
issued by the title company that issued such existing title insurance policy or
by another title company reasonably acceptable to the Administrative Agent,
which endorsement shall update the effective date of such existing title
insurance policy and amend the description of the insured existing Mortgage to
include the amendment to such existing Mortgage and (iii) reasonably
satisfactory evidence that the Borrower has paid all premiums in respect of the
endorsement to the existing title policy (or the reissued title policy) for such
mortgaged property, as well as any charges for Mortgage recording taxes and
Mortgage filing fees payable in connection with the recording of the amendment
to the Mortgage for such mortgaged property.
     SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile or pdf (or other electronic transmission)
copy of an executed signature page hereof shall constitute receipt by the
Administrative Agent of an executed counterpart of this Amendment.
     SECTION 10. Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to the
conflicts of laws provisions (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law, which the parties hereto agree apply hereto).
     SECTION 11. Loan Document and Integration. This Amendment is a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
     SECTION 12. Headings. Section headings contained in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.
     SECTION 13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENT.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers and members thereunto duly authorized,
as of the date indicated above.

         
 
  JPMORGAN CHASE BANK, N.A.,
     as the Administrative Agent
 
       
 
  By:   /s/ James A. Knight
 
       
 
      Name: James A. Knight
Title: Vice President

 



--------------------------------------------------------------------------------



 



         
 
  HANESBRANDS INC.,
     as Borrower
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title: Chief Treasury and Tax Officer and Treasurer

 



--------------------------------------------------------------------------------



 



          For the purposes of Sections 6 and 8(d) hereof, each Subsidiary
Guarantor set forth below (i) makes the representations set forth in Section 3
hereof on the First Amendment Effective Date (as defined above) and (ii) hereby
consents to this Amendment and confirms that all guaranties, security interests
and Liens granted by it, and all its other obligations, pursuant to the Loan
Documents (as amended hereby) remain in full force and effect.

         
 
  BA INTERNATIONAL, L.L.C.
CARIBESOCK, INC.
CARIBETEX, INC.
CASA INTERNATIONAL, LLC
CEIBENA DEL, INC.
HANES MENSWEAR, LLC
HANES PUERTO RICO, INC.
HANESBRANDS DIRECT, LLC
HANESBRANDS DISTRIBUTION, INC.
HBI BRANDED APPAREL ENTERPRISES, LLC
HBI BRANDED APPAREL LIMITED, INC.
HBI INTERNATIONAL, LLC
HBI SOURCING, LLC
INNER SELF LLC
JASPER-COSTA RICA, L.L.C.
PLAYTEX DORADO, LLC
PLAYTEX INDUSTRIES, INC.
SEAMLESS TEXTILES, LLC
UPCR, INC.
UPEL, INC.
GEARCO, INC.
GFSI HOLDINGS, INC.
GFSI, INC.
CC PRODUCTS, INC.
EVENT 1, INC.
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title: Treasurer

 



--------------------------------------------------------------------------------



 



SCHEDULE I
REVOLVING LOAN COMMITMENTS

                              Non-Extended     Extended Revolving   Revolving
Loan Revolving Loan Lender   Loan Commitment   Commitment
JPMorgan Chase Bank, N.A.
  $ 59,250,000     $ 0  
Bank of America, N.A.
  $ 59,250,000     $ 0  
The Bank of Nova Scotia
  $ 30,000,000     $ 0  
Barclays Bank PLC
  $ 59,250,000     $ 0  
Branch Banking and Trust Company
  $ 45,000,000     $ 0  
Capital One Leverage Finance Corp.
  $ 15,000,000     $ 0  
Fifth Third Bank
    45,000,000     $ 0  
Goldman Sachs Group Inc.
  $ 25,000,000     $ 0  
HSBC Bank USA, N.A.
  $ 59,250,000     $ 0  
ING Capital LLC
  $ 8,000,000     $ 0  
Israel Discount Bank Ltd.
  $ 15,000,000     $ 0  
The Northern Trust Company
  $ 25,000,000     $ 0  
PNC Bank, National Association
  $ 40,000,000     $ 0  
Raymond James Bank, FSB
  $ 10,000,000     $ 0  
Royal Bank of Canada
  $ 45,000,000     $ 0  
Siemens Financial Services, Inc.
  $ 7,500,000     $ 0  
SunTrust Bank
  $ 45,000,000     $ 0  
United Overseas Bank Limited
  $ 7,500,000     $ 0  
 
           
Total
  $ 600,000,000     $ 0  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND CONSENT TO AMENDMENT

     
To:
  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
277 Park Avenue
New York, NY 10017
 
   
 
  Attention: James A Knight
 
   
 
       RE: HANESBRANDS INC.

          Reference is made to that certain Amended and Restated Credit
Agreement, dated as of December 10, 2009 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hanesbrands Inc., a Maryland corporation (the “Borrower”), the various
financial institutions and other persons from time to time party thereto (the
“Lenders”), Barclays Bank PLC and Goldman Sachs Credit Partners L.P., as the
co-documentation agents, Bank of America, N.A. and HSBC Securities (USA) Inc.,
as the co-syndication agents, JPMorgan Chase Bank, N.A., as the administrative
agent and collateral agent (in its capacity as the administrative agent, the
“Administrative Agent”) and J.P. Morgan Securities LLC (formerly known as J.P.
Morgan Securities Inc.), Banc of America Securities LLC, HSBC Securities
(USA) Inc. and Barclays Capital, the investment banking division of Barclays
Bank PLC, as the joint lead arrangers and joint bookrunners. Capitalized terms
used herein but not defined herein are used as defined in the Credit Agreement.
          The Borrower has requested that the Lenders consent to an amendment to
the Credit Agreement on the terms described in the First Amendment to the Credit
Agreement (the “Amendment”), the form of which is attached hereto.
          Pursuant to Section 10.1 of the Credit Agreement, the undersigned
Lender hereby consents to the terms of the Amendment and authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf.

         
 
  Very truly yours,  

 
       
 
   
 
  [Name of Lender], as an Extending
Revolving Loan Lender
 
       
 
  By:    
 
       
 
      Name:
Title:
 
       
Dated as of ____________, 2011
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTION COPYEXHIBIT B
AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of December 10, 2009,
as amended by the First Amendment,
dated as of February 17, 2011
among
HANESBRANDS INC.,
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND
OTHER PERSONS FROM TIME TO TIME
PARTY TO THIS AGREEMENT
as the Lenders,
BARCLAYS BANK PLC and GOLDMAN SACHS CREDIT PARTNERS L.P.
as the Co-Documentation Agents,
BANK OF AMERICA, N.A. and HSBC SECURITIES (USA) INC.
as the Co-Syndication Agents,
and
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and the Collateral Agent
__________________________
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
HSBC SECURITIES (USA) INC.,
and
BARCLAYS CAPITAL,
as Joint Lead Arrangers and Joint Bookrunners










 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page    
 
         
Table of Contents



         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
      1  
SECTION 1.1 Defined Terms
      1  
SECTION 1.2 Use of Defined Terms
    32 34  
 
         
SECTION 1.3 Cross-References
    32 34  
 
         
SECTION 1.4 Accounting and Financial Determinations
    32 34  
 
         
 
         
ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF
CREDIT
    33 35  
 
         
SECTION 2.1 Commitments
    33 35  
 
         
SECTION 2.2 Reduction of the Commitment Amounts
    35 37  
 
         
SECTION 2.3 Borrowing Procedures
    35 37  
 
         
SECTION 2.4 Continuation and Conversion Elections
    37 39  
 
         
SECTION 2.5 Funding
    37 39  
 
         
SECTION 2.6 Issuance Procedures
    37 39  
 
         
SECTION 2.7 Register; Notes
    42 44  
 
         
SECTION 2.8 [Reserved]
    42 44  
 
         
SECTION 2.9 Incremental Facilities
    43 44  
 
         
 
         
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
    44 46  
 
         
SECTION 3.1 Repayments and Prepayments; Application
    44 46  
 
         
SECTION 3.2 Interest Provisions
    47 49  
 
         
SECTION 3.3 Fees
    48 50  
 
         
 
         
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
    49 51  
 
         
SECTION 4.1 LIBO Rate Lending Unlawful
    49 51  
 
         
SECTION 4.2 Deposits Unavailable
    49 51  
 
         
SECTION 4.3 Increased LIBO Rate Loan Costs, etc.
    50 51  
 
         
SECTION 4.4 Funding Losses
    50 52  
 
         
SECTION 4.5 Increased Capital Costs
    51 52  
 
         
SECTION 4.6 Taxes
    51 53  
 
         
SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc.
    54 56  
 
         
SECTION 4.8 Sharing of Payments
    55 57  
 
         
SECTION 4.9 Setoff
    55 57  
 
         
SECTION 4.10 Mitigation
    56 57  
 
         
SECTION 4.11 Removal of Lenders
    56 58  
 
         
SECTION 4.12 Limitation on Additional Amounts, etc.
    57 58  
 
         
SECTION 4.13 Defaulting Lenders
    57 59  
 
         
 
         
ARTICLE V CONDITIONS TO CREDIT EXTENSIONS
    59 61  
 
         
SECTION 5.1 Initial Credit Extension
    59 61  
 
         
SECTION 5.2 All Credit Extensions
    63 65  
 
         

-i- 



--------------------------------------------------------------------------------



 



           
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    64 66  
 
         
SECTION 6.1 Organization, etc.
    64 66  
 
         
SECTION 6.2 Due Authorization, Non-Contravention, etc.
    64 66  
 
         
SECTION 6.3 Government Approval, Regulation, etc.
    65 66  
 
         
SECTION 6.4 Validity, etc.
    65 67  
 
         
SECTION 6.5 Financial Information
    65 67  
 
         
SECTION 6.6 No Material Adverse Change
    65 67  
 
         
SECTION 6.7 Litigation, Labor Controversies, etc.
    66 67  
 
         
SECTION 6.8 Subsidiaries
    66 68  
 
         
SECTION 6.9 Ownership of Properties
    66 68  
 
         
SECTION 6.10 Taxes
    66 68  
 
         
SECTION 6.11 Pension and Welfare Plans
    66 68  
 
         
SECTION 6.12 Environmental Warranties
    66 68  
 
         
SECTION 6.13 Accuracy of Information
    68 70  
 
         
SECTION 6.14 Regulations U and X
    68 70  
 
         
SECTION 6.15 Compliance with Contracts, Laws, etc.
    68 70  
 
         
SECTION 6.16 Solvency
    68 70  
 
         
 
         
ARTICLE VII COVENANTS
    69 70  
 
         
SECTION 7.1 Affirmative Covenants
    69 70  
 
         
SECTION 7.2 Negative Covenants
    75 77  
 
         
 
         
ARTICLE VIII EVENTS OF DEFAULT
    89 92  
 
         
SECTION 8.1 Listing of Events of Default
    89 92  
 
         
SECTION 8.2 Action if Bankruptcy
    92 94  
 
         
SECTION 8.3 Action if Other Event of Default
    92 94  
 
         
 
         
ARTICLE IX THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS,
THE SYNDICATION AGENT AND THE DOCUMENTATION AGENT
    92 95  
 
         
SECTION 9.1 Actions
    92 95  
 
         
SECTION 9.2 Funding Reliance, etc.
    93 95  
 
         
SECTION 9.3 Exculpation
    93 96  
 
         
SECTION 9.4 Successor
    93 96  
 
         
SECTION 9.5 Loans by JPMorgan Chase Bank
    94 96  
 
         
SECTION 9.6 Credit Decisions
    94 97  
 
         
SECTION 9.7 Copies, etc.
    94 97  
 
         
SECTION 9.8 Reliance by Agents
    94 97  
 
         
SECTION 9.9 Defaults
    95 97  
 
         
SECTION 9.10 Lead Arrangers, Syndication Agents and Documentation Agents
    95 98  
 
         
SECTION 9.11 Posting of Approved Electronic Communications
    95 98  
 
         
 
         
ARTICLE X MISCELLANEOUS PROVISIONS
    97 99  
 
         
SECTION 10.1 Waivers, Amendments, etc.
    97 99  
 
         
SECTION 10.2 Notices; Time
    98 101  
 
         
SECTION 10.3 Payment of Costs and Expenses
    99 101  
 
         
SECTION 10.4 Indemnification
    100 102  
 
         

-ii- 



--------------------------------------------------------------------------------



 



           
SECTION 10.5 Survival
    101 104  
 
         
SECTION 10.6 Severability
    101 104  
 
         
SECTION 10.7 Headings
    101 104  
 
         
SECTION 10.8 Execution in Counterparts, Effectiveness, etc.
    101 104  
 
         
SECTION 10.9 Governing Law; Entire Agreement
    101 104  
 
         
SECTION 10.10 Successors and Assigns
    102 104  
 
         
SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes
    102 105  
 
         
SECTION 10.12 Other Transactions
    104 107  
 
         
SECTION 10.13 Forum Selection and Consent to Jurisdiction; Waivers
    105 107  
 
         
SECTION 10.14 Waiver of Jury Trial
    105 108  
 
         
SECTION 10.15 Patriot Act
    106 108  
 
         
SECTION 10.16 Judgment Currency
    106 108  
 
         
SECTION 10.17 No Fiduciary Duty
    106 109  
 
         
SECTION 10.18 Counsel Representation
    107 109  
 
         
SECTION 10.19 Confidentiality
    107 109  
 
         
SECTION 10.20 Resignation of Citi; Appointment of JPMorgan as Successor Swing
Line Lender
    107 110  
 
         
SECTION 10.21 Effect of Amendment and Restatement
    108 111  
 
         
SECTION 10.22 Consent of Required Lenders
    108 111  
 
         

         
SCHEDULE I
      -             Disclosure Schedule
SCHEDULE II
      -             Percentages; Notice Address
SCHEDULE III
      -             Existing Letters of Credit
EXHIBIT A-1
  -   Form of Revolving Note
 
       
EXHIBIT A-2
  -   Form of New Term Note
EXHIBIT A-3
  -   Form of Swing Line Note
EXHIBIT B-1
  -   Form of Borrowing Request
EXHIBIT B-2
  -   Form of Issuance Request
EXHIBIT C
  -   Form of Continuation/Conversion Notice
EXHIBIT D
  -   Form of Lender Assignment Agreement
EXHIBIT E
  -   Form of Compliance Certificate
EXHIBIT F
  -   Form of Guaranty
EXHIBIT G
  -   Form of Pledge and Security Agreement
EXHIBIT H
  -   Form of Closing Date Certificate
EXHIBIT I
  -   Form of Solvency Certificate

-iii- 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 5, 2006,
as amended and restated as of December 10, 2009, and as further amended by the
First Amendment dated as of February 17, 2011, is among HANESBRANDS INC., a
Maryland corporation (the “Borrower”), the various financial institutions and
other Persons from time to time party to this Agreement (the “Lenders”),
BARCLAYS BANK PLC and GOLDMAN SACHS CREDIT PARTNERS L.P., as the
co-documentation agents (in such capacities, the “Co-Documentation Agents”),
BANK OF AMERICA, N.A. and HSBC SECURITIES (USA) INC., as the co-syndication
agents (in such capacities, the “Co-Syndication Agents”), JPMORGAN CHASE BANK,
N.A., as the administrative agent and the collateral agent (in such capacities,
the “Administrative Agent” and “Collateral Agent”, respectively), and J.P.
MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC, HSBC SECURITIES
(USA) INC. and BARCLAYS CAPITAL, the investment banking division of BARCLAYS
BANK PLC, as the joint lead arrangers and joint bookrunners (in such capacities,
the “Lead Arrangers”).
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
               SECTION 1.1 Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “2014 Senior Note Documents” means the 2014 Senior Notes, the 2014 Senior
Note Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2014 Senior Notes or the 2014 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement.
     “2014 Senior Note Indenture” means the Indenture, between the Borrower and
the Person acting as trustee thereunder (the “2014 Senior Notes Trustee”),
pursuant to which the 2014 Senior Notes and any supplemental issuance of “senior
notes” thereunder are issued, as the same may be amended, supplemented, amended
and restated or otherwise modified from time to time in accordance with this
Agreement.
     “2014 Senior Notes” means the $500,000,000 aggregate principal amount of
floating rate senior unsecured notes due December 15, 2014 issued by the
Borrower.
     “2014 Senior Notes Trustee” is defined in the definition of “2014 Senior
Note Indenture”.
     “2016 Senior Note Documents” means the 2016 Senior Notes, the 2016 Senior
Note Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2016 Senior Notes or the 2016 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement.

 



--------------------------------------------------------------------------------



 



     “2016 Senior Note Indenture” means the Indenture, between the Borrower and
the Person acting as trustee thereunder (the “2016 Senior Notes Trustee”),
pursuant to which the 2016 Senior Notes and any supplemental issuance of “senior
notes” thereunder are issued, as the same may be amended, supplemented, amended
and restated or otherwise modified from time to time in accordance with this
Agreement.
     “2016 Senior Notes” means the $500,000,000 aggregate principal amount of
8.00% senior unsecured notes due December 15, 2016 issued by the Borrower.
     “2016 Senior Notes Trustee” is defined in the definition of “2016 Senior
Note Indenture”.
     “2020 Senior Note Documents” means the 2020 Senior Notes, the 2020 Senior
Note Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2020 Senior Notes or the 2020 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement
     “2020 Senior Note Indenture” means the Indenture, dated as of August 1,
2008, among the Borrower, the subsidiary guarantors party thereto and Branch
Banking and Trust Company, as trustee, as amended and supplemented by the Fourth
Supplemental Indenture thereto, dated November 9, 2010, among the Borrower, the
subsidiary guarantors party thereto and Branch Banking and Trust Company,
pursuant to which the 2020 Senior Notes were issued, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with this Agreement.
     “2020 Senior Notes” means the $1,000,000,000 aggregate principal amount of
6.375% senior unsecured notes due December 15, 2020 issued by the Borrower.
     “Acquired Permitted Capital Expenditure Amount” is defined in clause (a) of
Section 7.2.7.
     “Administrative Agent” is defined in the preamble and includes each other
Person appointed as the successor Administrative Agent pursuant to Section 9.4.
     “Affected Lender” is defined in Section 4.11.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. “Control” of a Person means the power, directly or indirectly, (i) to
vote 10% or more of the Capital Securities (on a fully diluted basis) of such
Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable), or (ii) to direct or cause the
direction of the management and policies of such Person (whether by contract or
otherwise).
     “Agents” means, as the context may require, the Administrative Agent and
the Collateral Agent and, for the purposes of Section 5.1 only, the
Co-Syndication Agents and the Co-Documentation Agents, collectively, or either
of them individually.

2 



--------------------------------------------------------------------------------



 



     “Agreement” means, on any date, this Amended and Restated Credit Agreement
as originally in effect on the Restatement Effective Date, as amended by the
First Amendment and as thereafter from time to time further amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.
     “Alternate Base Rate” means on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the highest of (i) the
Base Rate in effect on such day, and (ii) the Federal Funds Rate in effect on
such day plus 1/2 of 1.0% and (iii) for a LIBO Rate Loan, the LIBO Rate (Reserve
Adjusted) with a one-month Interest Period commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.0%.
Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Alternate Base Rate; provided that, the
failure to give such notice shall not affect the Alternate Base Rate in effect
after such change.
     “Applicable Commitment Fee Margin” means (i) with respect to the Extended
Revolving Loan Commitments, 0.50% and (ii) with respect to the Non-Extended
Revolving Loan Commitments, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio:

      Leverage Ratio   Applicable Commitment
Fee Margin       Greater than or equal to 3.75:1.00   0.750%   Less than
3.75:1.00   0.500%

          Notwithstanding anything to the contrary set forth in this Agreement
(including the then effective Leverage Ratio), the Applicable Commitment Fee
Margin from the Restatement Effective Date through (and including) the date of
delivery of the financial statements for the second full Fiscal Quarter ending
after the Restatement Effective Date shall be 0.75%. The Leverage Ratio used to
compute the Applicable Commitment Fee Margin with respect to the Non-Extended
Revolving Loan Commitments shall be that set forth in the Compliance Certificate
most recently delivered by the Borrower to the Administrative Agent. Changes in
the Applicable Commitment Fee Margin resulting from a change in the Leverage
Ratio shall become effective upon delivery by the Borrower to the Administrative
Agent of a new Compliance Certificate pursuant to clause (c) of Section 7.1.1.
If the Borrower fails to deliver a Compliance Certificate on or before the date
required pursuant to clause (c) of Section 7.1.1, the Applicable Commitment Fee
Margin from and including the day after such required date of delivery to but
not including the date the Borrower delivers to the Administrative Agent a
Compliance Certificate shall equal the highest Applicable Commitment Fee Margin
set forth above.
          “Applicable Margin” means the applicable percentage set forth below
corresponding to the relevant Leverage Ratio:

3 



--------------------------------------------------------------------------------



 



                      Applicable Margin for       New Term Loans   Leverage
Ratio   LIBO Rate Loans     Base Rate Loans  
Greater than or equal to 2.50:1.00
    3.25 %     2.25 %
Less than 2.50:1:00
    3.00 %     2.00 %

                                      Applicable Margin for    
Applicable Margin for
      Revolving Loans (including    
Revolving Loans (including
      Swing Line Loans) made by    
Swing Line Loans) made by
     
Extending Revolving Loan
   
Non-Extending Revolving Loan
     
Lenders
   
Lenders
    LIBO Rate    
Base Rate
   
LIBO Rate
    Base Rate   Leverage Ratio   Loans    
Loans
   
Loans
    Loans  
Greater than or equal to 4.00:1.00
    4.753.50 %     2.50 %     4.75 %     3.75 %
 
                     
Less than 4.00:1.00 but greater than or equal to 3.25:1.00
    4.503.25 %     2.25 %     4.50 %     3.50 %
 
                     
Less than 3.25:1.00 but greater than or equal to 2.50:1.00
    4.253.00 %     2.00 %     4.25 %     3.25 %
 
                     
Less than 2.50:1.00
    4.002.75 %     1.75 %     4.00 %     3.00 %
 
                     

Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Leverage Ratio), the Applicable Margin for (i) all New Term
Loans from the Closing Date through (and including) the date of delivery of the
financial statements for the second full Fiscal Quarter ending after Restatement
Effective Date shall be (A) 3.25%, in the case of LIBO Rate Loans, and (B)
2.25%, in the case of Base Rate Loans and (ii) all Revolving Loans (including
Swing Line Loans) from the Restatement Effective Date through (and including)
the date of delivery of the financial statements for the second full Fiscal
Quarter ending after Restatement Effective Date shall be (A) 4.50%, in the case
of LIBO Rate Loans, and (B) 3.50%, in the case of Base Rate Loans. The Leverage
Ratio used to compute the Applicable Margin shall be the Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrower to
the Administrative Agent. Changes in the Applicable Margin resulting from a
change in the Leverage Ratio shall become effective upon delivery by the
Borrower to the Administrative Agent of a new Compliance Certificate pursuant to
clause (c) of Section 7.1.1. If the Borrower fails to deliver a Compliance
Certificate on or before the date required pursuant to clause (c) of
Section 7.1.1, the Applicable Margin from and including the day after such
required date of delivery to but not including the date

4 



--------------------------------------------------------------------------------



 



the Borrower delivers to the Administrative Agent a Compliance Certificate shall
equal the highest Applicable Margin set forth above.
     “Applicable Percentage” means, at any time of determination, with respect
to a mandatory prepayment in respect of Excess Cash Flow pursuant to clause (f)
of Section 3.1.1, (A) 50.0%, if the Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Borrower to the Administrative Agent
was greater than or equal to 3.50:1.00, (B) 25.0%, if the Leverage Ratio set
forth in such Compliance Certificate was less than 3.50:1.00 but greater than or
equal to 3.00:1.00, and (C) 0%, if the Leverage Ratio set forth in such
Compliance Certificate was less than 3.00:1.00.
     “Approved Foreign Bank” is defined in the definition of “Cash Equivalent
Investment”.
     “Approved Fund” means any Person (other than a natural Person) that (i) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course, and (ii) is
administered or managed by a Lender, an Affiliate of a Lender or a Person or an
Affiliate of a Person that administers or manages a Lender.
     “Authorized Officer” means, relative to any Obligor, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
secretary, assistant secretary and those of its other officers, general partners
or managing members (as applicable), in each case whose signatures and
incumbency shall have been certified to the Agents, the Lenders and the Issuers
pursuant to Section 5.1.1.
     “Available Retained Excess Cash Flow” means, on any date of determination
thereof, an amount equal to Retained Excess Cash Flow, minus the sum of (i) the
amount of such Retained Excess Cash Flow used to make any Investments pursuant
to Section 7.2.5(l) and (p), (ii) the amount of such Retained Excess Cash Flow
used to make Restricted Payments pursuant to Section 7.2.6(e), (iii) the amount
of such Retained Excess Cash Flow used to make Capital Expenditures pursuant to
Section 7.2.7 and (iv) the amount of such Retained Excess Cash Flow used to make
Permitted Acquisitions pursuant to the first proviso in Section 7.2.10(b).
     “Base Rate” means, at any time, the rate of interest publicly announced by
JPMorgan Chase Bank as its prime rate in effect at its principal office in New
York City.
     “Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.
     “Borrower” is defined in the preamble.
     “Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.
     “Borrowing Request” means a Loan request and certificate duly executed by
an Authorized Officer of the Borrower substantially in the form of Exhibit B-1
hereto.

5



--------------------------------------------------------------------------------



 



     “Business Day” means (i) any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York, New York, (ii) relative to the making, continuing, prepaying or repaying
of any LIBO Rate Loans, any day which is a Business Day described in clause (i)
above and on which dealings in Dollars are carried on in the London interbank
eurodollar market and (iii) for purposes of Section 2.1.2 any day which is
neither a Saturday or Sunday nor a legal holiday where the relevant Issuer is
located (and, if such Issuer is located in Hong Kong, excluding any day upon
which a Typhoon Number 8 signal or black rainstorm warning is hoisted before
12:00 noon (Hong Kong time)).
     “CapEx Pull Forward Amount” is defined in clause (b) of Section 7.2.7.
     “Capital Expenditures” means, for any period, the aggregate amount of
(i) all expenditures of the Borrower and its Subsidiaries for fixed or capital
assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures and (ii) Capitalized Lease Liabilities
incurred by the Borrower and its Subsidiaries during such period; provided that
Capital Expenditures shall not include any such expenditures which constitute
any of the following, without duplication: (a) a Permitted Acquisition, (b) to
the extent permitted by this Agreement, capital expenditures consisting of Net
Disposition Proceeds or Net Casualty Proceeds not otherwise required to be used
to repay the Loans and (c) imputed interest capitalized during such period
incurred in connection with Capitalized Lease Liabilities not paid or payable in
cash. For the avoidance of doubt (x) to the extent that any item is classified
under clause (i) of this definition and later classified under clause (ii) of
this definition or could be classified under either clause, it will only be
required to be counted once for purposes hereunder and (y) in the event the
Borrower or any Subsidiary owns an asset that was not used and is now being
reused, no portion of the unused asset shall be considered Capital Expenditures
hereunder; provided that any expenditure necessary in order to permit such asset
to be reused shall be included as a Capital Expenditure during the period that
such expenditure actually is made.
     “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Restatement Effective Date; provided however, any shares,
interests, participations or other equivalents required to be issued in
connection with convertible debt shall not be considered “Capital Securities”
until issued.
     “Capitalized Lease Liabilities” means, with respect to any Person, all
monetary obligations of such Person and its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, should be classified as
capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty; provided, however, any changes to the treatment or reclassification
of operating leases under GAAP or the interpretation of GAAP that would cause
operating leases to be considered capitalized leases under GAAP shall be ignored
as if such treatment or reclassification had never occurred and, for the
avoidance of doubt, operating leases shall not be considered Capitalized Lease
Liabilities hereunder.

6



--------------------------------------------------------------------------------



 



     “Cash Collateralize” means, with respect to (i) a Letter of Credit, the
deposit of immediately available funds into a cash collateral account maintained
with (or on behalf of) the Administrative Agent on terms reasonably satisfactory
to the Administrative Agent in an amount equal to the Stated Amount of such
Letter of Credit and (ii) OA Payment Obligations, the deposit of immediately
available funds into a cash collateral account maintained with (or on behalf of)
the applicable Open Account Discount Purchaser in an amount equal to the
aggregate Dollar amount of such OA Payment Obligations.
     “Cash Equivalent Investment” means, at any time:
     (a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
     (b) commercial paper maturing not more than 270 days from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any
Obligor) organized under the laws of any State of the United States or of the
District of Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s,
or (ii) any Lender (or its holding company);
     (c) any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either (i) any bank organized under the laws of the United States (or any State
thereof) and which has (A) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (B) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;
     (d) any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;
     (e) with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Person maintains its chief executive office or principal
place of business or is organized provided such country is a member of the
Organization for Economic Cooperation and Development, and which has a
short-term commercial paper rating from S&P of at least “A-1” or the equivalent
thereof or from Moody’s of at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”) and maturing within one year of the date
of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank; and
     (f) readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of any member
nation of the European Union whose legal tender is the Euro and which are
denominated in Euros or any

7



--------------------------------------------------------------------------------



 



other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used by corporations for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Foreign Subsidiary organized in
such jurisdiction, having (i) one of the three highest ratings from either
Moody’s or S&P and (ii) maturities of not more than one year from the date of
acquisition thereof; provided that the full faith and credit of any such member
nation of the European Union is pledged in support thereof.
    “Cash Management Obligations” means, with respect to the Borrower or any of
its Subsidiaries, any direct or indirect liability, contingent or otherwise, of
such Person in respect of cash management services (including treasury,
depository, overdraft (daylight and temporary), credit or debit card, electronic
funds transfer and other cash management arrangements) provided after the
Restatement Effective Date by a Person who is (or was at the time such Cash
Management Obligations were incurred) the Administrative Agent, any Lender or
any Affiliate thereof, including obligations for the payment of fees, interest,
charges, expenses, attorneys’ fees and disbursements in connection therewith to
the extent provided for in the documents evidencing such cash management
services.
    “Cash Restructuring Charges” is defined in the definition of “EBITDA.”
    “Casualty Event” means the damage, destruction or condemnation, as the case
may be, of property of any Person or any of its Subsidiaries.
    “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
    “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List.
    “Change in Control” means
     (a) any person or group (within the meaning of Sections 13(d) and 14(d)
under the Exchange Act) shall become the ultimate “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Securities representing more than 35% of the Capital Securities of the
Borrower on a fully diluted basis;
     (b) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Borrower was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office; or
     (c) the occurrence of any “Change of Control” (or similar term) under (and
as defined in) any 2014 Senior Note Document or, 2016 Senior Note Document or
2020 Senior Note Document.

8



--------------------------------------------------------------------------------



 



    “Citi” means, as the context may require, Citicorp USA, Inc. and Citibank,
N.A., collectively, or either of them, individually.
    “Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Borrower substantially in the form of
Exhibit H hereto.
    “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
    “Co-Documentation Agents” is defined in the preamble.
    “Collateral Agent” is defined in the preamble and includes each other Person
appointed as successor Collateral Agent pursuant to Section 9.4.
    “Commercial Letter of Credit” means any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by the Borrower or any Subsidiary
in the ordinary course of business of the Borrower or such Subsidiary.
    “Commitment” means, as the context may require, the New Term Loan
Commitment, the Revolving Loan Commitment, the Letter of Credit Commitment or
the Swing Line Loan Commitment.
    “Commitment Amount” means, as the context may require, the New Term Loan
Commitment Amount, the Revolving Loan Commitment Amount, the Letter of Credit
Commitment Amount or the Swing Line Loan Commitment Amount.
    “Commitment Termination Date” means, as the context may require, the New
Term Loan Commitment Termination Date or the Revolving Loan Commitment
Termination Date.
    “Commitment Termination Event” means
     (a) the occurrence of any Event of Default with respect to the Borrower
described in clauses (a) through (d) of Section 8.1.9; or
     (b) the occurrence and continuance of any other Event of Default and either
(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or (ii) the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated.
    “Communications” is defined in clause (a) of Section 9.11.
    “Compliance Certificate” means a certificate duly completed and executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto.
    “Contingent Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or

9



--------------------------------------------------------------------------------



 



otherwise to invest in, a debtor, or otherwise to assure a creditor against
loss) the Indebtedness of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the Capital Securities of any other Person. The
amount of any Person’s obligation under any Contingent Liability shall (subject
to any limitation with respect thereto) be deemed to be the outstanding
principal amount of the debt, obligation or other liability guaranteed thereby.
    “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit C hereto.
    “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
    “Copyright Security Agreement” means any Copyright Security Agreement
executed and delivered by any Obligor in substantially the form of Exhibit C to
the Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.
    “Co-Syndication Agents” is defined in the preamble.
    “Credit Extension” means, as the context may require,
     (a) the making of a Loan by a Lender; or
     (b) the issuance of any Letter of Credit, any amendment to or modification
of any Letter of Credit that increases the face amount thereof, or the extension
of any Stated Expiry Date of any existing Letter of Credit, by an Issuer.
    “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time relating to any cure period or both, would
constitute an Event of Default.
    “Defaulting Lender” means any Lender that has (a) failed to fund any portion
of its Loans or participations in Letters of Credit or Swing Line Loans within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuers, the Swing Line
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount (other than any other amount that is de minimis) required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken

10



--------------------------------------------------------------------------------



 



any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition by a
Governmental Authority or an instrumentality thereof of any equity interest in
such Lender or a parent company thereof.
    “Disbursement” is defined in Section 2.6.2.
    “Disbursement Date” is defined in Section 2.6.2.
    “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent
of, in the case of non-material modification, the Administrative Agent and, in
the case of material modifications the Required Lenders.
    “Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease (as lessor), contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrower’s or its Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person in a single transaction
or series of transactions other than (i) to another Obligor, (ii) by a Foreign
Subsidiary to any other Foreign Subsidiary, (iii) by a Receivables Subsidiary to
any other Person or (iv) customary derivatives issued in connection with the
issuance of convertible debt.
    “Dollar” and the sign “$” mean lawful money of the United States.
    “EBITDA” means, for any applicable period, the sum of
     (a) Net Income, plus
     (b) to the extent deducted in determining Net Income, the sum of
(i) amounts attributable to amortization (including amortization of goodwill and
other intangible assets), (ii) Federal, state, local and foreign income
withholding, franchise, state single business unitary and similar Tax expense,
(iii) Interest Expense, (iv) depreciation of assets, (v) all non-cash charges,
including all non-cash charges associated with announced restructurings, whether
announced previously or in the future (such non-cash restructuring charges being
“Non-Cash Restructuring Charges”), (vi) net cash charges associated with or
related to any contemplated restructurings (such cost restructuring charges
being “Cash Restructuring Charges”) in an aggregate amount not to exceed
$120,000,000 since September 5, 2006, (vii) all amounts in respect of
extraordinary losses, (viii) non-cash compensation expense, or other non-cash
expenses or charges,arising from the sale of stock, the granting of stock
options, the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution or change of any
such stock, stock option, stock appreciation rights or similar arrangements),
(ix) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees, cash charges in respect of strategic market
reviews, management bonuses and early retirement of Indebtedness, and related
out-of-pocket expenses incurred by the

11



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries as a result of the Transaction, including
fees and expenses in connection with the issuance, redemption or exchange of the
2016 Senior Notes, all determined in accordance with GAAP, (x) non-cash or
unrealized losses on agreements with respect to Hedging Obligations and (xi) to
the extent non-recurring and not capitalized, any financial advisory fees,
accounting fees, legal fees and similar advisory and consulting fees and related
costs and expenses of the Borrower and its Subsidiaries incurred as a result of
Permitted Acquisitions, Investments, Restricted Payments, Dispositions permitted
hereunder and the issuance of Capital Securities or Indebtedness permitted
hereunder, all determined in accordance with GAAP and in each case eliminating
any increase or decrease in income resulting from non-cash accounting
adjustments made in connection with the related Permitted Acquisition or
Dispositions, (xii) losses on agreements with respect to Hedging Obligations and
any related tax losses and any costs, fees, and expenses related to the
termination thereof, in each case incurred in connection with or as a result of
the Transaction, (xiii) to the extent the related loss is not added back
pursuant to clause (c), all proceeds of business interruption insurance
policies, (xiv) expenses incurred by the Borrower or any Subsidiary to the
extent reimbursed in cash by a third party, and (xv) extraordinary, unusual or
non-recurring cash charges not to exceed $10,000,000 in any Fiscal Year, minus
     (c) to the extent included in determining such Net Income, the sum of
(i) all amounts in respect of extraordinary gains, (ii) non-cash gains on
agreements with respect to Hedging Obligations, (iii) reversals (in whole or in
part) of any restructuring charges previously treated as Non-Cash Restructuring
Charges in any prior period, (iv) gains on agreements with respect to Hedging
Obligations and any related tax gains, in each case incurred in connection with
or as a result of the Transaction and (v) non-cash items increasing such Net
Income for such period, other than (A) the accrual of revenue consistent with
past practice and (B) the reversal in such period of an accrual of, or cash
reserve for, cash expenses in a prior period, to the extent such accrual or
reserve did not increase EBITDA in a prior period.
    “Eligible Assignee” means (i) in the case of an assignment of a New Term
Loan, (A) a Lender, (B) an Affiliate of a Lender, (C) an Approved Fund or
(D) any other Person (other than an Ineligible Assignee), and (ii) in the case
of any assignment of the Revolving Loan Commitment or Revolving Loans, (A) a
Lender, (B) an Affiliate of a Lender or (C) any other Person (other than an
Ineligible Assignee) approved by the Borrower (such approval of the Borrower not
to be unreasonably withheld or delayed) unless an Event of Default has occurred
and is continuing.
   “EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
    “EMU Legislation” means legislative measures of the European Council
(including European Council regulations) for the introduction of, changeover to
or operation of a single or unified European currency (whether known as the Euro
or otherwise), being in part the implementation of the third stage of EMU.
    “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and legally binding guidelines
(including consent decrees and

12



--------------------------------------------------------------------------------



 



administrative orders) relating to protection of public health and safety from
environmental hazards and protection of the environment.
    “Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Capital Securities of such Person or securities
exercisable for or convertible or exchangeable into Capital Securities of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
    “Euros” means the single currency of Participating Member States of the
European Union.
   “Event of Default” is defined in Section 8.1.
    “Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of
     (a) EBITDA for such Fiscal Year
     minus
     (b) the sum (for such Fiscal Year) of (i) Interest Expense actually paid in
cash by the Borrower and its Subsidiaries, (ii) scheduled principal repayments
with respect to the permanent reduction of Indebtedness, to the extent actually
made, (iii) all Federal, state, local and foreign income withholding, franchise,
state single business unitary and similar Taxes actually paid in cash or payable
(only to the extent related to Taxes associated with such Fiscal Year) by the
Borrower and its Subsidiaries, (iv) Capital Expenditures to the extent
(x) actually made by the Borrower and its Subsidiaries in such Fiscal Year or
(y) committed to be made by the Borrower and its Subsidiaries and that are
permitted to be carried forward to the next succeeding Fiscal Year pursuant to
Section 7.2.7; provided that the amounts deducted from Excess Cash Flow pursuant
to preceding clause (y) shall not thereafter be deducted in the determination of
Excess Cash Flow for the Fiscal Year during which such payments were actually
made, (v) the portion of the purchase price paid in cash with respect to
Permitted Acquisitions to the extent such Permitted Acquisition was made in
connection with the Borrower’s offshore migration of its supply chain, (vi) to
the extent permitted to be included in the calculation of EBITDA for such Fiscal
Year, the amount of Cash Restructuring Charges actually so included in such
calculation and (vii) without duplication to any amounts deducted in preceding
clauses (i) through (vi), all items added back to EBITDA pursuant to clause (b)
of the definition thereof that represent amounts actually paid in cash.
    “Excluded Properties” means the “Commerce” property, “Canterbury” property
and “Northridge” property (each as identified under the “Facility Name” column
of the table set forth in Item 6.9(b) of the Disclosure Schedule).

13



--------------------------------------------------------------------------------



 



    “Exemption Certificate” is defined in clause (e) of Section 4.6.
    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
    “Existing Letters of Credit” means each of the Letters of Credit issued by
an Issuer and outstanding on the Restatement Effective Date, as listed on
Schedule III hereto.
    “Extended Revolving Loan Commitment” means, with respect to any Extending
Revolving Loan Lender at any time, such Lender’s Revolving Loan Commitment
extended pursuant to the First Amendment.
    “Extended Termination Date” means December 10, 2015.
    “Extending Revolving Loan Lender” means any Revolving Loan Lender which has
agreed to extend its Revolving Loan Commitment pursuant to the First Amendment.
    “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (i) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or (ii) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
    “Filing Agent” is defined in Section 5.1.11.
    “Filing Statements” is defined in Section 5.1.11.
    “First Amendment” means the First Amendment to this Agreement dated as of
the First Amendment Effective Date.
    “First Amendment Effective Date” means February 17, 2011.
    “First Joinder Agreement” means the Joinder Agreement dated as of
September 1, 2010 pursuant to which the Revolving Loan Commitment Amount was
increased from $400,000,000 to $600,000,000.
    “Fiscal Quarter” means a quarter ending on the Saturday nearest to the last
day of March, June, September or December.
    “Fiscal Year” means any period of fifty-two or fifty-three consecutive
calendar weeks ending on the Saturday nearest to December 31; references to a
Fiscal Year with a number corresponding to any calendar year (e.g., the “2009
Fiscal Year”) refer to the Fiscal Year ending on the Saturday nearest to
December 31 of such calendar year.
    “Foreign Pledge Agreement” means any supplemental pledge agreement governed
by the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by the Borrower or any of its Subsidiaries pursuant to
the terms of this Agreement, in form and substance

14



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Lead Arrangers, as necessary under the laws of
organization or incorporation of a Foreign Subsidiary to further protect or
perfect the Lien on and security interest in any Capital Securities issued by
such Foreign Subsidiary constituting Collateral (as defined in the Security
Agreement), including any Foreign Pledge Agreement as amended in accordance with
Section 7.1.11.
    “Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary or a
Receivables Subsidiary.
    “Foreign Working Capital Lender” means each Person that is (or at the time
such Indebtedness was incurred, was) a Lender or an Affiliate of a Lender to
whom a Foreign Subsidiary owes Indebtedness that was permitted to be incurred
pursuant to clause (n) of Section 7.2.2.
    “F.R.S. Board” means the Board of Governors of the Federal Reserve System or
any successor thereto.
    “GAAP” is defined in Section 1.4.
    “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
    “Guaranty” means the amended and restated guaranty executed and delivered by
an Authorized Officer of the Borrower and each U.S. Subsidiary pursuant to the
terms of this Agreement, substantially in the form of Exhibit F hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
    “Hazardous Material” means (i) any “hazardous substance”, as defined by
CERCLA, (ii) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended, or (iii) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance (including any petroleum
product) within the meaning of any other Environmental Laws.
    “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under foreign exchange contracts, commodity hedging agreements,
currency exchange agreements, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, and all other agreements or
arrangements designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.
    “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.
    “HSBC” means HSBC Bank USA, National Association, in its individual
capacity, and any successor thereto by merger, consolidation or otherwise.

15



--------------------------------------------------------------------------------



 



    “Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower (i) which is of a “going concern” or similar
nature, (ii) which relates to the limited scope in any material respect of
examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement (excluding treatment or classification changes which are the result of
changes in GAAP or the interpretation of GAAP) and which, as a condition to its
removal, would require an adjustment to such item the effect of which would be
to cause the Borrower to be in Default.
    “including” and “include” means including without limiting the generality of
any description preceding such term, and, for purposes of each Loan Document,
the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.
    “Increased Amount Date” is defined in Section 2.9.
    “Incremental Loan CommitmentCredit Increase” is defined in Section 2.9.
    “Incremental Lender” means any Incremental Revolving Lender or Incremental
Term Loan Lender.
    “Incremental Revolving Commitments” is defined in Section 2.9.
    “Incremental Revolving Lender” is defined in Section 2.9.
    “Incremental Revolving Loan” is defined in Section 2.9.
    “Incremental Term Loan Lender” is defined in Section 2.9.
    “Incremental Term Loan” is defined in Section 2.9.
    “Incremental Term Loan Commitment” is defined in Section 2.9.
    “Indebtedness” of any Person means, (i) all obligations of such Person for
borrowed money or advances and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) all monetary obligations,
contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for the account of such
Person, (iii) all Capitalized Lease Liabilities of such Person, (iv) for
purposes of Section 8.1.5 only, net Hedging Obligations of such Person,
(v) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable and accrued expenses in the ordinary
course of business which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person), (vi) indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall

16



--------------------------------------------------------------------------------



 



have been assumed by such Person or is limited in recourse (provided that in the
event such indebtedness is limited in recourse solely to the property subject to
such Lien, for the purposes of this Agreement the amount of such indebtedness
shall not exceed the greater of the book value or the fair market value (as
determined in good faith by the Borrower’s board of directors) of the property
subject to such Lien), (vii) monetary obligations arising under Synthetic
Leases, (viii) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts and
other than in connection with any Permitted Securitization or any Permitted
Factoring Facility, (ix) all obligations (other than intercompany obligations)
of such Person pursuant to any Permitted Securitization (other than Standard
Securitization Undertakings) or any Permitted Factoring Facility, and (x) all
Contingent Liabilities of such Person in respect of any of the foregoing. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefore as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable
thereforetherefor.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Ineligible Assignee” means a natural Person, the Borrower, any Affiliate
of the Borrower or any other Person taking direction from, or working in concert
with, the Borrower or any of the Borrower’s Affiliates.
     “Information” is defined in Section 10.19.
     “Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters of:
     (a) EBITDA (for all such Fiscal Quarters)
     to
     (b) the sum (for all such Fiscal Quarters) of Interest Expense.
     “Interest Expense” means, for any applicable period, the aggregate interest
expense (both, without duplication, when accrued or paid and net of interest
income paid during such period to the Borrower and its Subsidiaries) of the
Borrower and its Subsidiaries for such applicable period, including the portion
of any payments made in respect of Capitalized Lease Liabilities allocable to
interest expense; provided that the term “Interest Expense” shall not include
any interest expense attributable to a Permitted Factoring Facility.
     “Interest Period” means, relative to any LIBO Rate Loan, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or
2.4 and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three or six months and, if agreed by all affected

17



--------------------------------------------------------------------------------



 



Lenders, one or two weeks or 9 or 12 months thereafter (or, if any such month
has no numerically corresponding day, on the last Business Day of such month),
as the Borrower may select in its relevant notice pursuant to Sections 2.3 or
2.4; provided that,
     (a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than twelve
different dates; and
     (b) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day).
     “Investment” means, relative to any Person, (i) any loan, advance or
extension of credit made by such Person to any other Person, including the
purchase by such Person of any bonds, notes, debentures or other debt securities
of any other Person, and (ii) any Capital Securities held by such Person in any
other Person. The amount of any Investment shall be the original principal or
capital amount thereof less all returns of principal or equity thereon and
shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property at the time of such Investment.
     “ISP Rules” is defined in Section 10.9.
     “Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto, or in such electronic format as an Issuer and the
Administrative Agent in their discretion accept. Each Issuance Request delivered
in an electronic format shall constitute for all purposes of this Agreement a
certification by an Authorized Officer as to the matters set forth in Exhibit
B-2.
     “Issuer” means HSBC or another Lender selected by the Borrower and
reasonably acceptable to the Administrative Agent, in each case, in its capacity
as an Issuer of the Letters of Credit. At the request of HSBC and with the
Borrower’s consent (not to be unreasonably withheld or delayed), another Lender
or an Affiliate of HSBC may issue one or more Letters of Credit hereunder, in
which case the term “Issuer” shall include any such Affiliate or other Lender
with respect to Letters of Credit issued by such Affiliate or such Lender.
     “Joinder Agreement” is defined in Section 2.9.
     “Judgment Currency” is defined in Section 10.16.
     “JPMorgan” means JPMorgan Chase Bank, N.A.
     “Lead Arrangers” is defined in the preamble.
     “Lender Assignment Agreement” means an assignment agreement substantially
in the form of Exhibit D hereto.

18



--------------------------------------------------------------------------------



 



     “Lenders” is defined in the preamble.
     “Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:
     (a) any Hazardous Material on, in, under or affecting all or any portion of
any property of the Borrower or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Borrower’s or any of its Subsidiaries’ or any of their respective
predecessors’ properties;
     (b) any misrepresentation, inaccuracy or breach of any warranty, contained
or referred to in Section 6.12;
     (c) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or
     (d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries.
     “Letter of Credit” means a letter of credit that is a Standby Letter of
Credit or Commercial Letter of Credit. For greater certainty Letters of Credit
shall include all Existing Letters of Credit.
     “Letter of Credit Commitment” means an Issuer’s obligation to issue Letters
of Credit pursuant to Section 2.1.2.
     “Letter of Credit Commitment Amount” means, on any date, a maximum amount
equal to $150,000,000, as such amount may be permanently reduced from time to
time pursuant to Section 2.2.
     “Letter of Credit Outstandings” means, on any date, an amount equal to the
sum of (i) the then aggregate amount which is undrawn and available under all
issued and outstanding Letters of Credit, and (ii) the then aggregate amount of
all unpaid and outstanding Reimbursement Obligations.
     “Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio
of
     (a) Total Debt outstanding on the last day of such Fiscal Quarter
     to

19



--------------------------------------------------------------------------------



 



     (b) EBITDA computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters.
     “LIBO Rate” means, relative to any Interest Period pertaining to a LIBO
Rate Loan, the rate per annum determined on the basis of the rate for deposits
in Dollars for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on such page (or
otherwise on such screen), the “LIBO Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein. Notwithstanding the foregoing, with
respect to any New Term Loan, the LIBO Rate shall not be less than 2.00% per
annum.
     “LIBO Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).
     “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum determined pursuant to the following formula:

          LIBO Rate   =   LIBO Rate           (Reserve Adjusted)       1.00 —
LIBOR Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect, and the applicable rates furnished to and received by the
Administrative Agent, two Business Days before the first day of such Interest
Period.
     “LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO
Rate Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever.

20



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, the First Joinder
Agreement, the First Amendment, the Notes, the Letters of Credit, the Open
Account Paying Agreements, each Rate Protection Agreement, the Security
Agreement, each Mortgage, each Foreign Pledge Agreement, each other agreement
pursuant to which the Collateral Agent is granted by the Borrower or its
Subsidiaries a Lien to secure the Obligations, and the Guaranty; provided,
however, that for purposes of the definition of “Material Adverse Effect” below,
references therein to any “Loan Document(s)” shall not include any Foreign
Pledge Agreement.
     “Loans” means, as the context may require, a Revolving Loan, a New Term
Loan or a Swing Line Loan of any type.
     “Material Adverse Effect” means any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on
(i) the business, financial condition, operations, performance, or assets of the
Borrower and its Subsidiaries (other than any Receivables Subsidiary) taken as a
whole, (ii) the validity or enforceability of any of the Loan Documents or the
rights and remedies of any Secured Party under any Loan Document or (iii) the
ability of any Obligor to perform when due its Obligations under any Loan
Document.
     “Measurement Period” means, for any determination under this Agreement, the
period of the four consecutive Fiscal Quarters most recently ended.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage” means each mortgage, deed of trust or agreement executed and
delivered by any Obligor in favor of the Administrative Agent for the benefit of
the Secured Parties pursuant to the requirements of this Agreement in form and
substance reasonably satisfactory to the Lead Arrangers, under which a Lien is
granted on such real property and fixtures described therein, in each case as
amended in accordance with Section 7.1.11 and as further amended, supplemented,
amended and restated or otherwise modified from time to time.
     “Mortgaged Property” means each parcel of real property set forth on
Item 6.9(a) of the Disclosure Schedule.
     “Net Casualty Proceeds” means, with respect to any Casualty Event, the
amount of any insurance proceeds or condemnation awards received by the Borrower
or any of its U.S. Subsidiaries in connection with such Casualty Event (net of
all collection or similar expenses related thereto), but excluding any proceeds
or awards required to be paid to a creditor (other than the Lenders) which holds
a first priority Lien permitted by clause (d) of Section 7.2.3 on the property
which is the subject of such Casualty Event.
     “Net Debt Proceeds” means, with respect to the sale or issuance by the
Borrower or any of its U.S. Subsidiaries (other than a Receivables Subsidiary or
a Subsidiary party to a Permitted Factoring Facility) of any Indebtedness to any
other Person after the Restatement Effective Date pursuant to clause (b)(iii) of
Section 7.2.2 or which is not expressly permitted by Section 7.2.2, the excess
of (i) the gross cash proceeds actually received by such Person from such sale
or issuance, over (ii) all arranging or underwriting discounts, fees, costs,
expenses and commissions, and all legal, investment banking, brokerage and
accounting and other professional fees, sales commissions and disbursements and
other closing costs and expenses actually incurred in

21



--------------------------------------------------------------------------------



 



connection with such sale or issuance other than any such fees, discounts,
commissions or disbursements paid to Affiliates of the Borrower or any such
Subsidiary in connection therewith.
     “Net Disposition Proceeds” means the gross cash proceeds received by the
Borrower or its U.S. Subsidiaries from any Disposition pursuant to clauses (j)
(l), (m) or (n) of Section 7.2.11 or Section 7.2.15 and any cash payment
received in respect of promissory notes or other non-cash consideration
delivered to the Borrower or its U.S. Subsidiaries in respect thereof, minus the
sum of (i) all legal, investment banking, brokerage, accounting and other
professional fees, costs, sales commissions and expenses and other closing
costs, fees and expenses incurred in connection with such Disposition, (ii) all
taxes actually paid or estimated by the Borrower to be payable in cash in
connection with such Disposition, (iii) payments made by the Borrower or its
U.S. Subsidiaries to retire Indebtedness (other than the Credit Extensions)
where payment of such Indebtedness is required in connection with such
Disposition and (iv) any liability reserves established by the Borrower or such
Subsidiary in respect of such Disposition in accordance with GAAP; provided
that, if the amount of any estimated taxes pursuant to clause (ii) exceeds the
amount of taxes required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Disposition Proceeds and to
the extent any such reserves described in clause (iv) are not fully used at the
end of any applicable period for which such reserves were established, such
unused portion of such reserves shall constitute Net Disposition Proceeds.
     “Net Income” means, for any period, the aggregate of all amounts which
would be included as net income on the consolidated financial statements of the
Borrower and its Subsidiaries for such period.
     “New Term Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make New Term Loans pursuant to Section 2.1.3.
     “New Term Loan Commitment Amount” means, on any date, $750,000,000.
     “New Term Loan Commitment Termination Date” means the earliest of
     (a) December 31, 2009 (if the New Term Loans have not been made on or prior
to such date);
     (b) the Restatement Effective Date (immediately after the making of the New
Term Loans on such date); and
     (c) the date on which any Commitment Termination Event occurs.
          Upon the occurrence of any event described above, the New Term Loan
Commitments shall terminate automatically and without any further action.
     “New Term Loans” is defined in Section 2.1.3.
    “New Term Note” means a promissory note of the Borrower payable to any
Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such

22



--------------------------------------------------------------------------------



 



Lender resulting from outstanding New Term Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
     “New Term Percentage” means, relative to any Lender, the applicable
percentage relating to New Term Loans set forth opposite its name on Schedule II
hereto under the New Term Loan Commitment column or set forth in a Lender
Assignment Agreement under the New Term Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 10.11. A Lender shall not have any New Term Loan Commitment
if its percentage under the New Term Loan Commitment column is zero.
     “Non-Cash Restructuring Charges” is defined in the definition of “EBITDA”.
     “Non-Consenting Lender” is defined in Section 4.11.
     “Non-Defaulting Lender” means a Lender other than a Defaulting Lender.
     “Non-Excluded Taxes” means any Taxes other than (i) net income and
franchise Taxes imposed on (or measured by) net income or net profits with
respect to any Secured Party by any Governmental Authority under the laws of
which such Secured Party is organized or in which it maintains its applicable
lending office, (ii) any branch profit taxes or any similar taxes imposed by the
United States of America or any other Governmental Authority described in clause
(i), (iii) Other Taxes, and (iv) any United States federal withholding taxes
imposed on amounts payable to any Secured Party at the time such recipient
becomes a party to this Agreement (or designates a new lending office) except to
the extent that such Secured Party (or its assignor, if any) was entitled, at
the time of the designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding taxes
pursuant to Section 4.6(a)(1) or 4.6(d).
     “Non-Extended Revolving Loan Commitment” means any Revolving Loan
Commitment not extended pursuant to the First Amendment.
     “Non-Extended Termination Date” means December 10, 2013.
     “Non-Extending Revolving Loan Lender” means any Revolving Loan Lender which
has not agreed to extend its Revolving Loan Commitment to the Extended
Termination Date pursuant to the First Amendment Effective Date.
     “Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
     “Note” means, as the context may require, a New Term Note, a Revolving Note
or a Swing Line Note.
     “OA Payment Obligations” is defined in the definition of “Open Account
Paying Agreement”.

23



--------------------------------------------------------------------------------



 



     “OA Payment Outstandings” means, on any date, the aggregate amount of OA
Payment Obligations owed by the Obligors under all Open Account Paying
Agreements.
     “Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrower and each other
Obligor arising under or in connection with a Loan Document, including
Reimbursement Obligations and OA Payment Obligations and the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any proceeding of the type described in Section 8.1.9, whether or not allowed
in such proceeding) on the Loans.
     “Obligor” means, as the context may require, the Borrower, each Subsidiary
Guarantor and each other Person (other than a Secured Party) obligated (other
than Persons solely consenting to or acknowledging such document) under any Loan
Document.
     “OFAC” is defined in Section 6.15.
     “OID” is defined in Section 2.9.
     “Open Account Discount Agreement” is defined in the definition of “Open
Account Paying Agreement”.
     “Open Account Discount Purchase” means a purchase, made at a discount
pursuant to an Open Account Discount Agreement, by an Open Account Discount
Purchaser from an Open Account Supplier of account receivables in respect of
obligations owed by an Obligor.
     “Open Account Discount Purchaser” is defined in the definition of “Open
Account Paying Agreement”.
     “Open Account Paying Agreement” means an open account paying agency
agreement between or among a Lender or any of its Affiliates and an Obligor, as
identified as an “Open Account Paying Agreement” through notice given from each
party thereto to the Administrative Agent, and/or any other agreement or
acknowledgment pursuant to which an Obligor has committed to pay such Lender or
its Affiliates the full face amount of any account receivable in respect of
obligations owed by an Obligor (the “OA Payment Obligations”) purchased by such
Lender or its Affiliates (each, an “Open Account Discount Purchaser”) from
certain vendors or other obligees of an Obligor prior to the Revolving Loan
CommitmentExtended Termination Date (each, an “Open Account Supplier”) (each
agreement pursuant to which such account receivables are purchased from an Open
Account Supplier, an “Open Account Discount Agreement”).
     “Open Account Supplier” is defined in the definition of “Open Account
Paying Agreement”.
     “Organic Document” means, relative to any Obligor, as applicable, its
articles or certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation, limited liability agreement,
operating agreement and all shareholder agreements, voting trusts and similar
arrangements applicable to any of such Obligor’s Capital Securities.

24



--------------------------------------------------------------------------------



 



     “Original Closing Date” means September 5, 2006.
     “Original Credit Agreement” means the Credit Agreement dated as of
September 5, 2006, as amended prior to the Restatement Effective Date, among the
Borrower, the lenders party thereto, Citi, as administrative agent and
collateral agent, and the co-documentation agents, syndication agents and lead
arrangers party thereto.
     “Original Currency” is defined in Section 10.16.
     “Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.
     “Participant” is defined in clause (e) of Section 10.11.
     “Participating Member State” means each country so described in any EMU
Legislation.
     “Patent Security Agreement” means any Patent Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit A to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.
     “Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended and supplemented from time to
time.
     “Patriot Act Disclosures” means all documentation and other information
available to the Borrower or its Subsidiaries which a Lender, if subject to the
Patriot Act, is required to provide pursuant to the applicable section of the
Patriot Act and which required documentation and information the Administrative
Agent or any Lender reasonably requests in order to comply with their ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
     “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage or New Term Percentage.
     “Permitted Acquisition” means an acquisition (whether pursuant to an
acquisition of a majority of the Capital Securities of a target or all or
substantially all of a target’s assets or any

25



--------------------------------------------------------------------------------



 



division or line of business of a target or merger) by the Borrower or any
Subsidiary from any Person of a business in which the following conditions are
satisfied:
     (a) the Borrower shall have delivered a certificate certifying that before
and after giving effect to such acquisition, the representations and warranties
set forth in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
no Default has occurred and is continuing or would result therefrom; and
     (b) the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate for the period of four full Fiscal Quarters immediately
preceding such acquisition (prepared in good faith and in a manner and using
such methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) giving pro forma effect to the consummation
of such acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4.
     “Permitted Factoring Facility” means any and all agreements or facilities
entered into by the Borrower or any of its Subsidiaries for the purpose of
factoring its receivables for cash consideration.
     “Permitted Liens” is defined in Section 7.2.3.
     “Permitted Securitization” means any Disposition by the Borrower or any of
its Subsidiaries consisting of Receivables and related collateral, credit
support and similar rights and any other assets that are customarily transferred
in a securitization of receivables, pursuant to one or more securitization
programs, to a Receivables Subsidiary or a Person who is not an Affiliate of the
Borrower; provided that (i) the consideration to be received by the Borrower and
its Subsidiaries other than a Receivables Subsidiary for any such Disposition
consists of cash, a promissory note or a customary contingent right to receive
cash in the nature of a “hold-back” or similar contingent right, (ii) no Default
shall have occurred and be continuing or would result therefrom and (iii) the
aggregate outstanding balance of the Indebtedness in respect of all such
programs at any point in time is not in excess of $400,000,000.
     “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
     “Platform” is defined in clause (b) of Section 9.11.
     “Pro Forma Unsecured Indebtedness” is defined in Section 7.2.2(s).
     “Pro Forma Unsecured Indebtedness Documents” means any indenture or other
agreement, or any bonds, debentures, notes or other instruments, executed and
delivered with respect to Pro Forma Unsecured Indebtedness, as the same may be
amended, supplemented amended and restated or otherwise modified from time to
time in accordance with this Agreement.

26



--------------------------------------------------------------------------------



 



     “Purchase Money Note” means a promissory note evidencing a line of credit,
or evidencing other Indebtedness owed to the Borrower or any Subsidiary in
connection with a Permitted Securitization or Permitted Factoring Facility,
which note shall be repaid from cash available to the maker of such note, other
than amounts required to be established as reserves, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated accounts
receivable.
     “Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.
     “Rate Protection Agreement” means, collectively, any agreement with respect
to Hedging Obligations entered into by the Borrower or any of its Subsidiaries
under which the counterparty of such agreement is (or at the time such agreement
was entered into, was) a Lender or an Affiliate of a Lender.
     “Receivable” shall mean a right to receive payment arising from a sale or
lease of goods or the performance of services by a Person pursuant to an
arrangement with another Person pursuant to which such other Person is obligated
to pay for goods or services under terms that permit the purchase of such goods
and services on credit and shall include, in any event, any items of property
that would be classified as an “account,” “chattel paper,” “payment intangible”
or “instrument” under the UCC and any supporting obligations.
     “Receivables Subsidiary” shall mean any wholly owned Subsidiary of the
Borrower (or another Person in which the Borrower or any Subsidiary makes an
Investment and to which the Borrower or one or more of its Subsidiaries transfer
Receivables and related assets) which engages in no activities other than in
connection with the financing of Receivables and which is designated by the
Board of Directors of the applicable Subsidiary (as provided below) as a
Receivables Subsidiary and which meets the following conditions:
     (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary:
     (i) is guaranteed by the Borrower or any Subsidiary (that is not a
Receivables Subsidiary);
     (ii) is recourse to or obligates the Borrower or any Subsidiary (that is
not a Receivables Subsidiary); or
     (iii) subjects any property or assets of the Borrower or any Subsidiary
(that is not a Receivables Subsidiary), directly or indirectly, contingently or
otherwise, to the satisfaction thereof;
     (b) with which neither the Borrower nor any Subsidiary (that is not a
Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding (other than Standard Securitization Undertakings); and

27



--------------------------------------------------------------------------------



 



     (c) to which neither the Borrower nor any Subsidiary (that is not a
Receivables Subsidiary) has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.
     Any such designation by the Board of Directors of the applicable Subsidiary
shall be evidenced by a certified copy of the resolution of the Board of
Directors of such Subsidiary giving effect to such designation and an officer’s
certificate certifying, to the best of such officer’s knowledge and belief, that
such designation complies with the foregoing conditions
     “Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.
     “Regulation S-X” is defined in Section 5.1.6.
     “Register” is defined in clause (a) of Section 2.7.
     “Reimbursement Obligation” is defined in Section 2.6.3.
     “Release” means a “release”, as such term is defined in CERCLA.
     “Replacement Lender” is defined in Section 4.11.
     “Replacement Notice” is defined in Section 4.11.
     “Required Lenders” means, at any time, Non-Defaulting Lenders holding more
than 50% of the Total Exposure Amount of all Non-Defaulting Lenders.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
     “Restatement Effective Date” means December 10, 2009.
     “Restricted Payment” means (i) the declaration or payment of any dividend
(other than dividends payable solely in Capital Securities of the Borrower or
any Subsidiary (excluding a Receivables Subsidiary)) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Borrower or any
warrants, options or other right or obligation to purchase or acquire any such
Capital Securities, whether now or hereafter outstanding, or (ii) the making of
any other distribution in respect of such Capital Securities, in each case
either directly or indirectly, whether in cash, property or obligations of the
Borrower or any Subsidiary or otherwise; provided, however, that any conversion
feature of convertible debt shall not be considered a “Restricted Payment”.
     “Retained Excess Cash Flow” means, on any date of determination, the
aggregate amount of Excess Cash Flow for all prior Fiscal Years ending on or
after December 31, 2009 that is not required to be applied to repay New Term
Loans pursuant to Section 3.1.1(f).
      “Revolving Exposure” means, relative to any Revolving Loan Lender, at any
time, (i) the

28



--------------------------------------------------------------------------------



 



aggregate outstanding principal amount of all Revolving Loans of such Lender at
such time, plus (ii) such Lender’s Revolving Loan Percentage of the Letter of
Credit Outstandings, plus (iii) such Lender’s Swing Line Exposure, plus
(iv) such Lender’s Revolving Loan Percentage of the OA Payment Outstandings.
     “Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1. As of the First Amendment Effective Date, each Revolving Loan
Lender shall have either an Extended Revolving Loan Commitment or a Non-Extended
Revolving Loan Commitment, as (and in such amounts) set forth in Schedule I to
the First Amendment.
     “Revolving Loan Commitment Amount” means, on any date,
$400,000,000,600,000,000, as such amount may be reduced on the Non-Extended
Termination Date or otherwise from time to time pursuant to Section 2.2.
     “Revolving Loan Commitment Termination Date” means the earliest of:
     (a) December 31, 2009 (if the initial Credit Extension has not occurred on
or prior to such date);
     (b) the fourth anniversary of the Restatement EffectiveStated Maturity
Date;
     (c) the date on which the Revolving Loan Commitment Amount is terminated in
full or reduced to zero pursuant to the terms of this Agreement; and
     (d) the date on which any Commitment Termination Event occurs.
Upon the occurrence of any event described in the preceding clauses (c) or (d),
the Revolving Loan Commitments shall terminate automatically and without any
further action.
     “Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.
     “Revolving Loan Percentage” means, relative to any Lender, the applicable
percentage relating to Revolving Loans set forth opposite its name on
Schedule II hereto underpercentage which such Lender’s Revolving Loan Commitment
then constitutes of the Revolving Loan Commitment column or set forth in a
Lender Assignment Agreement under the Revolving Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 10.11. A Lender shall not have any Revolving Loan Commitment
if its percentage under the Revolving Loan Commitment column is zeroAmount, or
at any time after such Lender’s Revolving Loan Commitments have expired or
terminated in full, the percentage which such Lender’s Revolving Exposure then
constitutes of the Total Revolving Exposure Amount; provided that in the case of
Section 4.13 when a Defaulting Lender shall exist, “Revolving Loan Percentage”
shall be computed disregarding any Defaulting Lender’s Revolving Exposure.
     “Revolving Loans” is defined in clause (a) of Section 2.1.1.

29



--------------------------------------------------------------------------------



 



     “Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Revolving Loan
Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors.
     “SEC” means the Securities and Exchange Commission.
     “Secured Parties” means, collectively, the Lenders, the Issuers, any Open
Account Discount Purchasers, the Administrative Agent, the Collateral Agent, the
Lead Arrangers, each Foreign Working Capital Lender (if applicable), each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case), each Person to whom the Borrower or any of its Subsidiaries owes
Cash Management Obligations, and each of their respective successors,
transferees and assigns.
     “Security Agreement” means the Amended and Restated Pledge and Security
Agreement executed and delivered by each Obligor, substantially in the form of
Exhibit G hereto, together with any supplemental Foreign Pledge Agreements
delivered pursuant to the terms of this Agreement, in each case as amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Senior Secured Leverage Ratio” means, onas of the last day of any
dateFiscal Quarter, the ratio of
     (a) Total Senior Secured Debt outstanding on the last day of such dayFiscal
Quarter
     to
     (b) Total Tangible Assets as of such day. EBITDA computed for the period
consisting of such Fiscal Quarter and each of the three immediately preceding
Fiscal Quarters.
     “Solvency Certificate” means a certificate executed by the chief financial
or accounting Authorized Officer of the Borrower substantially in the form of
Exhibit I.
     “Solvent” means, with respect to any Person and its Subsidiaries on a
particular date, that on such date (i) the fair value of the property (on a
going-concern basis) of such Person and its Subsidiaries on a consolidated basis
is greater than the total amount of liabilities, including contingent
liabilities, of such Person and its Subsidiaries on a consolidated basis,
(ii) the present fair salable value of the assets (on a going-concern basis) of
such Person and its Subsidiaries on a consolidated basis is not less than the
amount that will be required to pay the probable liability of such Person and
its Subsidiaries on a consolidated basis on its debts as they become absolute
and

30



--------------------------------------------------------------------------------



 



matured in the ordinary course of business, (iii) such Person does not intend
to, and does not believe that it or its Subsidiaries will, incur debts or
liabilities beyond the ability of such Person and its Subsidiaries to pay as
such debts and liabilities mature in the ordinary course of business (including
through refinancings, asset sales and other capital market transactions), and
(iv) such Person and its Subsidiaries on a consolidated basis is not engaged in
business or a transaction, and such Person and its Subsidiaries on a
consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital. The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.
     “Specified Default” means (i) any Default under Section 8.1.1 or Section
8.1.9 or (ii) any other Event of Default.
     “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit.
     “Standard Securitization Undertakings” shall mean representations,
warranties, covenants and indemnities entered into by the Borrower or any
Subsidiary which are reasonably customary in a securitization of Receivables.
     “Stated Amount” means, on any date and with respect to a particular Letter
of Credit, the total amount then available to be drawn under such Letter of
Credit.
     “Stated Expiry Date” is defined in Section 2.6.
     “Stated Maturity Date” means (i) with respect to the New Term Loans, the
sixth anniversary of the Restatement Effective Date and, (ii), with respect to
all Revolving Loans and Swing Line Loans, the fourth anniversary of the
Restatement Effectivethe Non-Extended Revolving Loan Commitments, the
Non-Extended Termination Date and (iii) with respect to the Extended Revolving
Loan Commitments, the Extended Termination Date.
     “Subsidiary” means, with respect to any Person, any other Person of which
more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of the Borrower (other than a Receivables Subsidiary).
     “Subsidiary Guarantor” means each U.S. Subsidiary that has executed and
delivered to the Administrative Agent the Guaranty (including by means of a
delivery of a supplement thereto).
     “Swing Line Exposure” means, at any time, the aggregate principal amount of
all outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Loan Lender at any time shall be its Revolving Loan Percentage of the
total Swing Line Exposure at such time.

31



--------------------------------------------------------------------------------



 



     “Swing Line Lender” means, subject to the terms of this Agreement, JPMorgan
Chase Bank, N.A.
     “Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.
     “Swing Line Loan Commitment Amount” means, on any date, $50,000,000, as
such amount may be reduced from time to time pursuant to Section 2.2.
     “Swing Line Loans” is defined in clause (b) of Section 2.1.1.
     “Swing Line Note” means a promissory note of the Borrower payable to the
Swing Line Lender, in the form of Exhibit A-3 hereto (as such promissory note
may be amended, restated, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from outstanding Swing Line Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.
     “Synthetic Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (i) that is not a capital lease in accordance
with GAAP and (ii) in respect of which the lessee retains or obtains ownership
of the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.
     “Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash (other than contingent indemnification obligations for which no
claim has been asserted), all Letters of Credit have been terminated or expired
(or been Cash Collateralized), all Rate Protection Agreements have been
terminated and all Commitments shall have terminated.
     “Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type referred to in
clause (i) of the definition of “Indebtedness”, clause (ii) of the definition of
“Indebtedness”, clause (iii) of the definition of “Indebtedness”, clause (vii)
of the definition of “Indebtedness” and clause (ix) of the definition of
“Indebtedness”, in each case exclusive of (a) intercompany Indebtedness between
the Borrower and its Subsidiaries, (b) any Contingent Liability in respect of
any of the foregoing, (c) any Permitted Factoring Facility, (d) any Commercial
Letter of Credit, (e) any Letter of Credit or other credit support relating to
the termination of agreements with respect to Hedging Obligations, in each case
under this clause (e), incurred in connection with or as a result of the
Transaction and (f) any Open Account Paying Agreements.
     “Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and OA Payment Outstandings and the
unfunded amount of the Commitments.

32



--------------------------------------------------------------------------------



 



     “Total Extended Revolving Loan Commitment Amount” means the aggregate
amount of the Lenders’ Extended Revolving Loan Commitments as of the First
Amendment Effective Date.
     “Total Non-Extended Revolving Loan Commitment Amount” means the aggregate
amount of the Lenders’ Non-Extended Revolving Loan Commitments as of the First
Amendment Effective Date.
     “Total Revolving Exposure Amount” means, on any date of determination (and
without duplication), the outstanding principal amount of all Revolving Loans
and Swing Line Loans, the aggregate amount of all Letter of Credit Outstandings
and OA Payment Outstandings and the unfunded amount of Revolving Loan
Commitments.
     “Total Senior Secured Debt” means, on any date, all Total Debt which is
secured by a Lien.
     “Total Tangible Assets” means, on any date, the aggregate amount of assets
of the Borrower and its Subsidiaries shown on a consolidated balance sheet of
such Persons at such date less goodwill and other intangible assets.
     “Trademark Security Agreement” means any Trademark Security Agreement
executed and delivered by any Obligor substantially in the form of Exhibit B to
the Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.
     “Transaction” means, collectively, (i) the amendment and restatement of the
Original Credit Agreement in order to refinance the Borrower’s existing term
loans and replace its existing revolving facility thereunder and (ii) the
issuance by the Borrower of the 2016 Senior Notes and the concurrent repayment
of all outstanding loans under the Borrower’s existing second lien credit
agreement.
     “Transaction Documents” means, collectively, the 2016 Senior Notes and any
other material document executed or delivered in connection with the
Transaction, including any transition services agreements and tax sharing
agreements, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with Section 7.2.12.
     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.
     “type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if, with respect to any Filing Statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other

33



--------------------------------------------------------------------------------



 



jurisdiction for purposes of the provisions of each Loan Document and any Filing
Statement relating to such perfection or effect of perfection or non-perfection.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “U.S. Subsidiary” means any Subsidiary (other than a Receivables
Subsidiary) that is incorporated or organized under the laws of the United
States.
     “Voting Securities” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.
     “Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     “wholly owned Subsidiary” means any Subsidiary all of the outstanding
Capital Securities of which (other than any director’s qualifying shares or
investments by foreign nationals mandated by applicable laws) is owned directly
or indirectly by the Borrower.
               SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.
               SECTION 1.3 Cross-References. Unless otherwise specified,
references in a Loan Document to any Article or Section are references to such
Article or Section of such Loan Document, and references in any Article, Section
or definition to any clause are references to such clause of such Article,
Section or definition.
               SECTION 1.4 Accounting and Financial Determinations. (a) Unless
otherwise specified, all accounting terms used in each Loan Document shall be
interpreted, and all accounting determinations and computations thereunder
(including under Section 7.2.4 and the definitions used in such calculations)
shall be made, in accordance with those generally accepted accounting principles
(“GAAP”) applied in the preparation of the financial statements referred to in
clause (a) of Section 5.1.6. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower and its Subsidiaries consolidated financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC. Unless otherwise
expressly provided, all financial covenants and defined financial terms shall be
computed on a consolidated basis for the Borrower and its Subsidiaries, in each
case without

34



--------------------------------------------------------------------------------



 



duplication. Notwithstanding any other provision contained herein, all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
at “fair value” as defined therein.
     (b) As of any date of determination, for purposes of determining the
Interest Coverage Ratio or Leverage Ratio (and any financial calculations
required to be made or included within such ratios, or required for purposes of
preparing any Compliance Certificate to be delivered pursuant to the definition
of “Permitted Acquisition”), the calculation of such ratios and other financial
calculations shall include or exclude, as the case may be, the effect of any
assets or businesses that have been acquired or Disposed of by the Borrower or
any of its Subsidiaries pursuant to the terms hereof (including through mergers
or consolidations) as of such date of determination, as determined by the
Borrower on a pro forma basis in accordance with GAAP, which determination may
include one-time adjustments or reductions in costs, if any, directly
attributable to any such permitted Disposition or Permitted Acquisition, as the
case may be, in each case (i) calculated in accordance with Regulation S-X and
any successor statute, for the period of four Fiscal Quarters ended on or
immediately prior to the date of determination of any such ratios (after giving
effect to any cost-savings or adjustments relating to synergies resulting from a
Permitted Acquisition which have been realized or for which the steps necessary
for realization have been taken and certified in good faith by an officer of the
Borrower or otherwise as the Administrative Agent shall otherwise agree) and
(ii) giving effect to any such Permitted Acquisition or permitted Disposition as
if it had occurred on the first day of such four Fiscal Quarter period.
ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT
               SECTION 2.1 Commitments. On the terms and subject to the
conditions of this Agreement, the Lenders and the Issuers severally agree to
make Credit Extensions as set forth below.
     SECTION 2.1.1 Revolving Loan Commitment and Swing Line Loan Commitment.
From time to time on any Business Day occurring after the Restatement Effective
Date but prior to the Revolving Loan Commitment Termination Date,
     (a) each Lender that has a Revolving Loan Commitment (referred to as a
“Revolving Loan Lender”), agrees that it will make loans (relative to such
Lender, its “Revolving Loans”) to the Borrower denominated in Dollars equal to
such Lender’s Revolving Loan Percentage of the aggregate amount of each
Borrowing of the Revolving Loans requested by the Borrower to be made on such
day; and
     (b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) denominated in Dollars to the Borrower equal to the principal amount of
the Swing Line Loan requested by the Borrower to be made on such day. The
commitment of

35



--------------------------------------------------------------------------------



 



the Swing Line Lender described in this clause is herein referred to as its
“Swing Line Loan Commitment”.
On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and reborrow Revolving Loans and Swing Line Loans. No
Revolving Loan Lender shall be permitted or required to make any Revolving Loan
if, after giving effect thereto, (i) such Lender’s Revolving Exposure would
exceed such Lender’s Revolving Loan Percentage of the then existing Revolving
Loan Commitment Amount or (ii) the aggregate amount of Revolving Loans and Swing
Line Loans outstanding together with the Letter of Credit Outstandings and the
OA Payment Outstandings would exceed the Revolving Loan Commitment Amount.
Furthermore, the Swing Line Lender shall not be permitted or required to make
Swing Line Loans if, after giving effect thereto, (A) the aggregate outstanding
principal amount of all Swing Line Loans would exceed the then existing Swing
Line Loan Commitment Amount or (B) the sum of the aggregate amount of all Swing
Line Loans and all Revolving Loans outstanding plus the aggregate amount of
Letter of Credit Outstandings and OA Payment Outstandings would exceed the
Revolving Loan Commitment Amount.
     SECTION 2.1.2 Letter of Credit Commitment; Open Account Agreements.
(a) From time to time on any Business Day occurring after the Restatement
Effective Date but at least five Business Days prior to the Revolving Loan
CommitmentExtended Termination Date, the relevant Issuer agrees that it will
(subject to the terms hereof) (i) issue one or more Letters of Credit in Dollars
for the account of the Borrower, any Subsidiary Guarantor or any Foreign
Subsidiary in the Stated Amount requested by the Borrower on such day, or
(ii) extend the Stated Expiry Date of a Letter of Credit previously issued
hereunder. No Issuer shall be permitted or required to issue any Letter of
Credit if, after giving effect thereto, (x) the sum of the aggregate amount of
(A) all Letter of Credit Outstandings plus (B) all OA Payment Outstandings would
exceed the then existing Letter of Credit Commitment Amount or (y) the sum of
the aggregate amount of all (A) Letter of Credit Outstandings plus (B) OA
Payment Outstandings plus (C) the aggregate principal amount of all Revolving
Loans and Swing Line Loans then outstanding would exceed the then existing
Revolving Loan Commitment Amount.
     (b) From time to time on any day occurring after the Restatement Effective
Date but prior to the Revolving Loan CommitmentExtended Termination Date, an
Obligor may enter into one or more Open Account Paying Agreements with such
Lenders or their respective Affiliates as it and they shall so agree; provided
that (i) no Lender will be required to enter into an Open Account Paying
Agreement and (ii) an Obligor shall not be permitted to enter into, or incur
obligations under, an Open Account Paying Agreement if, after giving effect
thereto, (x) the sum of the aggregate amount of (A) all OA Payment Outstandings
plus (B) all Letter of Credit Outstandings would exceed the then existing Letter
of Credit Commitment Amount or (y) the sum of the aggregate amount of all
(A) Letter of Credit Outstandings plus (B) OA Payment Outstandings plus (C) the
aggregate principal amount of all Revolving Loans and Swing Line Loans then
outstanding would exceed the then existing Revolving Loan Commitment Amount.
     SECTION 2.1.3 Term Loan Commitments. In a single Borrowing made on the
Restatement Effective Date, occurring on or prior to the applicable Commitment
Termination Date, each Lender that has a New Term Loan Commitment agrees that it
will make Loans (relative to such Lender, its “New Term Loans”) to the Borrower
denominated in Dollars equal to such

36



--------------------------------------------------------------------------------



 



Lender’s New Term Percentage of the aggregate amount of the Borrowing, which
shall be for the full New Term Loan Commitment Amount. No amounts paid or
prepaid with respect to New Term Loans may be reborrowed.
               SECTION 2.2 Reduction of the Commitment Amounts. The Commitment
Amounts are subject to reduction from time to time as set forth below.
     SECTION 2.2.1 Optional. The Borrower may, from time to time on any Business
Day occurring after the Restatement Effective Date, voluntarily reduce any
Commitment Amount on the Business Day so specified by the Borrower; provided
that, all such reductions shall require at least one Business Day’s prior notice
to the Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $500,000. Any optional or mandatory reduction of the Revolving Loan
Commitment Amount pursuant to the terms of this Agreement which reduces the
Revolving Loan Commitment Amount below the sum of (i) the Swing Line Loan
Commitment Amount and (ii) the Letter of Credit Commitment Amount shall result
in an automatic and corresponding reduction of the Swing Line Loan Commitment
Amount and/or Letter of Credit Commitment Amount (as directed by the Borrower in
a notice to the Administrative Agent delivered together with the notice of such
voluntary reduction in the Revolving Loan Commitment Amount) to an aggregate
amount not in excess of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of the Swing Line Lender, any Revolving
Loan Lender or any Issuer.
     SECTION 2.2.2 [Reserved].
               SECTION 2.3 Borrowing Procedures. Loans (other than Swing Line
Loans and New Term Loans) shall be made by the Lenders in accordance with
Section 2.3.1, and Swing Line Loans shall be made by the Swing Line Lender in
accordance with Section 2.3.2.
     SECTION 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing
Line Loans), by delivering a Borrowing Request to the Administrative Agent on or
before 10:00 a.m. on a Business Day, the Borrower may from time to time
irrevocably request, on such Business Day in the case of Base Rate Loans or on
not less than three Business Days’ notice and not more than five Business Days’
notice, in the case of LIBO Rate Loans denominated in Dollars, that a Borrowing
be made, in the case of LIBO Rate Loans, in a minimum amount of $5,000,000 and
an integral multiple of $1,000,000, in the case of Base Rate Loans, in a minimum
amount of $1,000,000 and an integral multiple of $500,000 or, in either case, in
the unused amount of the applicable Commitment. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans, and shall be made on the Business Day specified in such Borrowing
Request. In the case of other than Swing Line Loans, on or before 12:00 noon on
such Business Day each Lender that has a Commitment to make the Loans being
requested shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Borrower by wire transfer to the accounts the Borrower shall have specified
in its Borrowing Request. No Lender’s obligation to make any Loan shall be
affected by any other Lender’s failure to make any Loan.

37



--------------------------------------------------------------------------------



 



     SECTION 2.3.2 Swing Line Loans; Participations, etc. (a) By telephonic
notice to the Swing Line Lender on or before 2:00 p.m. on a Business Day
(followed (within one Business Day) by the delivery of a confirming Borrowing
Request), the Borrower may from time to time irrevocably request that Swing Line
Loans be made by the Swing Line Lender in an aggregate minimum principal amount
of $500,000 and an integral multiple of $100,000. All Swing Line Loans shall be
made as Base Rate Loans and shall not be entitled to be converted into LIBO Rate
Loans. The proceeds of each Swing Line Loan shall be made available by the Swing
Line Lender to the Borrower by wire transfer to the account the Borrower shall
have specified in its notice therefor by the close of business on the Business
Day telephonic notice is received by the Swing Line Lender. Upon the making of
each Swing Line Loan, and without further action on the part of the Swing Line
Lender or any other Person, each Revolving Loan Lender (other than the Swing
Line Lender) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Swing Line Loan, and
such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be responsible for reimbursing within one Business Day the Swing
Line Lender for Swing Line Loans which have not been reimbursed by the Borrower
in accordance with the terms of this Agreement.
     (b) If (i) any Swing Line Loan shall be outstanding for more than four
Business Days, (ii) any Swing Line Loan is or will be outstanding on a date when
the Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Revolving Loan Lender (other than the Swing
Line Lender) irrevocably agrees that it will, at the request of the Swing Line
Lender, make a Revolving Loan (which shall initially be funded as a Base Rate
Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the
aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m. on the first Business Day following receipt by
each Revolving Loan Lender of a request to make Revolving Loans as provided in
the preceding sentence, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans. At the time the Revolving Loan Lenders make the above referenced
Revolving Loans the Swing Line Lender shall be deemed to have made, in
consideration of the making of the Refunded Swing Line Loans, Revolving Loans in
an amount equal to the Swing Line Lender’s Revolving Loan Percentage of the
aggregate principal amount of the Refunded Swing Line Loans. Upon the making (or
deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swing Line Loan. All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
the Swing Line Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Loans were made. Each
Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by

38



--------------------------------------------------------------------------------



 



any Person; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
               SECTION 2.4 Continuation and Conversion Elections. By delivering
a Continuation/Conversion Notice to the Administrative Agent on or before
10:00 a.m. on a Business Day, the Borrower may from time to time irrevocably
elect on not less than three nor more than five Business Days’ notice (a) to
convert any Base Rate Loan into one or more LIBO Rate Loans or (b) before the
last day of the then current Interest Period with respect thereto, to continue
any LIBO Rate Loan as a LIBO Rate Loan; provided that (i) any portion of any
Loan which is continued or converted hereunder shall be in a minimum amount of
$1,000,000 and in an integral multiple amount of $1,000,000 and (ii) in the
absence of prior notice as required above (which notice may be delivered
telephonically followed by written confirmation within 24 hours thereafter by
delivery of a Continuation/Conversion Notice), with respect to any LIBO Rate
Loan at least three Business Days before the last day of the then current
Interest Period with respect thereto, such LIBO Rate Loan shall, on such last
day, automatically convert to a Base Rate Loan; provided further that (A) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders that have made such Loans, and (B) no portion
of the outstanding principal amount of any Loans may be continued as, or be
converted into, LIBO Rate Loans when any Event of Default has occurred and is
continuing.
               SECTION 2.5 Funding. Each Lender may, if it so elects, fulfill
its obligation to make, continue or convert LIBO Rate Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided that,
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by such Lender, and the obligation of the Borrower to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. Subject to Section 4.10, each
Lender may, at its option, make any Loan available to the Borrower by causing
any foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay Loans in accordance with the terms of this Agreement.
               SECTION 2.6 Issuance Procedures. By delivering to the
Administrative Agent and the relevant Issuer an Issuance Request on or before
10:00 a.m. on a Business Day, the Borrower may from time to time irrevocably
request on not less than three nor more than ten Business Days’ notice, in the
case of an initial issuance of a Letter of Credit and not less than three
Business Days’ prior notice, in the case of a request for the extension of the
Stated Expiry Date of a Standby Letter of Credit (in each case, unless a shorter
notice period is agreed to by the relevant Issuer, in its sole discretion), that
an Issuer issue a Letter of Credit, or extend the Stated Expiry Date of a
Standby Letter of Credit, in such form as may be requested by the Borrower and
approved by such Issuer, solely for the purposes described in Section 7.1.7. In
connection with any Issuance Request the Borrower and/or applicable Subsidiary
shall have executed and delivered such applications, agreements and other
instruments relating to such Letter of Credit as such Issuer shall have
reasonably requested consistent with its then current practices and procedures
with respect to letters of credit of the same type, provided that in the event
of any conflict between any such application, agreement or other instrument and
the provisions of this Agreement, the provisions of this Agreement shall
control. Each Standby Letter of Credit shall by its terms be stated to expire on
a date (its “Stated Expiry Date”) no later than the earlier to occur of

39



--------------------------------------------------------------------------------



 



(i) five Business Days prior to the Revolving Loan CommitmentExtended
Termination Date or (ii) unless otherwise agreed to by an Issuer, in its sole
discretion, one year from the date of its issuance (provided that each Standby
Letter of Credit may, with the consent of the Issuer thereof in its sole
discretion, provide for automatic renewals for one year periods (which in no
event shall extend beyond the Revolving Loan CommitmentExtended Termination
Date)). Each Commercial Letter of Credit shall by its terms be stated to expire
on a date no later than the earlier to occur of (i) five Business Days prior to
the Revolving Loan CommitmentExtended Termination Date or (ii) unless otherwise
agreed to by an Issuer, in its sole discretion, 180 days from the date of its
issuance. Each Issuer will make available to the beneficiary thereof the
original of the Letter of Credit which it issues. Each Issuer shall provide
periodic reporting of Letters of Credit issued by such Issuer in a manner, and
in time periods, mutually acceptable to the Administrative Agent and such
Issuer. Unless notified by the Administrative Agent in writing prior to the
issuance of a Letter of Credit, the applicable Issuer shall be entitled to
assume that the conditions precedent to such issuance have been met.
     SECTION 2.6.1 Other Lenders Participation.
     (a) Upon the issuance of each Letter of Credit, and without further action,
each Revolving Loan Lender (other than the applicable Issuer) shall be deemed to
have irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
responsible for reimbursing the applicable Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrower in accordance with Section 2.6.3
in the applicable currency and at the times set forth in such Section (with the
terms of this Section surviving the termination of this Agreement). In addition,
such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be entitled to receive a ratable portion of the Letter of Credit
fees payable pursuant to Section 3.3.3 with respect to each Letter of Credit
(other than the issuance fees payable to the Issuer of such Letter of Credit
pursuant to the last sentence of Section 3.3.3) and of interest payable pursuant
to Section 3.2 with respect to any Reimbursement Obligation accruing on and
after the date (and to the extent) such Lender funds its participation interest
in such Letter of Credit. To the extent that any Revolving Loan Lender has
reimbursed any Issuer for a Disbursement, such Lender shall be entitled to
receive its ratable portion of any amounts subsequently received (from the
Borrower or otherwise) in respect of such Disbursement. Upon any change in the
Revolving Loan Commitments pursuant to an assignment under Section 10.10 of this
Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Revolving Loan Percentage of the assigning and
assignee Revolving Loan Lenders.
     (b) Upon the entry into each Open Account Discount Agreement, and without
further action, each Revolving Loan Lender (other than the applicable Open
Account Discount Purchaser) shall be deemed to have irrevocably purchased, to
the extent of its Revolving Loan Percentage, a participation interest in such
Open Account Discount Agreement, and such Revolving Loan Lender shall, to the
extent of its Revolving Loan Percentage, be responsible for reimbursing the
applicable Open Account Discount

40



--------------------------------------------------------------------------------



 



Purchaser for OA Payment Obligations under the applicable Open Account Paying
Agreement which have not been reimbursed by the relevant Obligor in accordance
with the terms thereof (with the terms of this Section surviving the termination
of this Agreement). In addition, such Revolving Loan Lender shall, to the extent
of its Revolving Loan Percentage, be entitled to receive a ratable portion of
the Open Account Agreement payments pursuant to Section 3.3.4 and of interest
payable pursuant to Section 3.2 with respect to any OA Payment Obligations
accruing on and after the date (and to the extent) such Lender funds its
participation interest in such OA Payment Obligations. To the extent that any
Revolving Loan Lender has reimbursed any Open Account Discount Purchaser for an
Open Account Discount Purchase, such Lender shall be entitled to receive its
ratable portion of any amounts subsequently received (from the Borrower or
otherwise) in respect of such Open Account Discount Purchase. Upon any change in
the Revolving Loan Commitments pursuant to an assignment under Section 10.10 of
this Agreement, it is hereby agreed that with respect to all OA Payment
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Revolving Loan Percentage of the assigning and
assignee Revolving Loan Lenders. The Borrower shall be required to reimburse
each Open Account Discount Purchaser in accordance with the terms set forth in
the applicable Open Account Paying Agreement.
     SECTION 2.6.2 Disbursements. An Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Not later than 1:00 p.m.
on (i) a Disbursement Date, if the Borrower shall have received notice of such
Disbursement prior to 10:00 a.m. on such Disbursement Date, or (ii) the Business
Day immediately following a Disbursement Date, if such notice is received after
10:00 a.m. on such Disbursement Date, the Borrower will reimburse such Issuer
directly in full for such Disbursement. Each such reimbursement shall be made in
immediately available funds together (in the case of a reimbursement made on
such immediately following Business Day, with interest thereon at a rate per
annum equal to the rate per annum then in effect for Base Rate Loans (with the
then Applicable Margin for Revolving Loans accruing on such amount) pursuant to
Section 3.2 for the period from the Disbursement Date through the date of such
reimbursement, provided that if such reimbursement is not made when due pursuant
to this Section 2.6.2, then the interest rates set forth in Section 3.2.2 shall
apply. Without limiting in any way the foregoing and notwithstanding anything to
the contrary contained herein or in any separate application for any Letter of
Credit, the Borrower hereby acknowledges and agrees that it shall be obligated
to reimburse the applicable Issuer upon each Disbursement of a Letter of Credit,
and it shall be deemed to be the obligor for purposes of each such Letter of
Credit issued hereunder (whether the account party on such Letter of Credit is
the Borrower or a Subsidiary). In the event that an Issuer makes any
Disbursement and the Borrower shall not have reimbursed such amount in full to
such Issuer pursuant to this Section 2.6.2, such Issuer shall promptly notify
the Administrative Agent which shall promptly notify each Revolving Loan Lender
of such failure, and each Revolving Loan Lender (other than such Issuer) shall
promptly and unconditionally pay in same day funds to the Administrative Agent
for the account of such Issuer the amount of such Revolving Loan Lender’s
Revolving Loan Percentage of such unreimbursed Disbursement. If an Issuer so
notifies the Administrative Agent, and the Administrative Agent so notifies the

41



--------------------------------------------------------------------------------



 



Revolving Loan Lenders prior to 2:00 p.m., on any Business Day, each such
Revolving Loan Lender shall make available to such Issuer such Revolving Loan
Lender’s Revolving Loan Percentage of the amount of such payment on such
Business Day in same day funds (or if such notice is received by such Revolving
Loan Lenders after 2:00 p.m. on the day of receipt, payment shall be made on the
immediately following Business Day). If and to the extent such Revolving Loan
Lender shall not have so made its Revolving Loan Percentage of the amount of
such payment available to the applicable Issuer, such Revolving Loan Lender
agrees to pay to such Issuer forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Issuer, at the Federal Funds
Rate.
     SECTION 2.6.3 Reimbursement. The obligation (a “Reimbursement Obligation”)
of the Borrower under Section 2.6.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon) and, upon the failure of the Borrower
to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.6.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of (i) any setoff, counterclaim or
defense to payment which the Borrower or such Revolving Loan Lender, as the case
may be, may have or have had against such Issuer, any Lender or any other Person
(including any Subsidiary) for any reason whatsoever, including any defense
based upon the failure of any Disbursement to conform to the terms of the
applicable Letter of Credit (if, in such Issuer’s good faith opinion (absent
such Issuer’s gross negligence or willful misconduct), such Disbursement is
determined to be appropriate) or any non-application or misapplication by the
beneficiary of the proceeds of such Letter of Credit; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the issuance of a Letter
of Credit; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing (including any of the events set forth in Section 2.6.5); provided
that, after paying in full its Reimbursement Obligation hereunder, nothing
herein shall adversely affect the right of the Borrower or such Lender, as the
case may be, to commence any proceeding against an Issuer for any wrongful
Disbursement made by such Issuer under a Letter of Credit as a result of acts or
omissions constituting gross negligence, bad faith or willful misconduct on the
part of such Issuer.
     SECTION 2.6.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.9 or upon notification by
the Administrative Agent (acting at the direction of the Required Lenders) to
the Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,
     (a) the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Borrower or any other Person, be deemed to have
been paid or disbursed by the Issuers of such Letters of Credit (notwithstanding
that such amount may not in fact have been paid or disbursed); and
     (b) the Borrower shall be immediately obligated to reimburse the Issuers
for the amount deemed to have been so paid or disbursed by such Issuers.

42



--------------------------------------------------------------------------------



 



Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds with the Collateral Agent and held as cash
collateral security for the Reimbursement Obligations. When all Defaults giving
rise to the deemed disbursements under this Section have been cured or waived
the Collateral Agent shall return to the Borrower all amounts then on deposit
with the Collateral Agent pursuant to this Section which have not been applied
to the satisfaction of the Reimbursement Obligations.
     SECTION 2.6.5 Nature of Reimbursement Obligations. The Borrower, each other
Obligor and, to the extent set forth in Section 2.6.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. No Issuer (except to the extent of its own
gross negligence, bad faith or willful misconduct) shall be responsible for:
     (a) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any Letter of Credit or any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;
     (b) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or the proceeds thereof
in whole or in part, which may prove to be invalid or ineffective for any
reason;
     (c) failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;
     (d) errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise or errors in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuer; or
     (e) any loss or delay in the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit. None of the foregoing shall
affect, impair or prevent the vesting of any of the rights or powers granted to
any Issuer or any Revolving Loan Lender hereunder. In furtherance and not in
limitation or derogation of any of the foregoing, any action taken or omitted to
be taken by an Issuer in good faith (and not constituting gross negligence or
willful misconduct) shall be binding upon each Obligor and each such Secured
Party, and shall not put such Issuer under any resulting liability to any
Obligor or any Secured Party, as the case may be.

43



--------------------------------------------------------------------------------



 



     SECTION 2.6.6 Existing Letters of Credit. On the Effective Date, all
Existing Letters of Credit shall be deemed to have been issued hereunder and
shall for all purposes be deemed to be “Letters of Credit” hereunder.
               SECTION 2.7 Register; Notes. The Register shall be maintained on
the following terms.
     (a) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
Commitment, the Loans made by each Lender and each repayment in respect of the
principal amount of the Loans, annexed to which the Administrative Agent shall
retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 10.11. Failure to make any recordation,
or any error in such recordation, shall not affect any Obligor’s Obligations.
The entries in the Register shall constitute prima facie evidence and shall be
binding, in the absence of manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person in whose name a Loan is registered
(or, if applicable, to which a Note has been issued) as the owner thereof for
the purposes of all Loan Documents, notwithstanding notice or any provision
herein to the contrary. Any assignment or transfer of a Commitment or the Loans
made pursuant hereto shall be registered in the Register only upon delivery to
the Administrative Agent of a Lender Assignment Agreement that has been executed
by the requisite parties pursuant to Section 10.11. No assignment or transfer of
a Lender’s Commitment or Loans shall be effective unless such assignment or
transfer shall have been recorded in the Register by the Administrative Agent as
provided in this Section.
     (b) The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment Amount. The Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, constitute prima facie
evidence and shall be binding on each Obligor absent manifest error; provided
that, the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Obligor.
               SECTION 2.8 [Reserved].
               SECTION 2.9 Incremental Facilities. (a) AfterAt any time or from
time to time after the Restatement Effective Date and before the Stated
MaturityExtended Termination Date, the Borrower, by written notice to
Administrative Agent, may request (i) the establishment of one or more
additional tranches of term loans (the commitments thereto, the “Incremental
Term Loan CommitmentsLoans”) and/or (ii) increases in the Revolving Loan
Commitments (the “Incremental Revolving Commitments” and, together with the
Incremental Term Loan CommitmentsLoans, the “Incremental Loan Commitments”),
byCredit Increases”); provided that

44



--------------------------------------------------------------------------------



 



each Incremental Credit Increase shall be in an aggregate principal amount not
in excess of $300,000,000 in the aggregate and not less than $50,000,000
individually (or such lesser amount as shall constitute the difference between
$300,000,000 and the aggregate amount of all such Incremental Loan Commitments
obtained on or prior to such date).that is not less than $50,000,000. Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the Incremental Loan CommitmentsCredit Increases shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent. The Borrower may
approach any Lender or any Person (other than an Ineligible Assignee) to provide
all or a portion of the Incremental Loan CommitmentsCredit Increases; provided
that (i) no Lender will be required to provide such Incremental Loan
CommitmentCredit Increase and (ii) any entity providing all or a portion of the
Incremental Loan CommitmentsCredit Increase that is not a Lender, an Affiliate
of a Lender or an Approved Fund shall not be an Ineligible Assignee and shall be
reasonably acceptable to the Administrative Agent (with such acceptance by the
Administrative Agent to not be unreasonably withheld or delayed).
     (b) In each case, such Incremental Loan CommitmentsCredit Increase shall
become effective as of the applicable Increased Amount Date, provided that
(i) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Incremental Loan CommitmentsCredit
Increase, (ii) the Borrower shall be in compliance with Section 7.2.4 both
before and after giving effect to such Incremental Loan CommitmentsCredit
Increases, (iii) the weighted average life to maturity of any Incremental Term
Loan shall be greater than or equal to the then-remaining weighted average life
to maturity of the New Term Loansmature on or after the Extended Termination
Date, (iv) the interest rate margin in respect of any Incremental Term Loans or
Incremental Revolving Loans (including original issue discount (“OID”) or
upfront fees in connection therewith in excess of any upfront fees issued or
paid in respect of any then outstanding Revolving Loans) shall not exceed the
Applicable Margin for the New Term Loans or Revolving Loans, as
applicable,Revolving Loans of any Extending Revolving Loan Lender or
Non-Extending Revolving Loan Lender or if it does so exceed either such
Applicable Margin, such the Applicable Margin for the New Term Loans or
Revolving Loans, as applicable,so exceeded shall be increased so that the
interest rate margin in respect of such Incremental Term Loan or Incremental
Revolving Loan (giving effect to any OID issued or upfront fees in connection
therewith in excess of any upfront fees issued or paid in respect of any then
outstanding Loans) is no greater than the Applicable Margin for the New Term
Loans orsuch Revolving Loan, as applicableLoans and (v) the Incremental Loan
CommitmentsCredit Increases shall be effected pursuant to one or more joinder
agreements in a form reasonably acceptable to the Administrative Agent (each, a
“Joinder Agreement”) executed and delivered by the Borrower, the applicable
Incremental Term Loan Lender and the Administrative Agent pursuant to which such
Incremental Term Loan Lender agrees to be bound to the terms of this Agreement
as a Lender. Any Incremental Term Loans made on an Increased Amount Date shall
be designated a separate tranche of Incremental Term Loans for all purposes of
this Agreement.
     (c) On any Increased Amount Date on which Incremental Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Loan Commitments shall assign to each
Person with an Incremental Revolving Commitment (each, a “Incremental Revolving
Lender”) and each of the Incremental Revolving Lenders shall purchase from each
of the Lenders with Revolving Loan

45



--------------------------------------------------------------------------------



 



Commitments, at the principal amount thereof, such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Revolving
Loans will be held by existing Revolving Loan Lenders and Incremental Revolving
Lenders ratably in accordance with their Revolving Loan Commitments after giving
effect to the addition of such Incremental Revolving Commitments to the
Revolving Loan Commitments, (b) the participations held by the Revolving Loan
Lenders in the Revolving Exposure immediately prior to such Increased Amount
Date shall be automatically reallocated so as to held by existing Revolving Loan
Lenders and Incremental Revolving Lenders ratably in accordance with their
Revolving Loan Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Loan Commitments, (c) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Loan Commitment and each Loan made thereunder (an “Incremental Revolving Loan”)
shall be deemed, for all purposes, a Revolving Loan and (cd) each Incremental
Revolving Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto. The terms and provisions of the
Incremental Revolving Loans and Incremental Revolving Commitments shall be
identical to the Revolving Loans and the Revolving Loan Commitments.
     (d) On any Increased Amount Date on which any Incremental Term Loan
CommitmentsLoans are effectedto be made, subject to the satisfaction of the
foregoing terms and conditions, (i) each Person with a commitment to make an
Incremental Term Loan Commitment (each, an “Incremental Term Loan Lender”) shall
make aan Incremental Term Loan to the Borrower (an “Incremental Term Loan”) in
an amount equal to its Incremental Term Loan Commitmentsuch commitment amount,
and (ii) each Incremental Term Loan Lender shall become a Lender hereunder with
respect to the Incremental Term Loan Commitment and the Incremental Term Loans
made pursuant thereto.
     (e) Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.9.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
                SECTION 3.1 Repayments and Prepayments; Application. The
Borrower agrees that the Loans shall be repaid and prepaid pursuant to the
following terms.
     SECTION 3.1.1 Repayments and Prepayments. The Borrower shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor. Prior thereto, payments and prepayments of the Loans shall or may
be made as set forth below.
     (a) From time to time on any Business Day, the Borrower may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any
     (i) Loans (other than Swing Line Loans); provided that, (A) any such
voluntary prepayment of the New Term Loans shall be made of the same type and,
if applicable, having the same Interest Period of all Lenders that have made
such New Term

46



--------------------------------------------------------------------------------



 



Loans (applied to the remaining amortization payments for the New Term Loans in
such amounts as the Borrower shall determine) and any such prepayment of
Revolving Loans shall be made pro rata among the Revolving Loans of the same
type, having the same Interest Period of all Lenders that have made such
Revolving Loans; (B) all such voluntary prepayments shall require at least
(1) in the case of Base Rate Loans, one but no more than five Business Days’
prior notice to the Administrative Agent and (2) in the case of LIBO Rate Loans,
three but no more than five Business Days’ prior notice to the Administrative
Agent; and (C) all such voluntary partial prepayments shall be in an aggregate
minimum amount of $1,000,000 and an integral multiple of $500,000; and
     (ii) Swing Line Loans; provided that, (A) all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before 1:00
p.m. on the day of such prepayment (such notice to be confirmed in writing
within 24 hours thereafter); and (B) all such voluntary partial prepayments
shall be in an aggregate minimum amount of $200,000 and an integral multiple of
$100,000.
     (b) On each date when the aggregate Revolving Exposure of all Revolving
Loan Lenders exceeds the Revolving Loan Commitment Amount (as it may be reduced
from time to time pursuant to this Agreement), the Borrower shall make a
mandatory prepayment of Revolving Loans or Swing Line Loans (or both) and, if
necessary, Cash Collateralize all Letter of Credit Outstandings, in an aggregate
amount equal to such excess.
     (c) On each Quarterly Payment Date (beginning with the Quarterly Payment
Date on March 31, 2010), the Borrower shall make a scheduled repayment of the
aggregate outstanding principal amount, if any, of all New Term Loans in an
amount equal to 0.25% of the original principal amount of all New Term Loans,
with the remaining amount of New Term Loans due and payable in full on the
Stated Maturity Date for New Term Loans.
     (d) [Reserved].
     (e) The Borrower shall (subject to the next proviso) within 10 days after
receipt of any Net Disposition Proceeds or Net Casualty Proceeds in excess of
$2,000,000 by the Borrower or any of its U.S. Subsidiaries, deliver to the
Administrative Agent a calculation of the amount of such proceeds, and, to the
extent the aggregate amount of such (i) Net Disposition Proceeds received by the
Borrower and its U.S. Subsidiaries in any period of twelve consecutive calendar
months since the Original Closing Date exceeds $10,000,000 and (ii) Net Casualty
Proceeds received by the Borrower and its U.S. Subsidiaries in any period of
twelve consecutive calendar months since the Original Closing Date exceeds
$50,000,000, the Borrower shall make a mandatory prepayment of the New Term
Loans in an amount equal to 100% of such excess Net Disposition Proceeds or Net
Casualty Proceeds, as applicable; provided that, so long as (i) no Event of
Default has occurred and is continuing, such proceeds may be retained by the
Borrower and its U.S. Subsidiaries (and be excluded from the prepayment
requirements of this clause) to be invested or reinvested within one year or,
subject to immediately succeeding clause (ii), 18 months or 36 months, as
applicable, to the acquisition or construction of other assets or properties
consistent with the businesses permitted to be conducted pursuant to
Section 7.2.1 (including by way of merger or Investment), and (ii) within one
year following the receipt of such Net Disposition Proceeds or Net Casualty
Proceeds, such proceeds are (A) applied or (B) committed to

47



--------------------------------------------------------------------------------



 



be, and actually are, applied within (I) 18 months following the receipt of such
Net Disposition Proceeds or (II) 36 months following the receipt of such Net
Casualty Proceeds, in each case to such acquisition or construction plan. The
amount of such Net Disposition Proceeds or Net Casualty Proceeds unused or
uncommitted after such one year, 18 months or 36 months, as applicable, period
shall be applied to prepay the New Term Loans as set forth in Section 3.1.2. At
any time after receipt of any such Net Casualty Proceeds in excess of
$25,000,000 but prior to the application thereof to such mandatory prepayment or
the acquisition of other assets or properties as described above, upon the
request by the Administrative Agent (acting at the direction of the Required
Lenders) to the Borrower, the Borrower shall deposit an amount equal to such
excess Net Casualty Proceeds into a cash collateral account maintained with (and
subject to documentation reasonably satisfactory to) the Collateral Agent for
the benefit of the Secured Parties (and over which the Collateral Agent shall
have a first priority perfected Lien) pending application as a prepayment or to
be released as requested by the Borrower in respect of such acquisition. Amounts
deposited in such cash collateral account shall be invested in Cash Equivalent
Investments, as directed by the Borrower.
     (f) Within 100 days after the close of each Fiscal Year (beginning with the
Fiscal Year ending 2009) the Borrower shall make a mandatory prepayment of the
New Term Loans in an amount equal to (i) the product of (A) the Excess Cash Flow
(if any) for such Fiscal Year multiplied by (B) the Applicable Percentage minus
(ii) the aggregate amount of all voluntary prepayments of Loans (but including
Revolving Loans and Swing Line Loans only to the extent of a corresponding
reduction of the Revolving Loan Commitment Amount pursuant to Section 2.2.1)
made during such Fiscal Year, to be applied as set forth in Section 3.1.2;
     (g) Concurrently with the receipt by the Borrower or any of its U.S.
Subsidiaries of any Net Debt Proceeds, the Borrower shall make a mandatory
prepayment of the New Term Loans in an amount equal to 100% of such Net Debt
Proceeds, to be applied as set forth in Section 3.1.2.
     (h) Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the
Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.
     SECTION 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall
be applied as set forth in this Section.
     (a) Subject to clause (b), each prepayment or repayment of the principal of
the Loans shall be applied, to the extent of such prepayment or repayment,
first, to the principal amount thereof being maintained as Base Rate Loans, and
second, subject to the terms of Section 4.4, to the principal amount thereof
being maintained as LIBO Rate Loans.
     (b) Each prepayment of the New Term Loans made pursuant to clauses (e),
(f), and (g) of Section 3.1.1 shall be applied first, pro rata to a mandatory
prepayment of the outstanding

48



--------------------------------------------------------------------------------



 



principal amount of all New Term Loans (with the amount of such prepayment of
the New Term Loans being applied (A) first to the remaining New Term Loans to
reduce in direct order of maturity the amortization payments that are due and
payable within 24 calendar months from the date of such prepayment, and (B)
second, to the extent in excess of the amounts to be applied pursuant to the
preceding clause (A), to reduce the then remaining New Term Loan amortization
payments on a pro rata basis).
     (c) So long as the Administrative Agent has received prior written notice
from the Borrower of a mandatory prepayment pursuant to clauses (e), (f) and (g)
of Section 3.1.1, the Administrative Agent shall provide notice of such
mandatory prepayment to the Lenders with New Term Loans. It is understood and
agreed by the Borrower that, notwithstanding receipt by the Administrative Agent
of any such mandatory prepayment, the New Term Loans shall not be deemed repaid,
unless otherwise consented to by the Administrative Agent, until five Business
Days have elapsed from the delivery to the Administrative Agent of the notice
described above in this clause (c).
               SECTION 3.2 Interest Provisions. Interest on the outstanding
principal amount of the Loans shall accrue and be payable in accordance with the
terms set forth below.
      SECTION 3.2.1  Rates. Subject to Section 2.3.2, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice, the
Borrower may elect that the Loans comprising a Borrowing accrue interest at a
rate per annum:
     (a) on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that, Swing Line Loans shall always accrue interest
at the Alternate Base Rate plus the then effective Applicable Margin for
Revolving Loans maintained as Base Rate Loans; and
     (b) on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
plus the Applicable Margin.
All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
     SECTION 3.2.2 Post-Default Rates. If all or any portion of the Obligations
shall not be paid when due (whether at the Stated Maturity, by acceleration or
otherwise), the Borrower shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on all such unpaid Obligations at a
rate per annum equal to (a) in the case of principal on any Loan, the rate of
interest that otherwise would be applicable to such Loan plus 2% per annum; and
(b) in the case of overdue interest, fees, and other monetary Obligations, the
Alternate Base Rate from time to time in effect, plus the Applicable Margin for
the New Term Loans accruing interest at the Alternate Base Rate, plus 2% per
annum.
     SECTION 3.2.3 Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:

49



--------------------------------------------------------------------------------



 



     (a) on the Stated Maturity Date therefor;
     (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
     (c) with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the Restatement Effective Date;
     (d) with respect to LIBO Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);
     (e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and
     (f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.
               SECTION 3.3 Fees. The Borrower agrees to pay the fees set forth
below. All such fees shall be non-refundable when earned and paid.
     SECTION 3.3.1 Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Non-Defaulting Lender, for the
period (including any portion thereof when its Revolving Loan Commitments are
suspended by reason of the Borrower’s inability to satisfy any condition of
Article V) commencing on the Restatement Effective Date and continuing through
the Revolving Loan Commitment Termination Date, a commitment fee in an amount
equal to the Applicable Commitment Fee Margin, in each case on such Revolving
Loan Lender’s Revolving Loan Percentage of the sum of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings). All commitment fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Borrower in
arrears on each Quarterly Payment Date, commencing with the first Quarterly
Payment Date following the Restatement Effective Date, and on the Revolving Loan
Commitment Termination Date. The making of Swing Line Loans shall not constitute
usage of the Revolving Loan Commitment with respect to the calculation of
commitment fees to be paid by the Borrower to the Revolving Loan Lenders.
     SECTION 3.3.2 Agents’ Fees. The Borrower agrees to pay to each of the
Agents the fees in the amounts and on the dates set forth in any fee agreements
with any of the Agents and to perform any other obligations contained therein.
     SECTION 3.3.3  Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Revolving Loan Lender, a Letter of Credit fee in a per annum amount equal to the
then effective Applicable Margin

50



--------------------------------------------------------------------------------



 



for Revolving Loans maintained as LIBO Rate Loans, multiplied by the average
daily Stated Amount of each such Letter of Credit, such fees being payable
quarterly in arrears on each Quarterly Payment Date following the date of
issuance of each Letter of Credit and on the Revolving Loan Commitment
Termination Date. The Borrower further agrees to pay to the applicable Issuer,
quarterly in arrears on each Quarterly Payment Date, a fronting fee of 0.25% per
annum on the average daily Stated Amount of each such Letter of Credit and such
other reasonable fees and charges in connection with the issuance, negotiation,
settlement, amendment and processing of each Letter of Credit as agreed to by
the Borrower and such Issuer.
     SECTION 3.3.4 Open Account Agreement Payments. Each Open Account Discount
Purchaser agrees to pay (and in the case of any Open Account Discount Purchaser
that is an affiliate of a Lender, such Lender agrees to cause such Open Account
Discount Purchaser to pay) to the Administrative Agent, for the pro rata account
of each Revolving Loan Lender, an amount with respect to any Open Account Paying
Agreement to which it is a party equal to, on a per annum basis, the then
effective Applicable Margin for Revolving Loans maintained as LIBO Rate Loans
multiplied by the aggregate amount of OA Payment Obligations actually paid to
such Open Account Discount Purchaser by the relevant Obligor under the relevant
Open Account Paying Agreement, such amounts being payable quarterly in arrears
on each Quarterly Payment Date following the date of the entry into such Open
Account Discount Agreement and on the Revolving Loan Commitment Termination
Date.
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
                SECTION 4.1 LIBO Rate Lending Unlawful. If any Lender shall
determine (which determination shall, upon notice thereof to the Borrower and
the Administrative Agent, constitute prima facie evidence thereof and shall be
binding on the Borrower absent manifest error) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBO Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBO Rate Loan
shall, upon such determination, forthwith be suspended until such Lender shall
notify the Administrative Agent that the circumstances causing such suspension
no longer exist, and all outstanding LIBO Rate Loans payable to such Lender
shall automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
               SECTION 4.2     Deposits Unavailable. If the Administrative Agent
shall have determined that
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or
     (b) by reason of circumstances affecting it’s relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans;

51



--------------------------------------------------------------------------------



 



then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.
               SECTION 4.3 Increased LIBO Rate Loan Costs, etc. The Borrower
agrees to reimburse each Lender and each Issuer for any increase in the cost to
such Lender or Issuer of, or any reduction in the amount of any sum receivable
by such Secured Party in respect of, such Secured Party’s Commitments and the
making of Credit Extensions hereunder (including the making, continuing or
maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans)
that arise in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in after the
Restatement Effective Date of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority, except for such changes with respect to increased capital costs and
Taxes which are governed by Sections 4.5 and 4.6, respectively. Each affected
Secured Party shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, stating the reasons therefor and
the additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrower directly to such Secured Party within five Business Days of its
receipt of such notice, and such notice shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on the Borrower.
               SECTION 4.4 Funding Losses. In the event any Lender shall incur
any actual loss or expense (including any actual loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender (if any) to make or continue any portion of the principal amount of
any Loan as, or to convert any portion of the principal amount of any Loan into,
a LIBO Rate Loan) as a result of
     (a) any conversion or repayment or prepayment of the principal amount of
any LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;
     (b) any Loans not being made continued or converted as LIBO Rate Loans in
accordance with the Borrowing Request or other notice therefor;
     (c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor; or
     (d) the assignment of any LIBO Rate Loan other than on the last day of an
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 4.11;
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such

52



--------------------------------------------------------------------------------



 



actual loss or expense. Such written notice shall, in the absence of manifest
error, constitute prima facie evidence thereof and shall be binding on the
Borrower.
               SECTION 4.5 Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority after the
Restatement Effective Date affects or would affect the amount of capital
required or expected to be maintained by any Secured Party or any Person
controlling such Secured Party, and such Secured Party determines (in good faith
but in its sole and absolute discretion) that as a result thereof the rate of
return on its or such controlling Person’s capital as a consequence of the
Commitments or the Credit Extensions made, or the Letters of Credit participated
in, by such Secured Party is reduced to a level below that which such Secured
Party or such controlling Person could have achieved but for the occurrence of
any such circumstance, then upon notice (together with reasonably detailed
supporting documentation) from time to time by such Secured Party to the
Borrower, the Borrower shall within five Business Days following receipt of such
notice pay directly to such Secured Party additional amounts sufficient to
compensate such Secured Party or such controlling Person for such reduction in
rate of return. A statement in reasonable detail of such Secured Party as to any
such additional amount or amounts shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on the Borrower. In
determining such amount, such Secured Party may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable.
               SECTION 4.6 Taxes. The Borrower covenants and agrees as follows
with respect to Taxes.
     (a) Any and all payments by the Borrower under each Loan Document shall be
made without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are imposed and required to be deducted or withheld from any
payment required to be made by any Obligor to or on behalf of any Secured Party
under any Loan Document, then:
     (i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and
     (ii) the Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.
     (b) In addition, the Borrower shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.
     (c) Upon the written request of the Administrative Agent, as promptly as
practicable after the payment of any Taxes or Other Taxes, and in any event
within 45 days of any such written request, the Borrower shall furnish to the
Administrative Agent a copy of an official receipt (or a certified copy thereof)
evidencing the payment of such Taxes or Other Taxes.

53



--------------------------------------------------------------------------------



 



The Administrative Agent shall make copies thereof available to any Lender upon
request therefor.
     (d) Subject to clause (f), the Borrower shall indemnify each Secured Party
for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority; provided that if the Borrower reasonably
believes that such Taxes were not correctly or legally asserted, such Secured
Party will use reasonable efforts to cooperate with the Borrower to obtain a
refund of such Taxes so long as such efforts would not, in the sole
determination of such Secured Party, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it. Promptly upon having knowledge that
any such Non-Excluded Taxes or Other Taxes have been levied, imposed or
assessed, and promptly upon notice thereof by any Secured Party, the Borrower
shall pay such Non-Excluded Taxes or Other Taxes directly to the relevant
Governmental Authority (provided that, no Secured Party shall be under any
obligation to provide any such notice to the Borrower). In addition, the
Borrower shall indemnify each Secured Party for any incremental Taxes that may
become payable by such Secured Party as a result of any failure of the Borrower
to pay any Taxes when due to the appropriate Governmental Authority or to
deliver to the Administrative Agent, pursuant to clause (c), documentation
evidencing the payment of Taxes or Other Taxes (other than incidental taxes
resulting directly as a result of the willful misconduct or gross negligence of
the Administrative Agent or a respective Secured Party); provided that if the
Secured Party or Administrative Agent, as applicable, fails to give notice to
the Borrower of the imposition of any Non-Excluded Taxes or Other Taxes within
120 days following its receipt of actual written notice of the imposition of
such Non-Excluded Taxes or Other Taxes, there will be no obligation for the
Borrower to pay interest or penalties attributable to the period beginning after
such 120th day and ending seven days after the Borrower receives notice from the
Secured Party or the Administrative Agent as applicable. With respect to
indemnification for Non-Excluded Taxes and Other Taxes actually paid by any
Secured Party or the indemnification provided in the immediately preceding
sentence, such indemnification shall be made within 30 days after the date such
Secured Party makes written demand therefor (together with supporting
documentation in reasonable detail). The Borrower acknowledges that any payment
made to any Secured Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.
     (e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S.
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only for so long as
such non-U.S. Lender is legally entitled to do so), shall deliver to the
Borrower and the Administrative Agent either (i) two duly completed copies of
either (x) Internal Revenue Service Form W-8BEN claiming eligibility of the
Non-U.S. Lender for benefits of an income tax treaty to which the United States
is a party or (y) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; or (ii) in the case of a Non-U.S. Lender that is not
legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code

54



--------------------------------------------------------------------------------



 



(referred to as an “Exemption Certificate”) and (y) two duly completed copies of
Internal Revenue Service Form W-8BEN or applicable successor form.
     (f) Any Lender that is a United States Person, as defined in
Section 7701(a)(30) of the Code, shall (unless such Lender may be treated as an
exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)) deliver to the Borrower and the
Administrative Agent, at the times specified in clause (e), two duly completed
copies of Internal Revenue Service Form W-9, or any successor form that such
Person is entitled to provide at such time, in order to qualify for an exemption
from United States back-up withholding requirements.
     (g) The Borrower shall not be obligated to pay any additional amounts to
any Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to the Borrower
the form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e) or clause (f), (ii) such form or forms and/or Exemption
Certificate not establishing a complete exemption from U.S. federal withholding
tax or the information or certifications made therein by the Lender being untrue
or inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
Borrower shall be obligated to pay additional amounts to any such Lender
pursuant to clause (a)(i) and to indemnify any such Lender pursuant to clause
(d), in respect of United States federal withholding taxes if (i) any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from U.S. federal withholding tax or inaccuracy or untruth contained therein
resulted from a change in any applicable statute, treaty, regulation or other
applicable law or any interpretation of any of the foregoing occurring after the
Restatement Effective Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of the
Borrower or (iii) the obligation to pay any additional amounts to any such
Lender pursuant to clause (a)(i) or to indemnify any such Lender pursuant to
clause (d) is with respect to an Eligible Assignee that becomes an assignee
Lender as a result of an assignment made at the request of the Borrower.
     (h) If the Administrative Agent or a Lender determines in its sole, good
faith discretion that amounts recovered or refunded are a recovery or refund of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower pursuant to clause (d), or to which the Borrower has paid additional
amounts pursuant to clause (a)(i), it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 4.6 with respect to the Non-Excluded Taxes or
Other Taxes that give rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that in no event will any Lender be required to pay an
amount to the Borrower that would place such Lender in a less

55



--------------------------------------------------------------------------------



 



favorable net after-tax position than such Lender would have been in if the
additional amounts giving rise to such refund of any Non-Excluded Taxes or Other
Taxes had never been paid, and provided further that the Borrower, upon the
written request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest, or other charges
imposed by the relevant Governmental Authority unless the Governmental Authority
assessed such penalties, interest, or other charges due to the gross negligence
or willful misconduct of the Administrative Agent or such Lender) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to the Governmental Authority.
Nothing in this Section 4.6(h) shall require any Lender to make available its
tax returns or any other information related to its taxes that it deems
confidential.
               SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc.
(a) Unless otherwise expressly provided in a Loan Document, all reductions of
the Revolving Loan Commitments and all payments by the Borrower pursuant to each
Loan Document shall be made by the Borrower to the Administrative Agent for the
pro rata account of the Secured Parties entitled to receive such reduction or
payment. All payments shall be made without setoff, deduction or counterclaim
not later than 11:00 a.m. on the date due in same day or immediately available
funds to such account as the Administrative Agent (or in the case of a
reimbursement obligation, the applicable Issuer) shall specify from time to time
by notice to the Borrower. Funds received after that time shall be deemed to
have been received by the Administrative Agent on the next succeeding Business
Day. The Administrative Agent shall promptly remit in same day funds to each
Secured Party its share, if any, of such payments received by the Administrative
Agent for the account of such Secured Party. All interest (including interest on
LIBO Rate Loans) and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of
360 days (or, in the case of interest on a Base Rate Loan (calculated at other
than the Federal Funds Rate), 365 days or, if appropriate, 366 days). Payments
due on other than a Business Day shall be made on the next succeeding Business
Day and such extension of time shall be included in computing interest and fees
in connection with that payment.
     (b) All amounts received as a result of the exercise of remedies under the
Loan Documents (including from the proceeds of collateral securing the
Obligations) or under applicable law shall be applied upon receipt to the
Obligations as follows: (i) first, to the payment of all Obligations owing to
the Agents, in their capacity as Agents (including the fees and expenses of
counsel to the Agents), (ii) second, after payment in full in cash of the
amounts specified in clause (b)(i), to the ratable payment of all interest
(including interest accruing after the commencement of a proceeding in
bankruptcy, insolvency or similar law, whether or not permitted as a claim under
such law) and fees owing under the Loan Documents (including all amounts owing
under Section 3.3.4), and all costs and expenses owing to the Secured Parties
pursuant to the terms of the Loan Documents, until paid in full in cash,
(iii) third, after payment in full in cash of the amounts specified in clauses
(b)(i) and (b)(ii), to the ratable payment of the principal amount of the Loans
then outstanding, the aggregate Reimbursement Obligations then owing, the
aggregate amount of OA Payment Obligations then owing, the Cash
Collateralization for contingent liabilities under Letter of Credit
Outstandings, amounts owing to Secured Parties under Rate Protection Agreements
and the aggregate amount of Cash Management Obligations then owing, (iv) fourth,
after payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iii), to the ratable payment of all other Obligations owing to the Secured
Parties, and (v) fifth, after

56



--------------------------------------------------------------------------------



 



payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iv), and following the Termination Date, to each applicable Obligor or any
other Person lawfully entitled to receive such surplus. For purposes of clause
(b)(iii), the “amounts owing” at any time to any Secured Party with respect to a
Rate Protection Agreement to which such Secured Party is a party shall be
determined at such time by the terms of such Rate Protection Agreement or, if
not set forth therein, in accordance with the customary methods of calculating
credit exposure under similar arrangements by the counterparty to such
arrangements, taking into account potential interest rate (or, if applicable,
currency or commodities) movements and the respective termination provisions and
notional principal amount and term of such Rate Protection Agreement.
               SECTION 4.8 Sharing of Payments. If any Secured Party shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Credit Extension or
Reimbursement Obligation (other than pursuant to the terms of Sections 4.3, 4.4,
4.5 or 4.6) in excess of its pro rata share of payments obtained by all Secured
Parties, such Secured Party shall purchase (in Dollars) from the other Secured
Parties such participations in Credit Extensions made by them as shall be
necessary to cause such purchasing Secured Party to share the excess payment or
other recovery ratably (to the extent such other Secured Parties were entitled
to receive a portion of such payment or recovery) with each of them; provided
that, if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Secured Party, the purchase shall be
rescinded and each Secured Party which has sold a participation to the
purchasing Secured Party shall repay to the purchasing Secured Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Secured Party’s ratable share (according to the proportion
of (a) the amount of such selling Secured Party’s required repayment to the
purchasing Secured Party to (b) total amount so recovered from the purchasing
Secured Party) of any interest or other amount paid or payable by the purchasing
Secured Party in respect of the total amount so recovered. The Borrower agrees
that any Secured Party purchasing a participation from another Secured Party
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 4.9) with respect to
such participation as fully as if such Secured Party were the direct creditor of
the Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law any Secured Party receives a secured
claim in lieu of a setoff to which this Section applies, such Secured Party
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Secured Parties entitled
under this Section to share in the benefits of any recovery on such secured
claim.
               SECTION 4.9 Setoff. Each Secured Party shall, upon the occurrence
and during the continuance of any Event of Default described in clauses (a)
through (d) of Section 8.1.9 or, with the consent of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations owing to it
(if then due and payable), and (as security for such Obligations) the Borrower
hereby grants to each Secured Party a continuing security interest in, any and
all balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Secured Party (other than payroll, trust or tax
accounts); provided that, any such appropriation and application shall be
subject to the provisions of Section 4.8. Each Secured Party agrees promptly to
notify the Borrower and the Administrative Agent after any such appropriation
and application made by such Secured Party; provided that, the failure to give
such notice shall not

57



--------------------------------------------------------------------------------



 



affect the validity of such setoff and application. The rights of each Secured
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Secured
Party may have.
               SECTION 4.10 Mitigation. Each Lender agrees that if it makes any
demand for payment under Sections 4.3 or 4.6, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under Section 4.3 or 4.6.
               SECTION 4.11 Removal of Lenders. If any Lender (an “Affected
Lender”) (i) fails to consent to an election, consent, amendment, waiver or
other modification to this Agreement or other Loan Document (a “Non-Consenting
Lender”) that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such election, consent, amendment, waiver or other
modification is otherwise consented to by Non-Defaulting Lenders holding more
than 50% of the Total Exposure Amount of all Non-Defaulting Lenders, (ii) makes
a demand upon the Borrower for (or if the Borrower is otherwise required to pay)
amounts pursuant to Section 4.3, 4.5 or 4.6, or gives notice pursuant to
Section 4.1 requiring a conversion of such Affected Lender’s LIBO Rate Loans to
Base Rate Loans or any change in the basis upon which interest is to accrue in
respect of such Affected Lender’s LIBO Rate Loans or suspending such Lender’s
obligation to make Loans as, or to convert Loans into, LIBO Rate Loans or
(iii) becomes a Defaulting Lender the Borrower may, at its sole cost and
expense, within 90 days of receipt by the Borrower of such demand or notice (or
the occurrence of such other event causing Borrower to be required to pay such
compensation) or within 90 days of such Lender becoming a Non-Consenting Lender
or a Defaulting Lender, as the case may be, give notice (a “Replacement Notice”)
in writing to the Administrative Agent and such Affected Lender of its intention
to cause such Affected Lender to sell all or any portion of its Loans,
Commitments and/or Notes to another financial institution or other Person (a
“Replacement Lender”) designated in such Replacement Notice; provided that no
Replacement Notice may be given by the Borrower if (A) such replacement
conflicts with any applicable law or regulation or (B) prior to any such
replacement, such Lender shall have taken any necessary action under Section 4.5
or 4.6 (if applicable) so as to eliminate the continued need for payment of
amounts owing pursuant to Section 4.5 or 4.6 and withdrew its request for
compensation under Section 4.3, 4.5 or 4.6. If the Administrative Agent shall,
in the exercise of its reasonable discretion and within 30 days of its receipt
of such Replacement Notice, notify the Borrower and such Affected Lender in
writing that the Replacement Lender is reasonably satisfactory to the
Administrative Agent (such consent not being required where the Replacement
Lender is already a Lender), then such Affected Lender shall, subject to the
payment of any amounts due pursuant to Section 4.4, assign, in accordance with
Section 10.11, the portion of its Commitments, Loans, Notes (if any) and other
rights and obligations under this Agreement and all other Loan Documents
(including Reimbursement Obligations, if applicable) designated in the
Replacement Notice to such Replacement Lender; provided that (A) such assignment
shall be without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Lender and such Replacement
Lender, and (B) the purchase price paid by such Replacement Lender shall be in
the amount of such Affected Lender’s Loans designated in the Replacement Notice
and/or its Percentage of outstanding Reimbursement Obligations, as applicable,
together with all accrued and unpaid

58



--------------------------------------------------------------------------------



 



interest and fees in respect thereof, plus all other amounts (including the
amounts demanded and unreimbursed under Sections 4.3, 4.5 and 4.6), owing to
such Affected Lender hereunder. Upon the effective date of an assignment
described above, the Replacement Lender shall become a “Lender” for all purposes
under the Loan Documents. Each Lender hereby grants to the Administrative Agent
an irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any assignment
agreement necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section.
               SECTION 4.12 Limitation on Additional Amounts, etc.
Notwithstanding anything to the contrary contained in Sections 4.3 or 4.5 of
this Agreement, unless a Lender gives notice to the Borrower that it is
obligated to pay an amount under any such Section within 90 days after the later
of (i) the date the Lender incurs the respective increased costs, loss, expense
or liability, reduction in amounts received or receivable or reduction in return
on capital or (ii) the date such Lender has actual knowledge of its incurrence
of their respective increased costs, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to Sections 4.3 or 4.5, as the case may be, to the extent the costs,
loss, expense or liability, reduction in amounts received or receivable or
reduction in return on capital are incurred or suffered on or after the date
which occurs 90 days prior to such Lender giving notice to the Borrower that it
is obligated to pay the respective amounts pursuant to Sections 4.3 or 4.5, as
the case may be. This Section shall have no applicability to any Section of this
Agreement other than Sections 4.3 and 4.5.
               SECTION 4.13 Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) if any Swing Line Exposure, Letter of Credit Outstandings or any OA
Payment Outstandings exists at the time a Lender becomes a Defaulting Lender
then:
     (i) all or any part of such Swing Line Exposure, Letter of Credit
Outstandings and OA Payment Outstandings shall be reallocated among the Non
Defaulting Lenders in accordance with their respective Revolving Loan
Percentages but only to the extent (x) the sum of all Non Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Revolving Loan Percentage of
(A) Swing Line Exposure, (B) Letter of Credit Outstandings and (C) OA Payment
Outstandings does not exceed the total of all Non Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 5.2 are satisfied at
such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, Cash Collateralize such Defaulting Lender’s Revolving Loan
Percentage of the Letter of Credit Outstandings and OA Payment Outstandings
(after giving

59



--------------------------------------------------------------------------------



 



effect to any partial reallocation pursuant to clause (i) above) for so long as
such Letter of Credit Outstandings is outstanding.
     (iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Revolving Loan Percentage of the Letter of Credit Outstandings or OA
Payment Outstandings pursuant to this paragraph (a), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3.3 or
Section 3.3.4 with respect to such Defaulting Lender’s Revolving Loan Percentage
of the Letter of Credit Outstandings and OA Payment Outstandings during the
period such Defaulting Lender’s Revolving Loan Percentage of the Letter of
Credit Outstandings or OA Payment Outstandings is cash collateralized;
     (iv) if the Revolving Loan Percentages of the Letter of Credit Outstandings
and OA Payment Outstandings of the Non Defaulting Lenders is reallocated
pursuant to this paragraph (a), then the fees payable to the Lenders pursuant to
Section 3.3.3 and Section 3.3.4 shall be adjusted in accordance with such Non
Defaulting Lenders’ Revolving Loan Percentages; or
     (v) if any Defaulting Lender’s Letter of Credit Outstandings and OA Payment
Outstandings is neither cash collateralized nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuers
or any Lender hereunder, all Letter of Credit fees and Open Account Agreement
payments payable under Section 3.3.3 and Section 3.3.4 with respect to such
Defaulting Lender’s Revolving Loan Percentage of the Letter of Credit
Outstandings and OA Payment Outstandings shall be payable to the Issuer or
applicable Open Account Discount Purchaser, as the case may be, until such
Letter of Credit Outstandings and OA Payment Outstandings are cash
collateralized and/or reallocated.
     (b) so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loans and the Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with paragraph (a) of this Section, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among Non Defaulting Lenders in a manner
consistent with clause (i) of paragraph (a) of this Section (and Defaulting
Lenders shall not participate therein); and
     (c) any amount otherwise payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 4.8 but excluding Section 4.11) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuer or Swing Line Lender or any Open

60



--------------------------------------------------------------------------------



 



Account Discount Purchaser hereunder, (iii) third, if so determined by the
Administrative Agent or requested by the Issuer or Swing Line Lender or any Open
Account Discount Purchaser, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any existing or
future participating interest in any Swing Line Loan or Letter of Credit or Open
Account Discount Agreement, (iv) fourth, to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, (v)
fifth, if so determined by the Administrative Agent and the Borrower, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Loans under this Agreement, (vi) sixth, to the payment
of any amounts owing to the Lenders or an Issuing Bank or Swing Line Lender or
Open Account Discount Purchaser as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuer or Swing Line
Lender or Open Account Discount Purchaser against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, with respect to this clause (viii), that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations in
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 5.02 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all Non Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender.
     (d) In the event that the Administrative Agent, the Borrower, the Issuer,
the Swing Line Lender and any Open Account Discount Purchaser each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Revolving Loan Percentages of the Non
-Defaulting Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Loan Percentage.
ARTICLE V
CONDITIONS TO CREDIT EXTENSIONS
               SECTION 5.1 Initial Credit Extension. Subject to Section 7.1.11,
the obligations of the Lenders to make the initial Credit Extension shall be
subject to the prior or concurrent satisfaction (or waiver) in all material
respects of each of the conditions precedent set forth in this Article.
     SECTION 5.1.1 Resolutions, etc. The Agents shall have received from each
Obligor, as applicable, (i) a copy of a good standing certificate, dated a date
reasonably close to the Restatement Effective Date, for each such Obligor from
its jurisdiction of organization and (ii) a certificate, dated as of the
Restatement Effective Date, duly executed and delivered by such

61



--------------------------------------------------------------------------------



 



Obligor’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to
     (a) resolutions of each such Obligor’s Board of Directors (or other
managing body, in the case of other than a corporation) then in full force and
effect authorizing, to the extent relevant, all aspects of the Transaction
applicable to such Obligor and the execution, delivery and performance of each
Loan Document to be executed by such Obligor and the transactions contemplated
hereby and thereby;
     (b) the incumbency and signatures of those of its officers, managing member
or general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Obligor; and
     (c) the full force and validity of each Organic Document of such Obligor
and copies thereof;
upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Obligor canceling
or amending the prior certificate of such Obligor.
     SECTION 5.1.2 Closing Date Certificate. The Agents shall have received the
Closing Date Certificate, dated as of the Restatement Effective Date and duly
executed and delivered by an Authorized Officer of the Borrower, in which
certificate the Borrower shall agree and acknowledge and certify that the
statements made therein are, true and correct representations and warranties of
the Borrower as of such date, and, at the time each such certificate is
delivered, such statements shall in fact be true and correct. All documents and
agreements (including Transaction Documents) required to be appended to the
Closing Date Certificate shall be in form and substance reasonably satisfactory
to the Lead Arrangers, shall have been executed and delivered by the requisite
parties, and shall be in full force and effect.
     SECTION 5.1.3 Consummation of Transaction. The Agents shall have received
evidence reasonably satisfactory to it that all actions necessary to consummate
the Transaction shall have been taken in accordance in all material respects
with all applicable law and in accordance with the terms of each applicable
Transaction Document, without amendment or waiver of any material provision
thereof, unless approved by the Lead Arrangers in their reasonable discretion.
     SECTION 5.1.4 PATRIOT Act Disclosures. Within five Business Days’ prior to
the Restatement Effective Date, the Lenders or the Agents shall have received
copies of all PATRIOT Act Disclosures as reasonably requested by the Lenders or
the Lead Arrangers.
     SECTION 5.1.5 Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Notes duly executed and delivered by an Authorized Officer of the
Borrower.
     SECTION 5.1.6 Financial Information, etc. The Agents shall have received,

62



--------------------------------------------------------------------------------



 



     (a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
stub period of 2006 (from July 2, 2006 to December 30, 2006) and Fiscal Years
2007 and 2008;
     (b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows for each of the first three Fiscal Quarters
of 2008 and of 2009;
     (c) all other financial statements for completed or pending acquisitions
that may be required under Regulation S-X of the Securities Act of 1933, as
amended (“Regulation S-X”); and
     (d) detailed projected financial statements of the Borrower and its
Subsidiaries for the five Fiscal Years ended after the Restatement Effective
Date, which projections shall include quarterly projections for the first Fiscal
Year after the Restatement Effective Date.
     SECTION 5.1.7 Solvency Certificate. The Agents shall have received a
Solvency Certificate dated the date of the initial Credit Extension, duly
executed (and with all schedules thereto duly completed) and delivered by the
chief financial or accounting Authorized Officer of the Borrower.
     SECTION 5.1.8 Guaranty. The Agents shall have received counterparts of the
Guaranty, dated as of the Restatement Effective Date, duly executed and
delivered by an Authorized Officer of each U.S. Subsidiary.
     SECTION 5.1.9 Security Agreement. The Administrative Agent shall have
received executed counterparts of the Security Agreement, dated as of the
Restatement Effective Date, duly executed, authorized or delivered by each
Obligor, as applicable, together with
     (a) certificates (in the case of Capital Securities that are securities (as
defined in the UCC)) evidencing all of the issued and outstanding Capital
Securities owned by each Obligor in its U.S. Subsidiaries and, subject to
Section 7.1.11, 65% of the issued and outstanding Voting Securities (to the
extent certificated and permitted by applicable law to be removed from any
particular jurisdiction) of each Foreign Subsidiary (together with all the
issued and outstanding non-voting Capital Securities (to the extent certificated
and permitted by applicable law to be removed from any particular jurisdiction)
of such Foreign Subsidiary) directly owned by each Obligor, which certificates
in each case shall be accompanied by undated instruments of transfer duly
executed in blank, or, if any Capital Securities (in the case of Capital
Securities that are uncertificated securities (as defined in the UCC)),
confirmation and evidence reasonably satisfactory to the Lead Arrangers that the
security interest therein has been transferred to and perfected by the
Collateral Agent for the benefit of the Secured Parties in accordance with
Articles 8 and 9 of the UCC and all U.S. laws otherwise applicable to the
perfection of the pledge of such Capital Securities;
     (b) Filing Statements suitable in form and naming each Obligor as a debtor
and the Collateral Agent as the secured party, or other similar instruments or
documents to be

63



--------------------------------------------------------------------------------



 



filed under the UCC of all jurisdictions as may be necessary or, in the opinion
of the Lead Arrangers, desirable to perfect the security interests of the
Collateral Agent pursuant to the Security Agreement;
     (c) UCC Form UCC-3 termination statements, if any, necessary to release all
Liens and other rights of any Person in any collateral described in any security
agreement previously granted by any Person, together with such other UCC Form
UCC-3 termination statements as the Lead Arrangers may reasonably request from
such Obligors; and
     (d) certified copies of UCC Requests for Information or Copies (Form
UCC-11), or a similar search report certified by a party reasonably acceptable
to the Lead Arrangers, dated a date reasonably near to the Closing Date, listing
all effective financing statements which name any Obligor (under its present
legal name) as the debtor, together with copies of such financing statements
(none of which shall evidence a Lien on any collateral described in any Loan
Document, other than a Permitted Lien).
     SECTION 5.1.10 Intellectual Property Security Agreements. The
Administrative Agent shall have received a Patent Security Agreement, a
Copyright Security Agreement and a Trademark Security Agreement, as applicable,
each dated as of the Closing Date, duly executed and delivered by each Obligor
that, pursuant to the Security Agreement, is required to provide such
intellectual property security agreements to the Collateral Agent.
     SECTION 5.1.11 Filing Agent, etc. All Uniform Commercial Code financing
statements or other similar financing statements and Uniform Commercial Code
(Form UCC-3) termination statements (collectively, the “Filing Statements”)
required pursuant to the Loan Documents shall have been delivered by counsel to
the Lead Arrangers to CT Corporation System or another similar filing service
company acceptable to the Lead Arrangers (the “Filing Agent”). The Filing Agent
shall have acknowledged in a writing satisfactory to the Lead Arrangers and
their counsel (i) the Filing Agent’s receipt of all Filing Statements, (ii) that
the Filing Statements required pursuant to the Loan Documents have either been
submitted for filing in the appropriate filing offices or will be submitted for
filing in the appropriate offices within ten days following the Restatement
Effective Date and (iii) that the Filing Agent will notify the Agents and their
counsel of the results of such submissions and will provide recorded copies of
the same within 30 days following the Restatement Effective Date.
     SECTION 5.1.12 Insurance. The Collateral Agent shall have received,
certificates of insurance in form and substance reasonably satisfactory to the
Collateral Agent, evidencing coverage required to be maintained pursuant to each
Loan Document and naming the Collateral Agent as loss payee or additional
insured, as applicable.
     SECTION 5.1.13 Opinions of Counsel. The Agents shall have received
opinions, dated the Restatement Effective Date and addressed to the Lead
Arrangers, the Agents and all Lenders, from
     (a) Kirkland & Ellis LLP, counsel to the Obligors, in form and substance
reasonably satisfactory to the Lead Arrangers; and

64



--------------------------------------------------------------------------------



 



     (b) Maryland counsel to the Borrower, in form and substance, and from
counsel, reasonably satisfactory to the Lead Arrangers.
     SECTION 5.1.14 Closing Fees, Expenses, etc. Each Lead Arranger and each
Agent shall have received for its own account, or for the account of each
Lender, as the case may be, all fees, costs and expenses due and payable
pursuant to Sections 3.3 and, if then invoiced, 10.3.
     SECTION 5.1.15 [Reserved].
     SECTION 5.1.16 Litigation. There shall exist no action, suit, investigation
or other proceeding pending or threatened in writing in any court or before any
arbitrator or governmental or regulatory agency or authority that could
reasonably be expected to have a Material Adverse Effect.
     SECTION 5.1.17 Approval. All material and necessary governmental and third
party consents and approvals shall have been obtained (without the imposition of
any material and adverse conditions that are not reasonably acceptable to the
Lenders) and shall remain in effect and all applicable waiting periods shall
have expired without any material and adverse action being taken by any
competent authority. The Agents shall be reasonably satisfied that the 2016
Senior Notes shall be issued and will be in accordance with applicable laws and
governmental regulations.
     SECTION 5.1.18 Debt Rating. The Borrower shall have obtained a senior
secured debt rating (of any level) in respect of the Loans from each of S&P and
Moody’s, which ratings (of any level) shall remain in effect on the Restatement
Effective Date.
     SECTION 5.1.19 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor on or before the Restatement
Effective Date shall be reasonably satisfactory in form and substance to the
Agents, and the Agents shall have received all information, approvals, opinions,
documents or instruments as the Lead Arrangers or their counsel may reasonably
request.
               SECTION 5.2 All Credit Extensions. The obligation of each Lender
and each Issuer to make any Credit Extension shall be subject to the
satisfaction of each of the conditions precedent set forth below.
     SECTION 5.2.1 Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:
     (a) the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and
     (b) no Default shall have then occurred and be continuing.

65



--------------------------------------------------------------------------------



 



     SECTION 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into this Agreement and to
make Credit Extensions hereunder, the Borrower represents and warrants to each
Secured Party as set forth in this Article.
                SECTION 6.1 Organization, etc. Each Obligor (i) is validly
organized and existing and in good standing under the laws of the state or
jurisdiction of its incorporation or organization, (ii) is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to be so qualified or in good standing could not reasonably be expected to have
a Material Adverse Effect and (iii) has full organizational power and authority
and holds all requisite governmental licenses, permits and other approvals to
enter into and perform its Obligations under each Loan Document to which it is a
party, and except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, to (a) own and hold under lease its
property and (b) to conduct its business substantially as currently conducted by
it.
                SECTION 6.2 Due Authorization, Non-Contravention, etc. The
execution, delivery and performance by each Obligor of each Loan Document
executed or to be executed by it, each Obligor’s participation in the
consummation of all aspects of the Transaction, and the execution, delivery and
performance by the Borrower or (if applicable) any Obligor of the agreements
executed and delivered by it in connection with the Transaction are in each case
within such Person’s powers, have been duly authorized by all necessary action,
and do not
     (a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or
order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor; or
     (b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.
               SECTION 6.3 Government Approval, Regulation, etc. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or other Person (other than those that have been, or
on the Restatement Effective Date will be, duly obtained or made and which are,
or on the Restatement Effective Date will be, in full force and effect) is
required for the consummation of the Transaction or the due execution, delivery
or

66



--------------------------------------------------------------------------------



 



performance by any Obligor of any Loan Document to which it is a party, or for
the due execution, delivery and/or performance of Transaction Documents, in each
case by the parties thereto or the consummation of the Transaction. Neither the
Borrower nor any of its Subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
               SECTION 6.4 Validity, etc. Each Obligor has duly executed and
delivered each of the Loan Documents and each of the Transaction Documents to
which it is a party, and each Loan Document and each Transaction Document to
which any Obligor is a party constitutes the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).
                SECTION 6.5 Financial Information. The financial statements of
the Borrower and its Subsidiaries furnished to the Administrative Agent and each
Lender pursuant to Section 5.1.6 (other than forecasts, projections, budgets and
forward-looking information) have been prepared in accordance with GAAP
consistently applied (except where specifically so noted on such financial
statements), and present fairly in all material respects the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended. All balance sheets,
all statements of income and of cash flow and all other financial information of
each of the Borrower and its Subsidiaries furnished pursuant to Section 7.1.1
have been and will for periods following the Restatement Effective Date be
prepared in accordance with GAAP consistently applied with the financial
statements delivered pursuant to Section 5.1.6, and do or will present fairly in
all material respects the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended. Notwithstanding anything contained herein to the
contrary, it is hereby acknowledged and agreed by the Administrative Agent, each
Lead Arranger and each Lender that (i) any financial or business projections
furnished to the Administrative Agent, any Lead Arranger or any Lender by the
Borrower or any of its Subsidiaries under any Loan Document are subject to
significant uncertainties and contingencies, which may be beyond the Borrower’s
and/or its Subsidiaries’ control, (ii) no assurance is given by any of the
Borrower or its Subsidiaries that the results forecast in any such projections
will be realized and (iii) the actual results may differ from the forecast
results set forth in such projections and such differences may be material.
               SECTION 6.6 No Material Adverse Change. There has been no
material adverse change in the business, financial condition, operations,
performance or assets of the Borrower and its Subsidiaries, taken as a whole,
since January 3, 2009.
                SECTION 6.7 Litigation, Labor Controversies, etc. There is no
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened (in writing) litigation, action, proceeding, labor controversy or
investigation:
     (a) affecting the Borrower any of its Subsidiaries or any other Obligor, or
any of their respective properties, businesses, assets or revenues, which could
reasonably be expected to have a Material Adverse Effect; or

67



--------------------------------------------------------------------------------



 



     (b) which purports to affect the legality, validity or enforceability of
any Loan Document, the Transaction Documents or the Transaction.
               SECTION 6.8 Subsidiaries. The Borrower has no Subsidiaries,
except those Subsidiaries which are (a) identified in Item 6.8 of the Disclosure
Schedule or (b) permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.10.
               SECTION 6.9  Ownership of Properties. The Borrower and each of
its Subsidiaries (other than a Receivables Subsidiary) owns (a) in the case of
owned real property, good and legal title to, (b) in the case of owned personal
property, good and valid title to, and (c) in the case of leased real or
personal property, valid and enforceable (subject to bankruptcy, insolvency,
reorganization or similar laws) leasehold interests (as the case may be) in, all
of its properties and assets, tangible and intangible, of any nature whatsoever,
free and clear in each case of all Liens or claims, except for Permitted Liens.
Set forth in Item 6.9(a) of the Disclosure Schedule is a true and complete list
of each Mortgaged Property. Set forth in Item 6.9(b) of the Disclosure Schedule
is a true and complete list of each parcel of real property owned by any Obligor
in the United States on the Restatement Effective Date with a fair market value
(as determined by the Borrower in good faith) in excess of $2,000,000 on the
Restatement Effective Date.
               SECTION 6.10 Taxes. The Borrower and each of its Subsidiaries has
filed all material tax returns and reports required by law to have been filed by
it and has paid all Taxes thereby shown to be due and owing, except any such
Taxes which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or except to the extent such failure could not
reasonably be expected to result in a Material Adverse Effect.
               SECTION 6.11 Pension and Welfare Plans. During the
twelve-consecutive-month period prior to the Restatement Effective Date and
prior to the date of any Credit Extension hereunder, no steps have been taken to
terminate any Pension Plan which has caused or could reasonably be expected to
cause Borrower or any Subsidiary to incur any liability, and no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under Section 302(f) of ERISA with respect to any assets of Borrower or
any Subsidiary. No condition exists or event or transaction has occurred with
respect to any Pension Plan which might result in the incurrence by the Borrower
of any material liability, fine or penalty.
               SECTION 6.12 Environmental Warranties.
     (a) All facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its Subsidiaries have been, and continue to be,
owned or leased by the Borrower and its Subsidiaries in compliance with all
Environmental Laws, except for any such noncompliance which could not reasonably
be expected to have a Material Adverse Effect;
     (b) there have been no past, and there are no pending or, to the Borrower’s
knowledge (after due inquiry), threatened (in writing) (i) claims, complaints,
notices or requests for information received by the Borrower or any of its
Subsidiaries with respect to

68



--------------------------------------------------------------------------------



 



any alleged violation of any Environmental Law, or (ii) complaints, notices or
inquiries to the Borrower or any of its Subsidiaries regarding potential
liability under any Environmental Law except for claims, complaints, notices,
requests for information or inquiries with respect to violations of or potential
liability under any Environmental Laws that could not reasonably be expected to
have a Material Adverse Effect;
     (c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Borrower or any of
its Subsidiaries that have had, or could reasonably be expected to have, a
Material Adverse Effect;
     (d) the Borrower and its Subsidiaries have been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters, except for any such
non-issuance or any such noncompliance which could not reasonably be expected to
have a Material Adverse Effect;
     (e) no property now or, to the Borrower’s knowledge (after due inquiry),
previously owned, operated or leased by the Borrower or any of its Subsidiaries
is listed or proposed for listing (with respect to owned, operated property
only) on the National Priorities List pursuant to CERCLA, on the CERCLIS or on
any similar state list of sites requiring investigation or clean-up, which
listing could reasonably be expected to have a Material Adverse Effect;
     (f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Borrower or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;
     (g) neither the Borrower nor any Subsidiary has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which could reasonably be expected to lead to material claims against the
Borrower or such Subsidiary for any remedial work, damage to natural resources
or personal injury, including claims under CERCLA which, if adversely resolved
could, in any of the foregoing cases, reasonably be expected to have a Material
Adverse Effect;
     (h) there are no polychlorinated biphenyls or friable asbestos present at
any property now or previously owned, operated or leased by the Borrower or any
Subsidiary that, singly or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect; and
     (i) no conditions exist at, on or under any property now or, to the
knowledge of the Borrower (after due inquiry), previously owned, operated or
leased by the Borrower which, with the passage of time, or the giving of notice
or both, would give rise to liability

69



--------------------------------------------------------------------------------



 



under any Environmental Law, except for such liability that could not reasonably
be expected to have a Material Adverse Effect.
               SECTION 6.13 Accuracy of Information. None of the factual
information (other than projections, forecasts, budgets and forward-looking
information) heretofore or contemporaneously furnished in writing to any Secured
Party by or on behalf of any Obligor in connection with any Loan Document or any
transaction contemplated hereby (including the Transaction) (taken as a whole)
contains any untrue statement of a material fact, or omits to state any material
fact necessary to make any such information not materially misleading as of the
date such information was furnished; provided, however (i) any financial or
business projections furnished to the Administrative Agent, any Lead Arranger or
any Lender by the Borrower or any of its Subsidiaries under any Loan Document
are subject to significant uncertainties and contingencies, which may be beyond
the Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is given by
any of the Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material.
               SECTION 6.14 Regulations U and X. No Obligor is engaged in the
business of extending credit for the purpose of buying or carrying margin stock,
and no proceeds of any Credit Extensions will be used to purchase or carry
margin stock or otherwise for a purpose which violates, or would be inconsistent
with, F.R.S. Board Regulation U or Regulation X. Terms for which meanings are
provided in F.R.S. Board Regulation U or Regulation X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings.
               SECTION 6.15 Compliance with Contracts, Laws, etc. The Borrower
and each of its Subsidiaries have performed their obligations under agreements
to which the Borrower or a Subsidiary is a party and have complied with all
applicable laws, rules, regulations and orders except were the failure to do so
could not reasonably be expected to have a Material Adverse Effect. The Borrower
and each of its Subsidiaries (a) are not listed on the “Specially Designated
Nationals and Blocked Person List” maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, or included in any executive
orders relating thereto and (b) have used the proceeds of the Credit Extensions
without violating in any material respect any of the foreign asset control
regulations of OFAC or any enabling statute or executive order relating thereto
having the force of law.
               SECTION 6.16 Solvency. The Borrower and its Subsidiaries (taken
as a whole), both before and after giving effect to any Credit Extensions, are
Solvent.
ARTICLE VII
COVENANTS
               SECTION 7.1 Affirmative Covenants. The Borrower agrees with each
Lender, each Issuer and each Agent that until the Termination Date has occurred,
the Borrower will, and will cause its Subsidiaries to, perform or cause to be
performed the obligations set forth below.

70



--------------------------------------------------------------------------------



 



     SECTION 7.1.1 Financial Information, Reports, Notices, etc. The Borrower
will furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:
     (a) within the earlier of (i) 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year and (ii) so long as the Borrower is a
public reporting company at such time, such earlier date as the SEC requires the
filing of such information (or if the Borrower is required to file such
information on a Form 10-Q with the SEC, promptly following such filing), an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and consolidated statements of income and cash
flow of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and including (in each case), in comparative form, the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct in all
material respects (subject to audit, normal year-end adjustments and the absence
of footnote disclosure) by the chief financial officer, chief executive officer,
president, treasurer or assistant treasurer of the Borrower;
     (b) within the earlier of (i) 90 days after the end of each Fiscal Year and
(ii) so long as the Borrower is a public reporting company at such time, such
earlier date as the SEC requires the filing of such information (or if the
Borrower is required to file such information on a Form 10-K with the SEC,
promptly following such filing), (i) a copy of the consolidated balance sheet of
the Borrower and its Subsidiaries, and the related consolidated statements of
income and cash flow of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by
Pricewaterhouse Coopers LLP or such other independent public accountants
selected by the Borrower and reasonably acceptable to the Administrative Agent,
which shall include a calculation of the financial covenants set forth in
Section 7.2.4 and stating that, in performing the examination necessary to
deliver the audited financial statements of the Borrower, no knowledge was
obtained of any Event of Default with respect to financial matters and (ii) a
consolidated budget (within level of detail comparable to the quarterly
financial statements delivered pursuant to clause (a)) for the following Fiscal
Year including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such following
Fiscal Year;
     (c) promptly following the delivery of the financial information pursuant
to clauses (a) and (b) of this Section 7.1.1, a Compliance Certificate, executed
by the chief financial officer, chief executive officer, president, treasurer or
assistant treasurer of the Borrower, (i) showing compliance with the financial
covenants set forth in Section 7.2.4 and stating that no Default has occurred
and is continuing (or, if a Default has occurred, specifying the details of such
Default and the action that the Borrower or an Obligor has taken or proposes to
take with respect thereto), (ii) stating that no Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate (or, if a
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate, a statement that such Subsidiary has complied with Section 7.1.8 if
applicable) and (iii) in the case of a Compliance Certificate delivered
concurrently with the financial information

71



--------------------------------------------------------------------------------



 



pursuant to clause (b), a calculation of Excess Cash Flow; provided that such
Compliance Certificate shall be furnished no later than seven days following,
and within the time periods required for, delivery of the financial information
pursuant to clauses (a) and (b) of this Section 7.1.1.
     (d) as soon as possible and in any event within three Business Days after
the Borrower or any other Obligor obtains knowledge of the occurrence of a
Default, a statement of an Authorized Officer on behalf of the Borrower setting
forth details of such Default and the action which the Borrower or such Obligor
has taken and proposes to take with respect thereto;
     (e) as soon as possible and in any event within three Business Days after
the Borrower or any other Obligor obtains knowledge of (i) the commencement of
any litigation, action, proceeding or labor controversy of the type and
materiality described in Section 6.7 or (ii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect, notice thereof and, to the extent the Administrative Agent
requests, copies of all documentation relating thereto, if any;
     (f) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by any Obligor of any material
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;
     (g) promptly upon receipt thereof, copies of all final “management letters”
submitted to the Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants;
     (h) promptly following the mailing or receipt of any notice or report
(other than identical reports or notices delivered hereunder) delivered under
the terms of theany Pro Forma Unsecured Indebtedness Documents, the 2020 Senior
Note Documents, 2016 Senior Note Documents or the 2014 Senior Note Documents,
copies of such notice or report;
     (i) all PATRIOT Act Disclosures, to the extent reasonably requested by the
Administrative Agent or any Lender; and
     (j) such other financial and other information as any Lender or Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).
Information required to be delivered pursuant to this Section 7.1.1 shall be
deemed to have been delivered to the Administrative Agent on the date on which
such information is available on the Internet via the EDGAR system of the SEC.
Information required to be

72



--------------------------------------------------------------------------------



 



delivered pursuant to this Section 7.1.1 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 9.11.
     SECTION 7.1.2 Maintenance of Existence; Material Obligations; Compliance
with Contracts, Laws, etc. The Borrower will, and will cause each of its
Subsidiaries to, preserve and maintain its legal existence, rights (charter and
statutory), franchises, permits, licenses and approvals (in each case, except as
otherwise permitted by Section 7.2.10), perform in all respects their
obligations, including obligations under agreements to which the Borrower or a
Subsidiary is a party, and comply in all respects with all applicable laws,
rules, regulations and orders, including the payment (before the same become
delinquent), of all obligations, including all Taxes imposed upon the Borrower
or its Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
Borrower or its Subsidiaries, as applicable except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 7.1.3 Maintenance of Properties. Except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect the Borrower will, and will cause each of its Subsidiaries to, maintain,
preserve, protect and keep its and their respective properties in good repair,
working order and condition (ordinary wear and tear, casualty and condemnation
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by the Borrower and its Subsidiaries may be properly
conducted at all times, unless the Borrower or such Subsidiary determines in
good faith that the continued maintenance of such property is no longer
economically desirable, necessary or useful to the business of the Borrower or
any of its Subsidiaries or the Disposition of such property is otherwise
permitted by Section 7.2.10 or Section 7.2.11.
     SECTION 7.1.4 Insurance. The Borrower will, and will cause each of its
Subsidiaries to maintain:
     (a) insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Borrower and its
Subsidiaries; and
     (b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) without duplication, be in addition to
any requirements to maintain specific types of insurance contained in the other
Loan Documents.

73



--------------------------------------------------------------------------------



 



     SECTION 7.1.5 Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep books and records in accordance with GAAP which
accurately reflect in all material respects all of its business affairs and
transactions and permit each Secured Party or any of their respective
representatives, at reasonable times during normal business hours and intervals
upon reasonable notice to the Borrower and except after the occurrence and
during the continuance of an Event of Default not more frequently than once per
Fiscal Year, to visit each Obligor’s offices, to discuss such Obligor’s
financial matters with its officers and employees, and its independent public
accountants (provided that management of the Borrower shall be notified and
allowed to be present at all such meetings and the Borrower hereby authorizes
such independent public accountant to discuss each Obligor’s financial matters
with each Secured Party or their representatives) and to examine (and photocopy
extracts from) any of its books and records. The Borrower shall pay any
reasonable fees of such independent public accountant incurred in connection
with any Secured Party’s exercise of its rights pursuant to this Section.
     SECTION 7.1.6 Environmental Law Covenant. The Borrower will, and will cause
each of its Subsidiaries to:
     (a) use and operate all of its and their facilities and properties in
compliance with all Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required under Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; and
     (b) promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws, the subject matter of which could reasonably be
expected to have a Material Adverse Effect, and shall promptly resolve any
non-compliance with Environmental Laws (except as could not reasonably be
expected to have a Material Adverse Effect) and keep its property free of any
Lien imposed by any Environmental Law, unless such Lien is a Permitted Lien.
     SECTION 7.1.7 Use of Proceeds. The Borrower will apply the proceeds of the
Credit Extensions as follows:
     (a) to finance, in part, the Transaction and to pay the fees, costs and
expenses related to the Transaction;
     (b) for working capital and general corporate purposes of the Borrower and
its Subsidiaries; and
     (c) for issuing Letters of Credit for the account of the Borrower and its
Subsidiaries for purposes referred to in clause (b) above.
     SECTION 7.1.8 Future Guarantors, Security, etc. Subject to Section 7.1.11,
the Borrower will, and will cause each U.S. Subsidiary (other than HBI Playtex
Bath LLC, a Delaware limited liability company “Playtex Bath”) to, execute any
documents, authorize the filing of Filing Statements, execute agreements and
instruments, and take all commercially reasonable further

74



--------------------------------------------------------------------------------



 



action (including filing Mortgages to the extent required hereby) that may be
required under applicable law, or that the Administrative Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Permitted Liens) of the Liens created or intended to
be created by the Loan Documents. The Borrower will cause any subsequently
acquired or organized U.S. Subsidiary (other than Playtex Bath) to execute a
supplement (in form and substance reasonably satisfactory to the Administrative
Agent) to the Guaranty and each other applicable Loan Document in favor of the
Secured Parties. In addition, from time to time, the Borrower will, at its own
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, perfected Liens with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate, it being agreed that it is the intent of the parties that the
Obligations shall be secured by, among other things, substantially all the
assets of the Borrower and its U.S. Subsidiaries (other than Playtex Bath) and
personal property acquired subsequent to the Restatement Effective Date;
provided that (a) neither the Borrower nor its U.S. Subsidiaries shall be
required to pledge more than 65% of the Voting Securities of any Foreign
Subsidiary that is directly owned by any Obligor, (b) neither the Borrower nor
any U.S. Subsidiary shall be required to create or perfect any security interest
in any leased real property or any owned real property with a fair market value
(as determined by the Borrower in good faith) less than $2,000,000, (c) to the
extent the Organic Documents of a Foreign Subsidiary prohibit the creation or
perfection of a security interest in the Capital Securities of such Foreign
Subsidiary, no Obligor will be required to create or perfect a security interest
in such Capital Securities and (d) the Borrower will not be required to execute
and deliver any Foreign Pledge Agreement with respect to any Foreign Subsidiary
(i) whose assets are valued (as reasonably determined by the Borrower) at less
than $25,000,000 or (ii) if the Borrower and the Administrative Agent reasonably
determine that it is commercially impractical to deliver a Foreign Pledge
Agreement in such jurisdiction. Such Liens will be created under the Loan
Documents in form and substance reasonably satisfactory to the Agents, and the
Borrower shall deliver or cause to be delivered to the Agents all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Administrative Agent shall reasonably request to
evidence compliance with this Section.
     SECTION 7.1.9 Rate Protection Agreements. Within 60 days following the
Restatement Effective Date, the Borrower will enter into interest rate swap,
cap, collar or similar arrangements with a Lender or any other Person reasonably
acceptable to the Lenders designed to protect the Borrower against fluctuations
in interest rates for a period of at least three years from the Restatement
Effective Date, in an amount reasonably satisfactory to the Agents and in any
event that would cause an amount equal to not less than 50% of the Indebtedness
outstanding under the Loan Documents, the 2016 Senior Note Documents and the
2014 Senior Note Documents to bear interest at a fixed rate.
     SECTION 7.1.10 Maintenance of Ratings. The Borrower will use its
commercially reasonable efforts to cause (a) a senior secured credit rating with
respect to the Loans from each of S&P and Moody’s and (b) a corporate credit
rating and corporate family rating from S&P and Moody’s respectively, to be
available at all times until the Stated Maturity Date for the New Term Loans.
     SECTION 7.1.11 Post-Closing Obligations.

75



--------------------------------------------------------------------------------



 



     (a) Foreign Pledge Agreement Amendments. Within 90 days after the
Restatement Effective Date (or such later dates from time to time as consented
to by the Administrative Agent in its reasonable discretion), the Agents shall
have received amendments to each Foreign Pledge Agreement (giving effect to the
appointment of JPMorgan Chase Bank, N.A., as successor Collateral Agent and the
entering into of this Agreement) and each Foreign Pledge Agreement shall remain
in full force and effect, and all Liens granted to the Collateral Agent
thereunder shall be duly perfected to provide the Collateral Agent with a
security interest in and Lien on all collateral granted thereunder free and
clear of other Liens, except to the extent reasonably consented to by the
Administrative Agent; provided that the Administrative Agent may waive the
requirement to perfect a pledge on the Capital Securities of any Foreign
Subsidiary otherwise required to be pledged hereunder if they determine, in
their reasonable discretion, that the value of the assets owned by such Foreign
Subsidiary or the EBITDA generated by such Foreign Subsidiary, is immaterial
when taken as a whole.
     (b) Mortgage Amendments. Subject to the limitation in clause (d) of
Section 7.1.8, within 90 days after the Restatement Effective Date (or such
later dates from time to time as consented to by the Administrative Agent in its
reasonable discretion), the Agents shall have received amendments to each
Mortgage (giving effect to the appointment of JPMorgan Chase Bank, N.A., as
successor Collateral Agent and the entering into of this Agreement) with respect
to a Mortgaged Property, duly executed and delivered by the applicable Obligor,
together with:
     (i) evidence of the completion (or reasonably satisfactory arrangements for
the completion) of all recordings and filings of each Mortgage amendment as
necessary to continue a valid, perfected first priority (subject to Permitted
Liens) Lien against the properties purported to be covered thereby;
     (ii) down-dated mortgagee’s title insurance policies in favor of the
Collateral Agent for the benefit of the Secured Parties in amounts not exceeding
the fair market value of the insured property and in form and substance and
issued by insurers, reasonably satisfactory to the Lead Arrangers, with respect
to the property purported to be covered by each Mortgage, insuring that title to
such property is marketable and that the interests created by each Mortgage
continue to constitute valid first Liens thereon (subject to Permitted Liens),
and shall be accompanied by evidence of the payment in full of all premiums
thereon; and
     (iii) mortgage releases releasing any mortgage in favor of any other Person
on any Mortgaged Property (except to the extent the same constitute a Permitted
Lien pursuant to Section 7.2.3);
     (c) Mortgages on Excluded Properties. To the extent the Excluded Properties
have not been sold by the Obligors within 120 days after the Restatement
Effective Date, the Agents shall receive Mortgages with respect to the Excluded
Properties within 150 days of the Restatement Effective Date, duly executed and
delivered by the applicable Obligor, together with such other customary
documents and evidence as the Agents may reasonably request (including local
opinions, maps or plats of an as-built survey of the sites

76



--------------------------------------------------------------------------------



 



of such Excluded Properties, a mortgagee’s title insurance policy (or policies)
or marked up unconditional binder for such insurance and flood insurance
policies).
     (d) Foreign Stock Certificates. Within 30 Business Days following the
Restatement Effective Date (or such later dates from time to time as consented
to by the Administrative Agent in its reasonable discretion), the Borrower
agrees to deliver to the Collateral Agent certificates (in each case accompanied
by undated instruments of transfer duly executed in blank) evidencing 65% of the
issued and outstanding Voting Securities (to the extent certificated and
permitted by applicable law to be removed from any particular jurisdiction) of
each Foreign Subsidiary (together with all the issued and outstanding non-voting
Capital Securities (to the extent certificated and permitted by applicable law
to be removed from any particular jurisdiction) of such Foreign Subsidiary)
directly owned by each Obligor to the extent not previously delivered, together
with a revised Schedule I to the Security Agreement accurately reflecting the
newly delivered certificates.
               SECTION 7.2 Negative Covenants. The Borrower covenants and agrees
with each Lender, each Issuer and each Agent that until the Termination Date has
occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.
     SECTION 7.2.1 Business Activities; Fiscal Year. The Borrower will not, and
will not permit any of its Subsidiaries to, engage in any business activity
except those business activities engaged in on the date of this Agreement and
activities reasonably related, supportive, complementary, ancillary or
incidental thereto or reasonable extensions thereof (each, a “Permitted
Business”). The Borrower will not change the ending dates with respect to its
Fiscal Year.
     SECTION 7.2.2 Indebtedness. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:
     (a) Indebtedness in respect of the Obligations;
     (b) unsecured Indebtedness of the Obligors (i) under the 2016 Senior Note
Documents in an aggregate principal amount not to exceed $500,000,000, as such
amount is reduced on or after the Restatement Effective Date in accordance with
the terms hereof, (ii) under the 2014 Senior Note Documents in a net aggregate
principal amount not to exceed $493,680,000 and (iii) under senior notes whether
issued pursuant to a supplement to the 2014 Senior Note Indenture, the 2016
Senior Note Indenture or any other senior note indenture, the terms of which are
reasonably satisfactory to the Administrative Agent, so long as (x) thethe 2020
Senior Note Documents in an aggregate principal amount allowed thereunder does
not to exceed $1,000,000,000 and (y) the proceeds therefore are applied to repay
Loans in accordance with clause (g) of Section 3.1.1;
     (c) Indebtedness existing as of the Restatement Effective Date which is
identified in Item 7.2.2(c) of the Disclosure Schedule, and refinancings,
refundings, reallocations, renewals or extensions of such Indebtedness in a
principal amount not in

77



--------------------------------------------------------------------------------



 



excess of that which is outstanding on the Restatement Effective Date (as such
amount has been reduced following the Restatement Effective Date);
     (d) unsecured Indebtedness (i) incurred in the ordinary course of business
of the Borrower and its Subsidiaries (including open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 90 days or, if overdue
for more than 90 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of the Borrower or such
Subsidiary) and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities of borrowed
money;
     (e) Indebtedness (i) in respect of industrial revenue bonds or other
similar governmental or municipal bonds, (ii) evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
equipment of the Borrower and its Subsidiaries (pursuant to purchase money
mortgages or otherwise, whether owed to the seller or a third party) used in the
ordinary course of business of the Borrower and its Subsidiaries (provided that,
such Indebtedness is incurred within 270 days of the acquisition of such
property) and (iii) in respect of Capitalized Lease Liabilities; provided that,
the aggregate amount of all Indebtedness outstanding pursuant to this clause
shall not at any time exceed $150,000,000;
     (f) Indebtedness of an Obligor owing to any other Obligor;
     (g) unsecured Indebtedness of an Obligor owing to a Subsidiary that is not
a Subsidiary Guarantor; provided that, in each case, all such Indebtedness of
any Obligor owed to a Subsidiary that is not a Subsidiary Guarantor shall be
subordinated to the Obligations of such Obligor on customary terms.
     (h) Indebtedness of a Foreign Subsidiary to the Borrower or any other
Obligor in an aggregate amount (when aggregated with the amount of Investments
made by the Borrower and the Subsidiary Guarantors in Foreign Subsidiaries under
clause (l) of Section 7.2.5) not to exceed $300,000,000 plusthe greater of (i)
$400,000,000 and (ii) the sum of (A) 10.0% of Total Tangible Assets plus (B)
Available Retained Excess Cash Flow, determined as of the date of incurrence of
such Indebtedness;
     (i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Borrower, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
amount of all Indebtedness incurred pursuant to this clause does not exceed
$250,000,000 over the term of this Agreement;
     (j) Indebtedness incurred pursuant to a Permitted Securitization and
Standard Securitization Undertakings and Permitted Factoring Facilities;
     (k) unsecured Indebtedness of the Borrower and its Subsidiaries incurred to
(i) finance Permitted Acquisitions (including obligations of the Borrower and
its Subsidiaries

78



--------------------------------------------------------------------------------



 



under indemnification, adjustment of purchase price, earn-out, incentive,
non-compete, consulting, deferred compensation or other similar arrangements
incurred by such Person in connection therewith) or (ii) refinance any other
Indebtedness permitted to be incurred under clauses (a), (b), (e), (i), (j) and
(n) of this Section 7.2.2;

       (l) Indebtedness in respect of Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;

       (m) Indebtedness of any Foreign Subsidiary owing to any other Foreign
Subsidiary;

       (n) Indebtedness (whether unsecured or secured by Liens) of Foreign
Subsidiaries in an aggregate outstanding principal amount not to exceed
$300,000,000 at any one time outstanding and Contingent Liabilities of any
Obligor in respect thereof; provided that Foreign Subsidiaries shall be
permitted to incur an additional $75,000,000 of Indebtedness over the term of
this Agreement to the extent such Indebtedness is incurred in connection with a
Permitted Acquisition.

       (o) Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements, cash management and other
Indebtedness incurred in the ordinary course of business in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;

       (p) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

       (q) unsecured Indebtedness of the Borrower and its Subsidiaries
representing the obligation of such Person to make payments with respect to the
cancellation or repurchase of Capital Securities of officers, employees or
directors (or their estates) of the Borrower or such Subsidiaries; and

     (r) other Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness of Foreign Subsidiaries owing to the Borrower or Subsidiary
Guarantors or of a Receivables Subsidiary) in an aggregate amount at any time
outstanding not to exceed $150,000,000; and
     (s) unsecured Indebtedness of the Borrower and its Subsidiaries so long as
(i) the Borrower shall be in compliance with Section 7.2.4 for the Measurement
Period after giving pro forma effect thereto as if such Indebtedness had been
incurred on the last day of such Measurement Period and (ii) such Indebtedness
matures after the Extended Termination Date (such Indebtedness permitted by this
clause (s), “Pro Forma Unsecured Indebtedness”).
provided that, no Indebtedness otherwise permitted by clauses (c), (e), (i),
(k)(i) or, (r) or (s) shall be assumed, created or otherwise incurred if an
Event of Default has occurred and is then continuing.

79



--------------------------------------------------------------------------------



 



     SECTION 7.2.3 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except the following (collectively
“Permitted Liens”):
     (a) Liens securing payment of the Obligations;
     (b) Liens in connection with a Permitted Securitization or a Permitted
Factoring Facility;
     (c) Liens existing as of the Restatement Effective Date and disclosed in
Item 7.2.3(c) of the Disclosure Schedule securing Indebtedness described in
clause (c) of Section 7.2.2, and refinancings, refundings, reallocations,
renewals or extensions of such Indebtedness; provided that, no such Lien shall
encumber any additional property (except for accessions to such property and the
products and proceeds thereof) and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Restatement Effective Date;
     (d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 270 days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;
     (e) Liens securing Indebtedness permitted by clause (i) of Section 7.2.2;
provided that, such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person;
     (f) Liens in favor of carriers, warehousemen, mechanics, repairmen,
materialmen, customs and revenue authorities and landlords and other similar
statutory Liens and Liens in favor of suppliers (including sellers of goods
pursuant to customary reservations or retention of title, in each case) granted
in the ordinary course of business for amounts not overdue for a period of more
than 60 days or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;
     (g) (i) Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases, trade contracts or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations

80



--------------------------------------------------------------------------------



 



in respect of letters of credit or bank guarantees that have been posted to
support payment of the items set forth in the immediately preceding clause (i);
     (h) judgment Liens that are being appealed in good faith or with respect to
which execution has been stayed or the payment of which is covered in full
(subject to a customary deductible) by insurance maintained with responsible
insurance companies and which do not otherwise result in an Event of Default
under Section 8.1.6;
     (i) easements, rights-of-way, covenants, conditions, building codes,
restrictions, reservations, minor defects or irregularities in title and other
similar encumbrances and matters that would be disavowed by a full survey of
real property not interfering in any material respect with the value or use of
the affected or encumbered real property to which such Lien is attached;
     (j) Liens securing Indebtedness permitted by clauses (n), or (o) of
Section 7.2.2 or clause (l) of Section 7.2.5;
     (k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution and Liens attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business;
     (l) (i) licenses, sublicenses, leases or subleases granted to third Persons
in the ordinary course of business not interfering in any material respect with
the business of the Borrower or any of its Subsidiaries, (ii) other agreements
with respect to the use and occupancy of real property entered into in the
ordinary course of business or in connection with a Disposition permitted under
the Loan Documents or (iii) the rights reserved or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by Borrower or any
of its Subsidiaries or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;
     (m) Liens on the property of the Borrower or any of its Subsidiaries
securing (i) the non-delinquent performance of bids, trade contracts (other than
for borrowed money), leases, licenses and statutory obligations, (ii) Contingent
Obligations on surety and appeal bonds, and (iii) other non-delinquent
obligations of a like nature; in each case, incurred in the ordinary course of
business;
     (n) Liens on Receivables transferred to a Receivables Subsidiary under a
Permitted Securitization or to a Subsidiary who is party to a Permitted
Factoring Facility under a Permitted Factoring Facility;
     (o) Liens upon specific items or inventory or other goods and proceeds of
the Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances or documentary letters of credit issued or
created for the account of such Person to facilitate the shipment or storage of
such inventory or other goods;

81



--------------------------------------------------------------------------------



 



     (p) Liens (i) (A) on advances of cash or Cash Equivalent Investments in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 7.2.5 to be applied against the purchase price for such
Investment and (B) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.2.11, in each case under this clause (i),
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien and (ii) on earnest
money deposits of cash or Cash Equivalent Investments made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
     (q) Liens arising from precautionary Uniform Commercial Code financing
statement filings (or similar filings under other applicable Law) regarding
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;
     (r) Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods (including under Article 2 of the UCC)
and Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Borrower or any of its Subsidiaries
and (ii) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness and (iii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations in each case in the ordinary
course of business and not prohibited by this Agreement;
     (s) other Liens securing Indebtedness or other obligations permitted under
this Agreement and outstanding in an aggregate principal amount not to exceed
$75,000,000;
     (t) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located or any Liens
senior to any lease, sub-lease or other agreement under which the Borrower or
any of its Subsidiaries uses or occupies any real property;
     (u) Liens constituting security given to a public or private utility or any
Governmental Authority as required in the ordinary course of business;
     (v) pledges or deposits of cash and Cash Equivalent Investments securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;
     (w) Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under State
insurance guarantee funds relating to any such insurance policy, in each case
securing Indebtedness permitted to be incurred pursuant to clause (p) of
Section 7.2.2;
     (x) Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books

82



--------------------------------------------------------------------------------



 



  or with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;
     (y) Liens in respect of Hedging Obligations; and
     (z) non-exclusive licenses of intellectual property rights in the ordinary
course of business.
     SECTION 7.2.4 Financial Condition and Operations. The Borrower will not
permit any of the events set forth below to occur.
     (a) The Borrower will not permit the Leverage Ratio as of the last day of
any Fiscal Quarter occurring during any period set forth below to be greater
than the ratio set forth opposite such period:

      Period   Leverage Ratio
Each Fiscal Quarter ending between October 16, 2009 and JulyOctober 15, 20102012
  4.50:1.00
Each Fiscal Quarter ending between JulyOctober 16, 20102012 and October 15,
20102013
  4.25:1.00
Each Fiscal Quarter ending between October 16, 20102013 and AprilOctober 15,
20112014
  4:00:1.00
Each Fiscal Quarter ending AprilOctober 16, 20112014 and thereafter
  3.75:1.00

     (b) The Borrower will not permit the Senior Secured Leverage Ratio as of
the last day of any Fiscal Quarter occurring during any period set forth below
to be greater than the ratio set forth opposite such period:

      Period   Leverage Ratio
Each Fiscal Quarter ending between October 16, 2009 and
October 15, 2012
  2.50:1.00
Each Fiscal Quarter ending between October 16, 2012 and
October 15, 2014
  2.25:1.00
Each Fiscal Quarter ending October 16, 2014 and
thereafter
  2.00:1.00

83



--------------------------------------------------------------------------------



 



     (c) (b) The Borrower will not permit the Interest Coverage Ratio as of the
last day of any Fiscal Quarter occurring during any period set forth below to be
less than the ratio set forth opposite such period:

      Period   Interest Coverage Ratio
Each Fiscal Quarter ending between October 16, 2009 and JulyOctober 15, 20102012
  2.503.00:1.00
Each Fiscal Quarter ending between July 16, 2010 and October 15, 2010
  2.75:1.00
Each Fiscal Quarter ending between October 16, 2010 and July 15, 2011
  3.00:1.00
Each Fiscal Quarter ending JulyOctober 16, 20112012 and thereafter
  3.25:1.00

     SECTION 7.2.5 Investments. The Borrower will not, and will not permit any
of its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:
     (a) Investments existing on the Restatement Effective Date and identified
in Item 7.2.5(a) of the Disclosure Schedule, and any amendment, modification,
restatement, extension, renewal, refunding, replacement or refinancing, in whole
or in part thereof, provided that the principal amount of any Investment
following any such amendment, modification, restatement, extension, renewal,
refunding, replacement or refinancing pursuant to this Section 7.2.5(a) shall
not exceed the principal amount of such Investment on the date hereof;
     (b) Cash Equivalent Investments;
     (c) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (d) Investments consisting of any deferred portion (including promissory
notes and non-cash consideration) of the sales price received by the Borrower or
any Subsidiary in connection with any Disposition permitted under
Section 7.2.11;
     (e) Investments by way of contributions to capital or purchases of Capital
Securities by an Obligor in any other Obligor;

84



--------------------------------------------------------------------------------



 



     (f) Investments constituting (i) accounts receivable arising or acquired,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;
     (g) Investments by way of the acquisition of Capital Securities or the
purchase or other acquisition of all or substantially all of the assets or
business of any Person, or of assets constituting a business unit, or line of
business or division of, such Person, in each case constituting Permitted
Acquisitions; provided that if such Person is not incorporated or organized
under the laws of the United States, the amount expended in such transaction,
when aggregated with the amount expended under clause (b) of Section 7.2.10,
shall not exceed the amount set forth in clause (b) of Section 7.2.10 during the
term of this Agreement;
     (h) Investments constituting Capital Expenditures permitted pursuant to
Section 7.2.7;
     (i) Investments in a Receivables Subsidiary or a Subsidiary who is party to
a Permitted Factoring Facility or any Investment by a Receivables Subsidiary or
a Subsidiary who is party to a Permitted Factoring Facility in any other Person
under a Permitted Securitization or a Permitted Factoring Facility; provided
that any Investment in a Receivables Subsidiary is in the form of a Purchase
Money Note, contribution of additional receivables and related assets or any
equity interests;
     (j) Investments constituting loans or advances to officers, directors or
employees made in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed
$10,000,000;
     (k) Investments by any Subsidiary that is not a Subsidiary Guarantor in the
Borrower or any other Subsidiary; provided that any intercompany loan made by a
any Subsidiary that is not a Subsidiary Guarantor to an Obligor shall meet the
requirements of clause (g) of Section 7.2.2;
     (l) Investments in Foreign Subsidiaries in an aggregate amount not to
exceed $300,000,000 over the term of this Agreement plus(when aggregated with
the amount of Indebtedness incurred by Foreign Subsidiaries under clause (h) of
Section 7.2.2) the greater of (i) $400,000,000 and (ii) the sum of (A) 10.0% of
Total Tangible Assets plus (B) Available Retained Excess Cash Flow;, determined
as of the date of such Investment;
     (m) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit, (ii) customary arrangements with
customers or (iii) Hedging Obligations not for speculative purposes;
     (n) advances of payroll payments to employees in the ordinary course of
business;
     (o) Investments in any Person engaged in one or more Permitted Businesses
and supporting ongoing business operations of the Borrower or its Subsidiaries
(including

85



--------------------------------------------------------------------------------



 



without limitation Persons that are not Subsidiaries of the Borrower) in an
aggregate amount not to exceed $75,000,000 over the term of this Agreement;
     (p) other Investments in an amount not to exceed $125,000,000 over the term
of this Agreement plusthe greater of (i) $150,000,000 and (ii) the sum of
(A) 3.5% of Total Tangible Assets plus (B) Available Retained Excess Cash Flow,
determined as of the date of such Investment; and
     (q) Investments incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management and other Investments incurred
in the ordinary course of business in respect of netting services, overdraft
protections and similar arrangement in each case in connection with cash
management.
provided that (I) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (II) no Investment otherwise permitted by clauses
(e) (to the extent such Investment relates to an Investment in a Foreign
Subsidiary), (g) or (n) shall be permitted to be made if any Event of Default
has occurred and is continuing.
     SECTION 7.2.6 Restricted Payments, etc. The Borrower will not, and will not
permit any of its Subsidiaries (other than a Receivables Subsidiary) to, declare
or make a Restricted Payment, or make any deposit for any Restricted Payment,
other than (a) Restricted Payments made by Subsidiaries to the Borrower or
wholly owned Subsidiaries, (b) cashless exercises of stock options, (c) cash
payments by Borrower in lieu of the issuance of fractional shares upon exercise
or conversion of Equity Equivalents, (d) Restricted Payments in connection with
the share repurchases required by the employee stock ownership programs or
required under employee agreements and, (e) so long as (i) no Specified Default
has occurred and is continuing or would result therefrom, and (ii) both before
and after giving effect to such Restricted Payment as if such Restricted Payment
had been made on the last day of the Measurement Period, the Borrower is in pro
forma compliance with Section 7.2.4,7.2.4 for such Measurement Period,
Restricted Payments not otherwise permitted by this Section 7.2.6 in an
aggregate amount not to exceed $75,000,000, together with the aggregate amount
of Indebtedness under any Pro Forma Unsecured Indebtedness Documents, the 2014
Senior Note Documents, the 2016 Senior Note Documents or the 2020 Senior Note
Documents paid or prepaid in any Fiscal Year pursuant to clause (1)(B) of the
proviso to Section 7.2.8(a), not to exceed $150,000,000 in any Fiscal Year plus
Available Retained Excess Cash Flow. and (f) so long as no Specified Default has
occurred and is continuing or would result therefrom, Restricted Payments not
otherwise permitted by this Section 7.2.6 to the extent that, both before and
after giving effect to such Restricted Payment as if such Restricted Payment had
been made on the last day of the Measurement Period, the Leverage Ratio for such
Measurement Period would not exceed 3.00:1.00.
     SECTION 7.2.7 Capital Expenditures.
     (a) Subject (in the case of Capitalized Lease Liabilities), to clause (e)
of Section 7.2.2, the Borrower will not, and will not permit any of its
Subsidiaries to, make or

86



--------------------------------------------------------------------------------



 



commit to make Capital Expenditures except Capital Expenditures in an aggregate
amount not to exceed $130,000,000150,000,000 in any Fiscal Year plus Available
Retained Excess Cash Flow; provided that, to the extent that the amount of
Capital Expenditures made by the Borrower and its Subsidiaries during any Fiscal
Year is less than the aggregate amount permitted (including after giving effect
to this proviso) for such Fiscal Year, then such unutilized amount may be
carried forward and utilized by the Borrower and its Subsidiaries to make
Capital Expenditures in any succeeding Fiscal Year, provided further that it is
understood and agreed that the Borrower shall be permitted to carry forward all
unused amounts for the 2009 Fiscal Year accumulated pursuant to Section 7.2.7 of
the Original Credit Agreement for usage in any succeeding Fiscal Year.
Notwithstanding anything to the contrary with respect to any Fiscal Year of the
Borrower during which a Permitted Acquisition is consummated and for each Fiscal
Year subsequent thereto, the amount of Capital Expenditures permitted under the
preceding sentence applicable to each such Fiscal Year shall be increased by an
amount equal to 5% of the purchase price of each Permitted Acquisition (the
“Acquired Permitted Capital Expenditure Amount”); provided, however, with
respect to the Fiscal Year during which any such Permitted Acquisition occurs,
the amount of additional Capital Expenditures permitted as a result of this
sentence shall be an amount equal to the product of (x) the Acquired Permitted
Capital Expenditure Amount and (y) a fraction, the numerator of which is the
number of days remaining in such Fiscal Year after the date such Permitted
Acquisition is consummated and the denominator of which is the actual number of
days in such Fiscal Year.
     (b) Notwithstanding anything to the contrary contained in clause (a) above,
for any Fiscal Year, the amount of Capital Expenditures that would otherwise be
permitted in such Fiscal Year pursuant to this Section 7.2.7 (including as a
result of the carry-forward described in the proviso to the first sentence of
clause (a) above) may be increased by an amount not to exceed $10,000,000 (the
“CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in respect of
any such Fiscal Year shall reduce, on a dollar-for-dollar basis, the amount of
Capital Expenditures that would have been permitted to be made in the
immediately succeeding Fiscal Year (provided that the Borrower and its
Subsidiaries may apply the CapEx Pull-Forward Amount in such immediately
succeeding Fiscal Year).
     SECTION 7.2.8 Payments With Respect to Certain Indebtedness. The Borrower
will not, and will not permit any of its Subsidiaries to,
     (a) make any payment or prepayment of principal of, or premium or interest
on, any Indebtedness incurred under Pro Forma Unsecured Indebtedness Documents,
the 2014 Senior Note Documents, the 2016 Senior Note Documents or the 20162020
Senior Note Documents (including, in each case, any redemption or retirement
thereof) (i) other than on (or after) the stated, scheduled date for payment of
interest set forth in the applicable Pro Forma Unsecured Indebtedness Documents,
2014 Senior Note Documents or the, 2016 Senior Note Documents or 2020 Senior
Note Documents, respectively, or (ii) which would violate the terms of this
Agreement, the applicable Pro Forma Unsecured Indebtedness Documents, 2014
Senior Note Documents or the, 2016 Senior Note Documents or 2020 Senior Note
Documents; provided, however, that the Borrower may, so long as no Specified
Default has occurred and is continuing or would result therefrom, the Borrower

87



--------------------------------------------------------------------------------



 



may (1) if, both before and after giving effect to such payment or prepayment as
if such payment or prepayment had been made on the last day of the Measurement
Period, the Borrower is in compliance with Section 7.2.4 for such Measurement
Period, pay or prepay Indebtedness incurred under any Pro Forma Unsecured
Indebtedness Documents, the 2014 Senior Note Documents or, the 2016 Senior Note
Documents in an amount up to $50,000,000 in the aggregate during the term of
this Agreement plus anyor the 2020 Senior Note Documents (A) with the proceeds
of (x) Pro Forma Unsecured Indebtedness or (y) solely with respect to the
payment or prepayment of Indebtedness incurred under the 2014 Senior Note
Documents, an Incremental Credit Increase permitted under Section 2.9, in each
case without limitation or (B) in an aggregate amount, together with the
aggregate amount of Restricted Payments made pursuant to Section 7.2.6(e), not
to exceed $150,000,000 in any Fiscal Year plus Available Retained Excess Cash
Flow, and (2) if, both before and after giving effect to such payment or
prepayment as if such payment or prepayment had been made on the last day of the
Measurement Period, the Leverage Ratio for such Measurement Period would not
exceed 3.00:1.00, pay or prepay Indebtedness incurred under any Pro Forma
Unsecured Indebtedness Documents, the 2014 Senior Note Documents, the 2016
Senior Note Documents or the 2020 Senior Note Documents without limitation;
     (b) except as otherwise permitted by clause (a) above, prior to the
Termination Date, redeem, retire, purchase, defease or otherwise acquire any
Indebtedness under any Pro Forma Unsecured Indebtedness Documents, the 2014
Senior Note Documents, the 2016 Senior Note Documents or the 20162020 Senior
Note Documents (other than (i) with proceeds from the issuance of the Borrower’s
Capital Securities or (ii) with the proceeds of Pro Forma Unsecured
Indebtedness, in each case, permitted to be used to redeem Pro Forma Unsecured
Indebtedness, 2014 Senior Notes or, 2016 Senior Notes or 2020 Senior Notes in
accordance with the terms of the applicable Pro Forma Unsecured Indebtedness
Documents, the 2014 Senior Note Documents or, the 2016 Senior Note Documents or
the 2020 Senior Note Documents, respectively);
     (c) make any deposit (including the payment of amounts into a sinking fund
or other similar fund) for any of the foregoing purposes; or
     (d) make any payment or prepayment of principal of, or premium or interest
on, any Indebtedness (other than intercompany Indebtedness) that is by its
express written terms subordinated to the payment of the Obligations at any time
when an Event of Default has occurred and is continuing.
     SECTION 7.2.9 Issuance of Capital Securities. The Borrower will not permit
any of its Subsidiaries (other than a Receivables Subsidiary and any Foreign
Subsidiary) to issue any Capital Securities (whether for value or otherwise) to
any Person other than to the Borrower or another wholly owned Subsidiary (other
than any director’s qualifying shares or investments by foreign nationals
mandated by applicable laws).
     SECTION 7.2.10 Consolidation, Merger; Permitted Acquisitions, etc. The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or

88



--------------------------------------------------------------------------------



 



merge into or with, any other Person, or purchase or otherwise acquire all or
substantially all of the assets of any Person (or any division or line of
business thereof), except
     (a) any Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary (provided that a
Subsidiary Guarantor may only (i) liquidate or dissolve into, or merge with and
into, the Borrower or another Subsidiary Guarantor or (ii) liquidate or dissolve
into, or merge with and into a Subsidiary that is not a Subsidiary Guarantor to
the extent such disposition of assets is otherwise permitted by Section 7.2.11),
and the assets or Capital Securities of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any other Subsidiary (provided that the
assets or Capital Securities of any Subsidiary Guarantor may only (i) be
purchased or otherwise acquired by the Borrower or another Subsidiary Guarantor
or (ii) be purchased or otherwise acquired by a Subsidiary that is not a
Subsidiary Guarantor to the extent such disposition is otherwise permitted by
Section 7.2.11); provided, further, that in no event shall any Subsidiary
consolidate with or merge with and into any other Subsidiary (other than a
merger that is otherwise permitted by Section 7.2.11) unless after giving effect
thereto, the Collateral Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Capital Securities (on a fully diluted basis) and other assets of
the surviving Person as the Collateral Agent had immediately prior to such
merger or consolidation in form and substance reasonably satisfactory to the
Agents, pursuant to such documentation and opinions as shall be necessary in the
opinion of the Agents to create, perfect or maintain the collateral position of
the Secured Parties therein; and
     (b) so long as no Event of Default has occurred and is continuing or would
occur after giving effect thereto, the Borrower or any of its Subsidiaries may
purchase the Capital Securities of any Person, all or substantially all of the
assets of any Person (or any division or line of business thereof), or acquire
such Person by merger, in each case, if such purchase or acquisition constitutes
a Permitted Acquisition; provided that, if such Person is not incorporated or
organized under the laws of the United States, the cash amount expended in
connection with such transaction, when aggregated with the cash amount expended
under clause (g) of Section 7.2.5, shall not exceed $100,000,000 in the
aggregate during the term of this Agreement plus Available Retained Excess Cash
Flow; provided further that any Capital Securities of the Borrower issued to the
seller in connection with any Permitted Acquisition shall not result in a
deduction of amounts available to consummate Permitted Acquisitions hereunder.
     SECTION 7.2.11 Permitted Dispositions. The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:
     (a) inventory or obsolete, no longer used or useful, damaged, worn out or
surplus property Disposed of in the ordinary course of its business (including,
the abandonment of intellectual property which is obsolete, no longer used or
useful or that in the Borrower’s good faith judgment is no longer material in
the conduct of the Borrower and is Subsidiaries’ business taken as a whole):

89



--------------------------------------------------------------------------------



 



     (b) permitted by Section 7.2.10;
     (c) accounts receivable or any related asset Disposed of pursuant to a
Permitted Securitization or a Permitted Factoring Facility;
     (d) of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property;
     (e) of property by the Borrower or any Subsidiary; provided that if the
transferor of such property is an Obligor (i) the transferee must be an Obligor
or (ii) to the extent such transaction constitutes an Investment such
transaction is permitted under Section 7.2.5;
     (f) of cash or Cash Equivalent Investments;
     (g) of accounts receivable in connection with compromise, write down or
collection thereof in the ordinary course of business;
     (h) constituting leases, subleases, licenses or sublicenses of property
(including intellectual property) in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its
Subsidiaries;
     (i) constituting a transfer of property subject to a Casualty Event
(i) upon receipt of Net Casualty Proceeds of such Casualty Event or (ii) to a
Governmental Authority as a result of condemnation;
     (j) sales of a non-core assets acquired in connection with a Permitted
Acquisition which are not used or useful or are duplicative in the business of
the Borrower or its Subsidiaries;
     (k) a grant of options to purchase, lease or acquire real or personal
property in the ordinary course of business, so long as the Disposition
resulting from the exercise of such option would otherwise be permitted under
this Section 7.2.11;
     (l) Dispositions of Investments in Foreign Subsidiaries, to the extent
required by, or made pursuant to buy/sell arrangements between, Foreign
Subsidiaries;
     (m) Dispositions of the property described on Item 7.2.11(m) of the
Disclosure Schedule; or
     (n) Dispositions of assets not otherwise permitted pursuant to preceding
clauses (a) — (m) of this Section 7.2.11 so long as (i) each such Disposition is
for fair market value and the consideration received consists of no less than
75% in cash and Cash Equivalent Investments, (ii) the ratio of Total Senior
Secured Leverage RatioDebt on such day to Total Tangible Assets as of such day
would not exceed 0.50:1.00 after giving pro forma effect thereto and (iii) the
Net Disposition Proceeds from such Disposition are applied pursuant to
Sections 3.1.1 and 3.1.2.

90



--------------------------------------------------------------------------------



 



     SECTION 7.2.12 Modification of Certain Agreements. The Borrower will not,
and will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in,
     (a) the Transaction Documents, the 2020 Senior Note Documents or Pro Forma
Unsecured Indebtedness Documents other than any amendment, supplement, waiver or
modification which would not be materially adverse to the Secured Parties; or
     (b) the Organic Documents of the Borrower or any of its Subsidiaries (other
than a Receivables Subsidiary) other than any amendment, supplement, waiver or
modification which would not be materially adverse to the Secured Parties.
     SECTION 7.2.13 Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any of its
other Affiliates, unless such arrangement, transaction or contract is on fair
and reasonable terms not materially less favorable to the Borrower or such
Subsidiary than it could obtain in an arm’s-length transaction with a Person
that is not an Affiliate other than arrangements, transactions or contracts
(a) between or among the Borrower and any Subsidiaries, (b) in connection with
the cash management of the Borrower and its Subsidiaries in the ordinary course
of business, (c) in connection with a Permitted Securitization including
Standard Securitization Undertakings or a Permitted Factoring Facility or
(d) that is a Transaction Document or an Original Transaction Document.
     SECTION 7.2.14 Restrictive Agreements, etc. The Borrower will not, and will
not permit any of its Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary who is party to a Permitted Factoring Facility) to, enter into any
agreement prohibiting
     (a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
     (b) the ability of any Obligor to amend or otherwise modify any Loan
Document; or
     (c) the ability of any Subsidiary (other than a Receivables Subsidiary) to
make any payments, directly or indirectly, to the Borrower, including by way of
dividends, advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments (it
being understood that (i) the priority of any preferred stock in receiving
dividends or liquidating distributions prior to the dividends or liquidating
distributions being paid on common stock shall not be deemed a restriction on
the ability to make distributions on Capital Securities and (ii) the
subordination of advances or loans made to the Borrower or any Subsidiary to
other Indebtedness incurred by the Borrower or any Subsidiary shall not be
deemed a restriction on the ability to make advances or repay loans).
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document (iii) in the cases of clause (a) and (c), in any Pro Forma
Unsecured Indebtedness Document, 2014

91



--------------------------------------------------------------------------------



 



Senior Note Document or, 2016 Senior Note Document or 2020 Senior Note Document,
(iv) in the case of clause (a), any agreement governing any Indebtedness
permitted by clause (n) of Section 7.2.2 as to the assets financed with the
proceeds of such Indebtedness, (v) in the case of clauses (a) and (c), any
agreement of a Foreign Subsidiary governing the Indebtedness permitted to be
incurred or permitted to exist hereunder, (vi) with respect to any Receivables
Subsidiary or other Subsidiary who is party to a Permitted Factoring Facility,
in the case of clauses (a) and (c), the documentation governing any
Securitization or Permitted Factoring Facility permitted hereunder, (vii) solely
with respect to clause (a), any arrangement or agreement arising in connection
with a Disposition permitted under this Agreement (but then only with respect to
the assets being so Disposed), (viii) solely with respect to clause (a) and (c),
are already binding on a Subsidiary when it is acquired and (ix) solely with
respect to clause (a), customary restrictions in leases, subleases, licenses and
sublicenses.
     SECTION 7.2.15 Sale and Leaseback. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person, except
for agreements and arrangements with respect to property (a) the fair market
value (as determined in good faith by the chief financial officer of the
Borrower) of which does not exceed $150,000,000 in the aggregate following the
Restatement Effective Date or (b) the term of which is less than one year;
provided that, in each case, the Net Disposition Proceeds of such agreements and
arrangements are applied pursuant to Sections 3.1.1 and 3.1.2.
ARTICLE VIII
EVENTS OF DEFAULT
               SECTION 8.1 Listing of Events of Default. Each of the following
events or occurrences described in this Article shall constitute an “Event of
Default”.
     SECTION 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of
     (a) any principal of any Loan, or any Reimbursement Obligation or any
deposit of cash for collateral purposes pursuant to Section 2.6.4;
     (b) any interest on any Loan or any fee described in Article III, and such
default shall continue unremedied for a period of three days after such interest
or fee was due; or
     (c) any other monetary Obligation, and such default shall continue
unremedied for a period of 10 Business Days after such amount was due.
     SECTION 8.1.2 Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect in any
material respect when made or deemed to have been made.

92



--------------------------------------------------------------------------------



 



     SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7, Section 7.1.11 or Section 7.2.
     SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. Any
Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days after the earlier to occur of
(a) notice thereof given to the Borrower by any Agent or any Lender or (b) the
date on which any Obligor has knowledge of such default.
     SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Subsidiaries (other than a
Receivables Subsidiary or a Subsidiary who is party to a Permitted Factoring
Facility) or any other Obligor having a principal or stated amount, individually
or in the aggregate, in excess of $50,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.
     SECTION 8.1.6 Judgments. Any (a) judgment or order for the payment of money
individually or in the aggregate in excess of $50,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) or an
indemnity by any other third party Person and as to which the insurer or such
Person has acknowledged its responsibility to cover such judgment or order not
denied in writing) shall be rendered against the Borrower or any of its
Subsidiaries (other than a Receivables Subsidiary) and such judgment shall not
have been vacated or discharged or stayed or bonded pending appeal within
45 days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (b) non-monetary
judgment or order that has had, or could reasonably be expected to have, a
Material Adverse Effect.
     SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan
     (a) the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien in excess of $50,000,000 under Section 302(f)
of ERISA.

93



--------------------------------------------------------------------------------



 



     SECTION 8.1.8 Change in Control. Any Change in Control shall occur.
     SECTION 8.1.9 Bankruptcy, Insolvency, etc. The Borrower, any of its
Subsidiaries (other than a Receivables Subsidiary) or any other Obligor shall
     (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
     (b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
     (c) in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged,
stayed, vacated or bonded pending appeal within 60 days; provided that, the
Borrower, each Subsidiary and each other Obligor hereby expressly authorizes
each Secured Party to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents;
     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed, undischarged,
unstayed or unbonded pending appeal; provided that, the Borrower, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or
     (e) take any action authorizing, or in furtherance of, any of the
foregoing.
          SECTION 8.1.10 Impairment of Security, etc. Any Loan Document or any
Lien granted thereunder (effecting a material portion of the Collateral, taken
as a whole) shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto (other than pursuant to a
failure of the Administrative Agent, any collateral agent appointed by the
Administrative Agent or the Lenders to take any action within the sole control
of such Person); any Obligor or any other party shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien or any Obligor shall so assert (other than, in each case,
pursuant to a failure of the Administrative Agent, any collateral agent
appointed by the Administrative Agent or the Lenders to take any action within
the sole control of such Person).

94



--------------------------------------------------------------------------------



 



          SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.
          SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
or any portion of the outstanding principal amount of the Loans and other
Obligations (including Reimbursement Obligations) to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate and the Borrower shall automatically and immediately
be obligated to Cash Collateralize all Letter of Credit Outstandings.
ARTICLE IX
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS,
THE SYNDICATION AGENT AND THE DOCUMENTATION AGENT
               SECTION 9.1 Actions. Each Lender hereby appoints JPMorgan as its
Administrative Agent and as its Collateral Agent, under and for purposes of each
Loan Document. Each Lender authorizes each Agent to act on behalf of such Lender
under each Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by such Agent (with respect to
which each Agent agrees that it will comply, except as otherwise provided in
this Section or as otherwise advised by counsel in order to avoid contravention
of applicable law), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto (including the
release of Liens on assets Disposed of in accordance with the terms of the Loan
Documents). Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) each Agent, pro rata according to such Lender’s
proportionate Total Exposure Amount, from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, such Agent in any way relating to or arising out of any Loan Document
(including reasonable attorneys’ fees and expenses), and as to which such Agent
is not reimbursed by the Borrower (and without limiting its obligation to do
so); provided that no Lender shall be liable for the payment of any portion of
such liabilities, obligations, losses, damages, claims, costs or expenses which
are determined by a court of competent jurisdiction in a final proceeding to
have resulted from such Agent’s gross negligence or willful misconduct. No Agent
shall be required to take any action under any Loan Document, or to prosecute or
defend any suit in respect of any Loan Document, unless it is indemnified
hereunder to its reasonable satisfaction. If any indemnity in favor of any Agent
shall be or become, in such Agent’s determination, inadequate, such Agent may
call for additional

95



--------------------------------------------------------------------------------



 



indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
               SECTION 9.2 Funding Reliance, etc. Unless the Administrative
Agent shall have been notified in writing by any Lender by 3:00 p.m. on the
Business Day prior to a Borrowing that such Lender will not make available the
amount which would constitute its Percentage of such Borrowing on the date
specified therefor, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent and, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If and
to the extent that such Lender shall not have made such amount available to the
Administrative Agent, such Lender and the Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid), and thereafter at the interest rate applicable
to Loans comprising such Borrowing.
               SECTION 9.3 Exculpation. Neither any Lead Arranger, any Agent nor
any of its directors, officers, employees, agents or Affiliates shall be liable
to any Secured Party for any action taken or omitted to be taken by it under any
Loan Document, or in connection therewith, except for its own willful misconduct
or gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by a Lead Arranger or an Agent shall not obligate it to make
any further inquiry or to take any action. Each Lead Arranger and each Agent
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which such Lead
Arranger or such Agent believes to be genuine and to have been presented by a
proper Person.
               SECTION 9.4 Successor. Any Agent may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders. If any
Agent at any time shall resign, the Required Lenders may appoint (subject to, so
long as no Event of Default has occurred and is continuing, the reasonable
consent of the Borrower not to be unreasonably withheld or delayed) another
Lender as such Person’s successor Agent which shall thereupon become the
applicable Agent hereunder. If no successor Agent shall have been so appointed
by the Required Lenders (and consented to by the Borrower) and shall have
accepted such appointment within 30 days after the retiring such Agent’s giving
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be one of the Lenders or a commercial
banking institution organized under the laws of the United States (or any State
thereof) or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided that, if, such retiring Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth in above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of such Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the

96



--------------------------------------------------------------------------------



 



acceptance of any appointment as an Agent hereunder by any successor Agent, such
successor Agent shall be entitled to receive from the retiring Agent such
documents of transfer and assignment as such successor Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any retiring Agent’s resignation hereunder as an Agent, the provisions of
this Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under the Loan Documents, and Section 10.3 and
Section 10.4 shall continue to inure to its benefit.
               SECTION 9.5 Loans by JPMorgan Chase Bank. JPMorgan Chase Bank
shall have the same rights and powers with respect to (a) the Credit Extensions
made by it or any of its Affiliates, and (b) the Notes held by it or any of its
Affiliates as any other Lender and may exercise the same as if it were not an
Agent. JPMorgan Chase Bank and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if JPMorgan Chase Bank were not an
Agent hereunder.
               SECTION 9.6 Credit Decisions. Each Lender acknowledges that it
has, independently of the Administrative Agent and each other Lender, and based
on such Lender’s review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments. Each
Lender also acknowledges that it will, independently of the Administrative Agent
and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.
               SECTION 9.7 Copies, etc. Each Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to such
Agent by the Borrower pursuant to the terms of the Loan Documents (unless
concurrently delivered to the Lenders by the Borrower). Each Agent will
distribute to each Lender each document or instrument received for its account
and copies of all other communications received by such Agent from the Borrower
for distribution to the Lenders by such Agent in accordance with the terms of
the Loan Documents. No Agent shall, except as expressly set forth in the Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Agent or any of its Affiliates in any
capacity.
               SECTION 9.8 Reliance by Agents. The Agents shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telegram or cable) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper
Person, and upon advice and statements of legal counsel, independent accountants
and other experts selected by such Agent. As to any matters not expressly
provided for by the Loan Documents, the Agents shall in all cases be fully
protected in acting, or in refraining from acting, thereunder in accordance with
instructions given by the Required Lenders or all of the Lenders as is required
in such circumstance, and such instructions of

97



--------------------------------------------------------------------------------



 



such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Secured Parties. For purposes of applying amounts in accordance
with this Section, the Agents shall be entitled to rely upon any Secured Party
that has entered into a Rate Protection Agreement with any Obligor for a
determination (which such Secured Party agrees to provide or cause to be
provided upon request of any Agent) of the outstanding Obligations owed to such
Secured Party under any Rate Protection Agreement. Unless it has actual
knowledge evidenced by way of written notice from any such Secured Party and the
Borrower to the contrary, the Agents, in acting in such capacity under the Loan
Documents, shall be entitled to assume that no Rate Protection Agreements or
Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Obligor.
               SECTION 9.9 Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default (other than a
Default under Section 8.1.1) unless the Administrative Agent has received a
written notice from a Lender or the Borrower specifying such Default and stating
that such notice is a “Notice of Default”. In the event that the Administrative
Agent receives such a notice of the occurrence of a Default, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall (subject to Section 10.1) take such action with respect to such Default as
shall be directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Secured Parties except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.
               SECTION 9.10 Lead Arrangers, Syndication Agents and Documentation
Agents. Notwithstanding anything else to the contrary contained in this
Agreement or any other Loan Document, the Lead Arrangers, the Syndication Agents
and the Documentation Agents, in their respective capacities as such, each in
such capacity, shall have no duties or responsibilities under this Agreement or
any other Loan Document nor any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against such
Person in such capacity. Each Lead Arranger shall at all times have the right to
receive current copies of the Register and any other information relating to the
Lenders and the Loans that they may request from the Administrative Agent. Each
Lead Arranger shall at all times have the right to receive a current copy of the
Register and any other information relating to the Lenders and the Loans that
they may request from the Administrative Agent.
               SECTION 9.11 Posting of Approved Electronic Communications.
     (a) The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that it will, or
will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but

98



--------------------------------------------------------------------------------



 



excluding any such communication that (i) is or relates to a Borrowing Request,
a Continuation/Conversion Notice or an Issuance Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor and (iii) provides notice of any Default (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format reasonably acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent; provided for the avoidance of doubt the items described in
clauses (i) and (iii) above may be delivered via facsimile transmissions. In
addition, the Borrower agrees, and agrees to cause its Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
     (b) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar secure electronic transmission system (the
“Platform”).
     (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY PARTY HERETO HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     (d) The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at the e-mail address set forth on Schedule II shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail

99



--------------------------------------------------------------------------------



 



address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such e-mail address.
     (e) Nothing herein shall prejudice the right of any Agent or any Lender to
give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
ARTICLE X
MISCELLANEOUS PROVISIONS
          SECTION 10.1 Waivers, Amendments, etc. The provisions of each Loan
Document (other than Rate Protection Agreements or Letters of Credit, which
shall be modified only in accordance with their respective terms) may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Required Lenders;
provided that, no such amendment, modification or waiver shall:
     (a) modify Section 4.7, Section 4.8 (as it relates to sharing of payments)
or this Section, in each case, without the consent of each affected Lender;
     (b) increase the aggregate amount of any Loans required to be made by a
Lender pursuant to its Commitments, extend the final Commitment Termination Date
of Loans made (or participated in) by a Lender or extend the final Stated
Maturity Date for any Lender’s Loan, in each case without the consent of such
Lender (it being agreed, however, that any vote to rescind any acceleration made
pursuant to Section 8.2 and Section 8.3 of amounts owing with respect to the
Loans and other Obligations shall only require the vote of the Required
Lenders);
     (c) reduce (by way of forgiveness), the principal amount of or reduce the
rate of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest, principal or fees
are payable in respect of such Lender’s Loans, in each case without the consent
of such Lender (provided that, the vote of Required Lenders shall be sufficient
to waive the payment, or reduce the increased portion, of interest accruing
under Section 3.2.2 and such waiver shall not constitute a reduction of the rate
of interest hereunder);
     (d) reduce the percentage set forth in the definition of “Required Lenders”
or modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;
     (e) increase the Stated Amount of any Letter of Credit unless consented to
by the Issuer of such Letter of Credit;
     (f) except as otherwise expressly provided in a Loan Document, release
(i) the Borrower from its Obligations under the Loan Documents or any Subsidiary
Guarantor from its obligations under the Guaranty or (ii) all or substantially
all of the collateral under the Loan Documents, in each case without the consent
of all Lenders; or

100



--------------------------------------------------------------------------------



 



     (g) affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), the
Collateral Agent (in its capacity as the Collateral Agent) any Issuer (in its
capacity as Issuer), or the Swing Line Lender (in its capacity as Swing Line
Lender) unless consented to by such Agent, such Issuer,or such Swing Line
Lender, as the case may be.
No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
Further, notwithstanding anything to the contrary contained in Section 10.1, if
within sixty days following the Restatement Effective Date, the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.
               SECTION 10.2 Notices; Time. All notices and other communications
provided under each Loan Document shall be in writing or by facsimile (except to
the extent provided below in this Section 10.2 with respect to Issuance Requests
and financial information) and addressed, delivered or transmitted, if to the
Borrower, an Agent, a Lender or an Issuer, to the applicable Person at its
address or facsimile number set forth on the signature pages hereto, Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
Except as set forth in Section 9.11 and below, electronic mail and Internet and
intranet websites may be used only to distribute routine communications by the
Administrative Agent to the Lender, such as financial statements and other
information as provided in Section 7.1.1, for the distribution and execution of
Loan Documents for execution by the parties thereto and (to the extent provided
herein, for the delivery of each Issuance Request) and may not be used for any
other purpose.

101



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the parties hereto agree that delivery of an
executed counterpart of a signature page to this Agreement and each other Loan
Document by facsimile (or other electronic) transmission shall be effective as
delivery of an original executed counterpart of this Agreement or such other
Loan Document. Unless otherwise indicated, all references to the time of a day
in a Loan Document shall refer to New York time.
               SECTION 10.3 Payment of Costs and Expenses. The Borrower agrees
to pay within 20 days of demand (to the extent invoiced together with reasonably
detailed supporting documentation) all reasonable out-of-pocket expenses of each
Lead Arranger and each Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Lead Arrangers and Agents and of local
counsel, if any, who may be retained by or on behalf of the Lead Arrangers and
Agents) and each Issuer in connection with
     (a) the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated; and
     (b) the filing or recording of any Loan Document (including any Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Restatement
Effective Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been recorded and any and
all other documents or instruments of further assurance required to be filed or
recorded by the terms of any Loan Document; and
     (c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.
The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes. The Borrower also agrees to reimburse the Agents and
the Secured Parties upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal out of pocket expenses of
counsel to the Agents and the Secured Parties) incurred by the Agents and the
Secured Parties in connection with (A) the negotiation of any restructuring or
“work-out” with the Borrower, whether or not consummated, of any Obligations and
(B) the enforcement of any Obligations; provided that the Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to any local counsel) for all Persons indemnified under
this Section 10.3 unless, as reasonably determined by such Person seeking
indemnification hereunder or its counsel, representation of all such indemnified
persons by the same counsel would be inappropriate due to actual or potential
differing interests between them.
               SECTION 10.4 Indemnification. In consideration of the execution
and delivery of this Agreement by each Secured Party, the Borrower hereby
indemnifies, exonerates and holds each Secured Party, each Co-Syndication Agent,
each Co-Documentation Agent and each of their respective officers, directors,
employees, agents, trustees, fund advisors and

102



--------------------------------------------------------------------------------



 



Affiliates (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and expenses incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to
     (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transaction;
     (b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension, provided that, any such action is
resolved in favor of such Indemnified Party);
     (c) any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
     (d) any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Obligor or any Subsidiary
thereof of any Hazardous Material;
     (e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
     (f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);
except for Indemnified Liabilities arising for the account of any Indemnified
Party by reason of any Indemnified Party’s gross negligence, bad faith or
willful misconduct as finally determined by a court of competent jurisdiction.
The Borrower shall not be required to reimburse the legal fees and expenses of
more than one outside counsel for all Indemnified Parties with respect to any
matter for which indemnification is sought unless, as reasonably determined by
any such Indemnified Party or its counsel, representation of all such
Indemnified Parties would create an actual conflict of interest. Each Obligor
and its successors and assigns hereby waive, release and

103



--------------------------------------------------------------------------------



 



agree not to make any claim or bring any cost recovery action against, any
Indemnified Party under CERCLA or any state equivalent, or any similar law now
existing or hereafter enacted. It is expressly understood and agreed that to the
extent that any Indemnified Party is strictly liable under any Environmental
Laws, each Obligor’s obligation to such Indemnified Party under this indemnity
shall likewise be without regard to fault on the part of any Obligor with
respect to the violation or condition which results in liability of an
Indemnified Party. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. To the extent that the
Borrower fails to pay an amount required to be paid by it to an Issuer under
Section 10.3 or 10.4, each Revolving Loan Lender severally agrees to pay to such
Issuer such Revolving Loan Lender’s Revolving Loan Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that such unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Issuer in its capacity as such.
               SECTION 10.5 Survival. The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders
under Section 9.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4) and the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.
               SECTION 10.6 Severability. Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
such Loan Document or affecting the validity or enforceability of such provision
in any other jurisdiction.
               SECTION 10.7 Headings. The various headings of each Loan Document
are inserted for convenience only and shall not affect the meaning or
interpretation of such Loan Document or any provisions thereof.
               SECTION 10.8 Execution in Counterparts, Effectiveness, etc. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower, each Agent and each Lender (or notice
thereof satisfactory to the Administrative Agent), shall have been received by
the Administrative Agent.
               SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT
(OTHER THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES

104



--------------------------------------------------------------------------------



 



DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE
ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK. The Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter thereof and supersede any prior agreements, written or oral, with
respect thereto.
               SECTION 10.10 Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns; provided that, the Borrower may not assign or
transfer its rights or obligations hereunder without the consent of all Lenders.
Each Affiliate of HSBC or any other Lender that has issued a Letter of Credit
hereunder shall be an express third party beneficiary of this Agreement and
entitled to enforce its rights hereunder (and under any other applicable Loan
Documents) to the same extent as if an Issuer party hereto.
               SECTION 10.11 Sale and Transfer of Credit Extensions;
Participations in Credit Extensions; Notes. Each Lender may assign, or sell
participations in, its Loans, Letters of Credit and Commitments to one or more
other Persons in accordance with the terms set forth below.
     (a) Subject to clause (b), any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that:
     (i) except in the case of (A) an assignment of the entire remaining amount
of the assigning Lender’s Commitments and the Loans at the time owing to it or
(B) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitments (which for this
purpose includes Loans outstanding thereunder) or principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $1,000,000,
unless the Administrative Agent and the Borrower, otherwise consent (which
consent shall not be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans and the Commitments assigned except
that this clause (a)(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate tranches of Revolving Loans
and New Term Loans on a non-pro rata basis; and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with, if the
Eligible Assignee is not already Lender, administrative details information with
respect to such Eligible Assignee and applicable tax forms.

105



--------------------------------------------------------------------------------



 



     (b) Any assignment proposed pursuant to clause (a) to any Person shall be
subject to the prior written approval, not to be unreasonably withheld or
delayed, of (i) the Administrative Agent, unless the assignee is a Lender or an
Affiliate of a Lender or an Approved Fund, and (ii) in the case of any
assignment of any Revolving Loan Commitment, the Borrower (unless (A) there is
an Event of Default that is continuing or (B) the assignee is a Lender or an
Affiliate of a Lender or an Approved Fund), the Swing Line Lender and each
Issuer. If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment thresholds specified in this Section), the
Borrower shall be deemed to have given its consent seven Business Days after the
date notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such seventh Business Day.
     (c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (d), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall (if not
already a Lender) be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender thereunder shall
(subject to Section 10.5) be released from its obligations under the Loan
Documents, to the extent of the interest assigned by such Lender Assignment
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party hereto, but shall (as to matters arising prior to the
effectiveness of the Lender Assignment Agreement) continue to be entitled to the
benefits of any provisions of the Loan Documents which by their terms survive
the termination of this Agreement). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the terms
of this Section shall be treated for purposes of the Loan Documents as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (e).
     (d) The Administrative Agent shall record each assignment made in
accordance with this Section in the Register pursuant to clause (a) of
Section 2.7. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time upon reasonable prior notice to the
Administrative Agent.
     (e) Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than individuals) (a “Participant”)
in all or a portion of such Lender’s rights or obligations under the Loan
Documents (including all or a portion of its Commitments or the Loans owing to
it); provided that, (i) such Lender’s obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce the rights and remedies of a Lender under the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, take any
action of the type described

106



--------------------------------------------------------------------------------



 



in clauses (a) through (d) or clause (f) of Section 10.1 with respect to
Obligations participated in by that Participant. Subject to clause (f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(c). To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 4.9 as though it were a Lender, but only if such
Participant agrees to be subject to Section 4.8 as though it were a Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 4.6 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with the requirements set forth in Section 4.6 as though it were a
Lender. Any Lender that sells a participating interest in any Loan, Commitment
or other interest to a Participant under this Section shall indemnify and hold
harmless the Borrower and the Administrative Agent from and against any taxes,
penalties, interest or other costs or losses (including reasonable attorneys’
fees and expenses) incurred or payable by the Borrower or the Administrative
Agent as a result of the failure of the Borrower or the Administrative Agent to
comply with its obligations to deduct or withhold any Taxes from any payments
made pursuant to this Agreement to such Lender or the Administrative Agent, as
the case may be, which Taxes would not have been incurred or payable if such
Participant had been a Non-U.S. Lender that was entitled to deliver to the
Borrower, the Administrative Agent or such Lender, and did in fact so deliver, a
duly completed and valid Form W-8BEN or W-8ECI (or applicable successor form)
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal taxes.
     (g) Any Lender may, without the consent of any other Person, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
               SECTION 10.12 Other Transactions. Nothing contained herein shall
preclude any Agent, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
               SECTION 10.13 Forum Selection and Consent to Jurisdiction;
Waivers. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENTS, THE LENDERS, ANY ISSUER OR
THE BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED
IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY SUIT SEEKING

107



--------------------------------------------------------------------------------



 



ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES
SPECIFIED IN SECTION 10.2. EACH PERSON PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY
PERSON PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, SUCH PERSON HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS. EACH AGENT, EACH LENDER, EACH ISSUER AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.
               SECTION 10.14 Waiver of Jury Trial. EACH AGENT, EACH LENDER, EACH
ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH AGENT, SUCH
LENDER, SUCH ISSUER OR THE BORROWER IN CONNECTION THEREWITH. THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THE LOAN DOCUMENTS.
               SECTION 10.15 Patriot Act. Each Lender that is subject to
Section 326 of the Patriot Act and/or the Agents and/or the Lead Arrangers (each
of the foregoing acting for themselves and not acting on behalf of any of the
Lenders) hereby notify the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender, the Agents or the
Lead Arrangers, as the case may be, to identify the Borrower in accordance with
the Patriot Act.

108



--------------------------------------------------------------------------------



 



               SECTION 10.16 Judgment Currency. The Obligations of each Obligor
in respect of any sum due to any Secured Party under or in respect of any Loan
Document shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum was originally denominated
(the “Original Currency”), be discharged only to the extent that on the Business
Day following receipt by such Secured Party or any sum adjudged to be so due in
the Judgment Currency, such Secured Party, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
such Secured Party, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Borrower.
               SECTION 10.17 No Fiduciary Duty. Each Agent, each Co-Syndication
Agent, each Co-Documentation Agent, each Lead Arranger, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its Affiliates, on the other. The
Obligors acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.
               SECTION 10.18 Counsel Representation. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE
NEGOTIATION OF THIS AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING
SUCH PERSON TO ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR
PREPARATION OF THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR
REMEDIES OF ANY OTHER PERSON ARE HEREBY WAIVED.
               SECTION 10.19 Confidentiality. Each Secured Party agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a)

109



--------------------------------------------------------------------------------



 



to its Affiliates and to its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that except to the extent prohibited by such
subpoena or similar legal process, such Secured Party shall notify the Borrower
of such request or disclosure), (d) to any other party hereto, (e) to the extent
reasonably necessary, in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder or in connection with the administration of any Loan Document, (f) to
market data collectors or other information services in relation to league table
reporting, (g) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (h) with the written consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section (or any other confidentiality obligation owed to the
Borrower or any Subsidiary or their Affiliates) or (ii) becomes available to any
Secured Party or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or any Subsidiary and not in violation of
any confidentiality obligation owed to the Borrower or any Subsidiary by any
Secured Party or any Affiliate thereof. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to any Secured
Party on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information and in accordance with applicable law.
               SECTION 10.20 Resignation of Citi; Appointment of JPMorgan as
Successor Swing Line Lender. (a) Effective as of the Restatement Effective Date,
Citi hereby resigns as Administrative Agent, Collateral Agent and Swing Line
Lender under the Original Credit Agreement and the other Loan Documents (as
defined in the Original Credit Agreement). The Required Lenders and the Borrower
hereby confirm that, on and after the Restatement Effective Date, Citi shall be
discharged from all of its duties and obligations as administrative agent and
collateral agent under the Original Credit Agreement and the other Loan
Documents (as defined in the Original Credit Agreement). The Borrower and the
Lenders hereby waive any requirement for prior notice of such resignation
pursuant to Section 9.4 of the Original Credit Agreement. For the avoidance of
doubt, the provisions of Article IX of the Original Credit Agreement shall
continue to inure to the benefit of each Agent (as defined in the Original
Credit Agreement) as to any actions taken or omitted to be taken by it while it
was an Agent under the Loan Documents (as defined in the Original Credit
Agreement), and Section 10.3 and 10.4 of the Original Credit Agreement shall
continue to inure to the benefit of each such Agent, including with respect to
any actions taken or any costs and expenses incurred by Citi or its legal
counsel on or

110



--------------------------------------------------------------------------------



 



after the Restatement Effective Date (i) to deliver Collateral to the
Administrative Agent and the Collateral Agent under this Agreement and (ii) with
respect to Section 7.1.11 of this Agreement.
     (b) Effective as of the Restatement Effective Date, JPMorgan shall replace
and succeed to the rights, duties and benefits of Citi as Swing Line Lender. The
Borrower consents to such appointment of JPMorgan as the successor Swing Line
Lender under this Agreement and the other Loan Documents. The Required Lenders
and the Borrower hereby confirm that, on and after the Restatement Effective
Date, JPMorgan shall have all rights, protections, duties and powers of the
Swing Line Lender under this Agreement and the other Loan Documents, and Citi
shall be discharged from all of its duties and obligations as swing line lender
under the Original Credit Agreement and the other Loan Documents (as defined in
the Original Credit Agreement).
               SECTION 10.21 Effect of Amendment and Restatement. On the
Restatement Effective Date, the Original Credit Agreement shall be amended,
restated and superseded in its entirety. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Original Credit Agreement) under the Original Credit Agreement as in effect
prior to the Restatement Effective Date and (b) such “Obligations” are in all
respects continuing (as amended and restated hereby) with only the terms thereof
being modified as provided in this Agreement.
               SECTION 10.22 Consent of Required Lenders. By the execution of
this Agreement, each Lender party to this Agreement consents to this amendment
and restatement of the Original Credit Agreement, as set forth herein, and the
amendment and restatement, replacement or other modification to any other Loan
Documents, in each case, as so amended, amended and restated, replaced or
otherwise modified on or after the Restatement Effective Date in the form
entered into by the Obligors and the applicable Agent (it being understood and
agreed by each of the parties hereto that the “Revolving Loan Commitments” under
the Original Credit Agreement of each “Revolving Loan Lender” thereunder that is
not also a Revolving Loan Lender under this Agreement shall be terminated in
full on and as of the Restatement Effective Date). Upon the receipt of written
consents from the Required Lenders (as defined in the Original Credit Agreement)
pursuant to this Section 10.22 and notwithstanding any provision to the contrary
contained in the Original Credit Agreement, the Original Credit Agreement
(including the schedules and exhibits thereto) shall be amended and restated in
its entirety.

111



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            HANESBRANDS INC.
      By:           Name:           Title:            Address:

Facsimile No.:

Attention:   

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent, Collateral Agent and
     as a Lender
        By:           Name:           Title:             J.P. MORGAN SECURITIES
INC.,
     as a Joint Lead Arranger and Joint Bookrunner
        By:           Name:           Title:          

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
     as Co-Syndication Agent and as a Lender
        By:           Name:           Title:             BANC OF AMERICA
SECURITIES LLC,
     as a Joint Lead Arranger and Joint Bookrunner
        By:           Name:           Title:        

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            HSBC SECURITIES (USA) INC.,
     as a Joint Lead Arranger and Joint Bookrunner
     and a Co-Syndication Agent
        By:           Name:           Title:             HSBC BANK USA, NATIONAL
ASSOCIATION,
     as a Lender
      By:           Name:           Title:        

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
     as a Joint Lead Arranger and Joint Bookrunner,
     a Co-Documentation Agent and as a Lender
        By:           Name:           Title:      

            [Signature Page to Credit Agreement]
                   

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
     as a Co-Documentation Agent and as a Lender
        By:           Name:           Title:        

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            [OTHER LENDERS]
        By:           Name:           Title:        

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



          Pursuant to Section 10.20 of the Agreement, the undersigned hereby
resign as Administrative Agent, Collateral Agent and Swing Line Lender.

            CITICORP USA, INC.,
     as resigning Administrative Agent and resigning
     Swing Line Lender
        By:           Name:           Title:             CITIBANK, N.A.,
     as resigning Collateral Agent
        By:           Name:           Title:      

 